--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Moody 10-Q [moody-10q_0812.htm]




Exhibit 10.2
 
________________________________________________________
 
LOAN AGREEMENT
 
________________________________________________________
 
Dated as of May 27, 2010
 
Between
 
MOODY NATIONAL RI PERIMETER HOLDING, LLC


and


MOODY NATIONAL RI PERIMETER MASTER TENANT, LLC
individually and collectively, as Borrower






and






CITICORP NORTH AMERICA, INC.,
as Lender


 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
Page
ARTICLE 1 DEFINITIONS; PRINCIPLES OF CONSTRUCTION
1
Section 1.1.
Definitions.
1
Section 1.2.
Principles of Construction.
19
     
ARTICLE 2 GENERAL TERMS
19
Section 2.1.
The Loan.
19
Section 2.2.
Disbursement to Borrower.
19
Section 2.3.
Use of Proceeds.
19
Section 2.4.
The Note and the other Loan Documents.
19
Section 2.5.
Interest Rate.
19
Section 2.6.
Loan Payments.
20
Section 2.7.
Prepayments.
21
     
ARTICLE 3 REPRESENTATIONS AND WARRANTIES
22
Section 3.1.
Legal Status and Authority.
22
Section 3.2.
Validity of Documents.
22
Section 3.3.
Litigation.
23
Section 3.4.
Agreements.
23
Section 3.5.
Financial Condition.
23
Section 3.6.
Disclosure.
24
Section 3.7.
No Plan Assets.
24
Section 3.8.
Not a Foreign Person.
24
Section 3.9.
Intentionally Omitted.
24
Section 3.10.
Business Purposes.
24
Section 3.11.
Borrower Offices.
24
Section 3.12.
Status of Property.
24
Section 3.13.
Financial Information.
26
Section 3.14.
Condemnation.
26
Section 3.15.
Separate Lots.
26
Section 3.16.
Insurance.
26
Section 3.17.
Use of Property.
26
Section 3.18.
Leases and Rent Roll.
26
Section 3.19.
Filing and Recording Taxes.
27
Section 3.20.
Management Agreement.
27
Section 3.21.
Illegal Activity/Forfeiture.
27
Section 3.22.
Taxes.
28
Section 3.23.
Permitted Encumbrances.
28
Section 3.24.
Third Party Representations.
28
Section 3.25.
Intentionally Omitted.
28
Section 3.26.
Federal Reserve Regulations.
28
Section 3.27.
Investment Company Act.
28
Section 3.28.
Fraudulent Conveyance.
28
Section 3.29.
Embargoed Person.
29
Section 3.30. 
Patriot Act.
29

 
 
- i -

--------------------------------------------------------------------------------

 
 
Section 3.31.
Organizational Chart.
30
Section 3.32.
Bank Holding Company.
30
Section 3.33.
No Breach of Fiduciary Duty.
30
Section 3.34.
REA Representations.
30
Section 3.35.
No Change in Facts or Circumstances; Disclosure.
30
     
ARTICLE 4 BORROWER COVENANTS
31
Section 4.1.
Existence.
31
Section 4.2.
Legal Requirements.
31
Section 4.3.
Maintenance and Use of Property.
32
Section 4.4.
Waste.
32
Section 4.5.
Taxes and Other Charges.
32
Section 4.6.
Litigation.
33
Section 4.7.
Access to Property.
33
Section 4.8.
Notice of Default.
33
Section 4.9.
Cooperate in Legal Proceedings.
33
Section 4.10.
Performance by Borrower.
34
Section 4.11.
Awards.
34
Section 4.12.
Books and Records.
34
Section 4.13.
Estoppel Certificates.
36
Section 4.14.
Leases and Rents.
37
Section 4.15.
Management Agreement.
38
Section 4.16.
Payment for Labor and Materials.
39
Section 4.17.
Performance of Other Agreements.
40
Section 4.18.
Debt Cancellation.
40
Section 4.19.
ERISA
40
Section 4.20.
No Joint Assessment.
41
Section 4.21.
Alterations.
41
Section 4.22.
REA Covenants.
41
Section 4.23.
Operating Lease.
41
     
ARTICLE 5 ENTITY COVENANTS
41
Section 5.1.
Single Purpose Entity/Separateness.
41
Section 5.2.
Intentionally Omitted.
45
Section 5.3.
Change of Name, Identity or Structure.
45
Section 5.4.
Business and Operations.
45
     
ARTICLE 6 NO SALE OR ENCUMBRANCE
46
Section 6.1.
Transfer Definitions.
46
Section 6.2.
No Sale/Encumbrance.
46
Section 6.3.
Permitted Equity Transfers.
46
Section 6.4.
Intentionally Omitted.
47
Section 6.5.
Lender’s Rights.
48
     
ARTICLE 7 INSURANCE; CASUALTY; CONDEMNATION; RESTORATION
48
Section 7.1.
Insurance.
48
Section 7.2.
Casualty.
53
Section 7.3.
Condemnation.
53

 
 
- ii -

--------------------------------------------------------------------------------

 
 
Section 7.4.
Restoration.
53
     
ARTICLE 8 RESERVE FUNDS
57
Section 8.1.
PIP Reserve Funds.
57
Section 8.2.
Intentionally Omitted.
59
Section 8.3.
Seasonality Reserve.
59
Section 8.4.
Excess Cash Reserve.
59
Section 8.5.
Intentionally Omitted.
59
Section 8.6.
Tax and Insurance Funds.
59
Section 8.7.
The Accounts Generally.
60
     
ARTICLE 9 CASH MANAGEMENT
62
Section 9.1.
Establishment of Certain Accounts.
62
Section 9.2.
Deposits into the Clearing Account; Maintenance of Clearing Account.
62
Section 9.3.
Disbursements from the Cash Management Account.
64
Section 9.4.
Disbursements from the Reserve Account.
65
Section 9.5.
Payments Received Under this Agreement.
65
     
ARTICLE 10 EVENTS OF DEFAULT; REMEDIES
66
Section 10.1.
Event of Default.
66
Section 10.2.
Remedies.
68
     
ARTICLE 11 SECONDARY MARKET
70
Section 11.1.
Securitization.
70
Section 11.2.
Securitization Indemnification.
71
Section 11.3.
Reserves/Escrows.
73
Section 11.4.
Servicer.
73
Section 11.5.
Rating Agency Costs.
74
Section 11.6.
Mezzanine Option.
74
Section 11.7.
Conversion to Registered Form.
74
     
ARTICLE 12 INDEMNIFICATIONS
74
Section 12.1.
General Indemnification.
75
Section 12.2.
Mortgage and Intangible Tax Indemnification.
75
Section 12.3.
ERISA Indemnification.
75
Section 12.4.
Duty to Defend, Legal Fees and Other Fees and Expenses.
75
Section 12.5.
Survival.
76
Section 12.6.
Environmental Indemnity.
76
     
ARTICLE 13 EXCULPATION
76
Section 13.1.
Exculpation.
76
     
ARTICLE 14 NOTICES
78
Section 14.1.
Notices.
78
     
ARTICLE 15 FURTHER ASSURANCES
79
Section 15.1.
Replacement Documents.
79
Section 15.2.
Recording of Security Instrument, etc.
79
Section 15.3.
Further Acts, etc.
80

 
 
- iii -

--------------------------------------------------------------------------------

 
 
Section 15.4.
Changes in Tax, Debt, Credit and Documentary Stamp Laws.
80
     
ARTICLE 16 WAIVERS; CONTRIBUTION
81
Section 16.1.
Remedies Cumulative; Waivers.
81
Section 16.2.
Modification, Waiver in Writing.
81
Section 16.3.
Delay Not a Waiver.
81
Section 16.4.
Waiver of Trial by Jury.
82
Section 16.5.
Waiver of Notice.
82
Section 16.6.
Remedies of Borrower.
82
Section 16.7.
Marshalling and Other Matters.
82
Section 16.8.
Waiver of Statute of Limitations.
83
Section 16.9.
Waiver of Counterclaim.
83
Section 16.10.
Sole Discretion of Lender.
83
Section 16.11.
Contributions and Waivers.
83
     
ARTICLE 17 MISCELLANEOUS
86
Section 17.1.
Survival.
86
Section 17.2.
Governing Law.
86
Section 17.3.
Headings.
86
Section 17.4.
Severability.
87
Section 17.5.
Preferences.
87
Section 17.6.
Expenses.
87
Section 17.7.
Cost of Enforcement.
88
Section 17.8.
Schedules Incorporated.
88
Section 17.9.
Offsets, Counterclaims and Defenses.
88
Section 17.10.
No Joint Venture or Partnership; No Third Party Beneficiaries.
88
Section 17.11.
Publicity.
89
Section 17.12.
Conflict; Construction of Documents; Reliance.
89
Section 17.13.
Entire Agreement.
90
Section 17.14.
Liability.
90
Section 17.15.  
Duplicate Originals; Counterparts.
90



 
- iv -

--------------------------------------------------------------------------------

 


LOAN AGREEMENT
 
THIS LOAN AGREEMENT, dated as of May 27, 2010 (as amended, restated, replaced,
supplemented or otherwise modified from time to time, this “Agreement”), between
CITICORP NORTH AMERICA, INC., a Delaware corporation, having an address at 388
Greenwich Street, 19th Floor, New York, New York 10013 (together with its
successors and/or assigns, “Lender”), MOODY NATIONAL RI PERIMETER HOLDING, LLC,
a Delaware limited liability company, having its principal place of business at
c/o Moody National Realty Company, L.P., 6363 Woodway, Suite 110, Houston, Texas
77057 (“Holdco”) and
 
MOODY NATIONAL RI PERIMETER MASTER TENANT, LLC, a Delaware limited liability
company, having its principal place of business at c/o Moody National Realty
Company, L.P., 6363 Woodway, Suite 110, Houston, Texas 77057 (“Tenantco”; Holdco
and Tenantco, individually and collectively, as the context may require, being
referred to herein as “Borrower”).
 
RECITALS:
 
Borrower desires to obtain the Loan (defined below) from Lender.
 
Lender is willing to make the Loan to Borrower, subject to and in accordance
with the terms of this Agreement and the other Loan Documents (defined below).
 
In consideration of the making of the Loan by Lender and the covenants,
agreements, representations and warranties set forth in this Agreement, the
parties hereto hereby covenant, agree, represent and warrant as follows:
 
ARTICLE 1

 
DEFINITIONS; PRINCIPLES OF CONSTRUCTION
 
Section 1.1.          Definitions.
 
For all purposes of this Agreement, except as otherwise expressly required or
unless the context clearly indicates a contrary intent:
 
“Acceptable LLC” shall mean a limited liability company formed under Delaware or
Maryland law which (i) has at least one springing member, which, upon the
dissolution of all of the members or the withdrawal or the disassociation of all
of the members from such limited liability company, shall immediately become the
sole member of such limited liability company, and (ii) otherwise meets the
Rating Agency criteria then applicable to such entities.
 
“Account Collateral” shall mean (i) the Accounts, and all cash, checks, drafts,
certificates and instruments, if any, from time to time deposited or held in the
Accounts from time to time; (ii) any and all amounts invested in Permitted
Investments; (iii) all interest, dividends, cash, instruments and other property
from time to time received, receivable or otherwise payable in respect of, or in
exchange for, any or all of the foregoing; and (iv) to the extent not covered by
clauses (i) - (iii) above, all “proceeds” (as defined under the UCC as in effect
in the State in which the Accounts are located) of any or all of the foregoing.
 
 
- 1 -

--------------------------------------------------------------------------------

 
 
“Accounts” shall mean the Cash Management Account, the Debt Service Account, the
Clearing Account, the Tax Account, the Insurance Account, the PIP Reserve
Account, the Seasonality Reserve Account, the Excess Cash Reserve Account and
any other account established by this Agreement or the other Loan Documents.
 
“Act” is defined in Section 5.1 hereof.
 
“Additional PIP Work” shall mean any capital improvements, property
improvements, replacements or additions of any furniture, fixtures or equipment,
renovations, refurbishments, upgrades or other similar work required by Marriott
at the Property in addition to the PIP Work
 
“Advance Bookings Deposits” shall mean all commitments, reservations and
agreements regarding future use of guest rooms, banquet rooms, conference rooms
and other facilities constituting part of the Property.
 
“Advance Bookings Reserve Statement” shall mean a statement setting forth all of
the then unearned or otherwise refundable Advance Bookings Deposits made with
respect to the Property; provided, however, such statement shall not be required
to contain the names of any vendees.
 
“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, is in Control of, is Controlled by or is under common Control with
such Person or is a director or officer of such Person or of an Affiliate of
such Person.
 
“Affiliated Manager” shall mean any managing agent of the Property in which
Borrower, Guarantor, Sponsor, any SPE Component Entity (if any) or any Affiliate
of such entities has, directly or indirectly, any legal, beneficial or economic
interest.
 
“ALTA” shall mean American Land Title Association, or any successor thereto.
 
“Alteration Threshold” shall mean an amount equal to 5% of the outstanding
principal amount of the Loan.
 
“Annex” shall have the meaning set forth in Section 3.30 hereof.
 
“Annual Marriott Sign Off” shall mean Lender’s receipt of written confirmation
from Marriott no later than thirty (30) after the end of each Loan Year that all
PIP Work required to be completed in said Loan Year pursuant to the terms hereof
and any Additional PIP Work required by Marriott to be performed in said Loan
Year have each been completed to Marriott’s satisfaction.
 
“Applicable Law” shall mean all applicable federal, state, county, municipal and
other governmental statutes, laws, rules, orders, regulations, ordinances,
judgments, decrees and injunctions of Governmental Authorities affecting
Borrower or the Property

 
- 2 -

--------------------------------------------------------------------------------

 

or any part thereof, or the construction, use, alteration or operation thereof,
or any part thereof, whether now or hereafter enacted and in force, including,
without limitation, the Americans with Disabilities Act of 1990, and all
permits, licenses and authorizations and regulations relating thereto, and all
covenants, agreements, restrictions and encumbrances contained in any
instruments, either of record or known to Borrower, at any time in force
affecting Borrower or the Property or any part thereof, including, without
limitation, any which may (i) require repairs, modifications or alterations in
or to the Property or any part thereof, or (ii) in any way limit the use and
enjoyment thereof.
 
“Approved Accounting Method” shall mean GAAP, federal tax basis accounting
(consistently applied) or such other method of accounting, consistently applied,
as may be reasonably acceptable to Lender.
 
“Approved Budget” shall have the meaning set forth in Section 4.12(a)(v) hereof.
 
“Assignment of Leases” shall mean, that certain first priority Assignment of
Leases and Rents, dated as of the date hereof, from Borrower, as assignor, to
Lender, as assignee, assigning to Lender all of Borrower’s interest in and to
the Leases and Rents of the Property as security for the Loan, as the same may
be amended, restated, replaced, supplemented or otherwise modified from time to
time.
 
“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation in respect of all or any part of the Property.
 
“Bank” shall be deemed to refer to the bank or other institution maintaining the
Clearing Account pursuant to the Clearing Account Agreement.
 
“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder,
and any comparable foreign laws relating to bankruptcy, insolvency or creditors’
rights.
 
“Business Day” shall mean a day on which commercial banks are not authorized or
required by Applicable Law to close in New York, New York.
 
“Cash Management Account” shall have the meaning set forth in Section 9.1
hereof.
 
“Casualty” shall have the meaning set forth in Section 7.2.
 
“Casualty Consultant” shall have the meaning set forth in Section 7.4 hereof.
 
“Clearing Account” shall have the meaning set forth in Section 9.1 hereof.
 
“Clearing Account Agreement” shall mean that certain Clearing Account Agreement
by and among Borrower, Lender, Manager and Wells Fargo Bank, N.A., a national
banking association dated as of the date hereof.
 
“Closing Date” shall mean the date of this Agreement.
 

 
- 3 -

--------------------------------------------------------------------------------

 

“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result, in lieu or in anticipation, of the exercise of the
right of condemnation or eminent domain, of all or any part of the Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting the Property or any part thereof.
 
“Control” shall mean the power to direct the management and policies of an
entity, directly or indirectly, whether through the ownership of voting
securities or other beneficial interests, by contract or otherwise.
 
“Creditors Rights Laws” shall mean any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, conservatorship, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to its debts
or debtors.
 
“Debt” shall mean the outstanding principal amount set forth in, and evidenced
by, this Agreement and the Note together with all interest accrued and unpaid
thereon and all other sums due to Lender in respect of the Loan under the Note,
this Agreement or the other Loan Documents.
 
“Debt Service” shall mean, with respect to any particular period of time,
scheduled principal (if applicable) and interest payments under the Note.
 
“Debt Service Account” shall have the meaning set forth in Section 9.1 hereof.
 
“Debt Service Shortfall” means as of any Monthly Payment Date, the amount, if
any, by which the Debt Service due on such Monthly Payment Date exceeds the
amount on deposit in the Debt Service Account.
 
“Default” shall mean the occurrence of any event hereunder or under the Note or
the other Loan Documents which, but for the giving of notice or passage of time,
or both, would be an Event of Default.
 
“Default Rate” shall mean, with respect to the Loan, a rate per annum equal to
the lesser of (i) the Maximum Legal Rate, or (ii) five percent (5%) above the
Interest Rate.
 
“Deficiency” shall mean, as of any date of determination by Lender, a
determination made by Lender that either (i) the aggregate cost that will be
required to complete the outstanding Replacements as of the date of
determination is at any time greater than the current amounts on deposit as of
such date of determination in the PIP Reserve Account and any reserves then held
by Marriott to pay for Replacements, plus (A) all Monthly PIP Deposit Amounts
scheduled to be deposited in the PIP Reserve Account after the date of such
determination and (B) monthly deposits projected to be deposited into any
reserves held by Marriott to pay for the Replacements after the date of such
determination (or if Marriott is no longer the Manager, all Replacement Reserve
Monthly Deposits scheduled to be deposited in the PIP Reserve Account after the
date of such determination) or (ii) the combined amounts scheduled to be on
deposit in the PIP Reserve Account and any reserves held by Marriott to pay for
the Replacements on any future date after the date of determination is projected
to be less than the amount necessary to pay the cost of all Replacements payable
on such future date.  Lender shall determine whether a Deficiency exists on any
date in its reasonable discretion.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
“Disclosure Document” shall have the meaning set forth in Section 11.2 hereof.
 
“Dominion” shall mean Dominion Bond Rating Service Limited.
 
“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution that is either (a) an account or accounts
maintained with a federal or state-chartered depository institution or trust
company which complies with the definition of Eligible Institution or (b) a
segregated trust account or accounts maintained with a federal or state
chartered depository institution or trust company acting in its fiduciary
capacity which, in the case of a state chartered depository institution or trust
company, is subject to regulations substantially similar to 12 C.F.R.  §9.10(b),
having in either case a combined capital and surplus of at least $50,000,000 and
subject to supervision or examination by federal and state authority.  An
Eligible Account will not be evidenced by a certificate of deposit, passbook or
other instrument.
 
“Eligible Institution” shall mean (a) a depository institution or trust company
insured by the Federal Deposit Insurance Corporation (i) the short term
unsecured debt obligations or commercial paper of which are rated at least
“A-1+” (or its equivalent) from each of the Rating Agencies (in the case of
accounts in which funds are held for thirty (30) days or less) and (ii) the
senior unsecured debt obligations of which are rated at least “AA” (or its
equivalent) from each of the Rating Agencies (in the case of accounts in which
funds are held for more than thirty (30) days) or (b) such other depository
institution otherwise approved by the Rating Agencies from time-to-time.
 
“Embargoed Person” shall have the meaning set forth in Section 3.29 hereof.
 
“Environmental Indemnity” shall mean that certain Environmental Indemnity
Agreement, dated as of the date hereof, executed by Borrower and Guarantor in
connection with the Loan for the benefit of Lender, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.
 
“Environmental Laws” shall have the meaning set forth in the Environmental
Indemnity.
 
“Equity Collateral” shall have the meaning set forth in Section 11.6 hereof.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may heretofore have been or shall be amended, restated, replaced or
otherwise modified.
 
“Event of Default” shall have the meaning set forth in Section 10.1 hereof.
 
“Excess Cash Reserve Account” shall have the meaning set forth in Section 8.4
hereof.
 
“Excess Cash Reserve Funds” shall have the meaning set forth in Section 8.4
hereof.
 
 
- 5 -

--------------------------------------------------------------------------------

 

“Exchange Act” shall have the meaning set forth in Section 11.2 hereof.
 
“Exculpated Parties” shall have the meaning set forth in Section 13.1 hereof.
 
“Fitch” shall mean Fitch, Inc.
 
“Flood Insurance Acts” shall have the meaning set forth in Section 7.1 hereof.
 
“GAAP” shall mean generally accepted accounting principles in the United States
of America as of the date of the applicable financial report.
 
“Governmental Authority” shall mean any court, board, agency, commission, office
or other authority of any nature whatsoever for any governmental unit (federal,
state, county, district, municipal, city or otherwise) whether now or hereafter
in existence.
 
“Gross Rents” shall mean an amount equal to annual rental income reflected in a
current rent roll for all Tenants paying rent and in actual physical occupancy
of their respective space demised pursuant to Leases which are in full force and
effect, less the annual rental income for any Tenant in bankruptcy that has not
affirmed its Lease in the applicable bankruptcy proceeding pursuant to a final,
non-appealable order of a court of competent jurisdiction.
 
“Guarantor” shall mean Brett Moody, Moody National Operating Partnership I, L.P.
and Moody National REIT I, Inc.
 
“Guaranty” shall mean that certain Guaranty of Recourse Obligations executed by
Guarantor and dated as of the date hereof.
 
“Improvements” shall have the meaning set forth in the granting clause of the
Security Instrument.
 
“Indebtedness” shall mean, for any Person, without duplication: (i) all
indebtedness of such Person for borrowed money, for amounts drawn under a letter
of credit, or for the deferred purchase price of property for which such Person
or its assets is liable, (ii) all unfunded amounts under a loan agreement,
letter of credit, or other credit facility for which such Person would be liable
if such amounts were advanced thereunder, (iii) all amounts required to be paid
by such Person as a guaranteed payment to partners or a preferred or special
dividend, including any mandatory redemption of shares or interests, (iv) all
indebtedness guaranteed by such Person, directly or indirectly, (v) all
obligations under leases that constitute capital leases for which such Person is
liable, and (vi) all obligations of such Person under interest rate swaps, caps,
floors, collars and other interest hedge agreements, in each case whether such
Person is liable contingently or otherwise, as obligor, guarantor or otherwise,
or in respect of which obligations such Person otherwise assures a creditor
against loss.
 
“Indemnified Parties” shall mean (a) Lender, (b) any successor owner or holder
of the Loan or participations in the Loan, (c) any Servicer or prior Servicer of
the Loan, (d) any Investor or any prior Investor in any Securities, (e) any
trustees, custodians or

 
- 6 -

--------------------------------------------------------------------------------

 

other fiduciaries who hold or who have held a full or partial interest in the
Loan for the benefit of any Investor or other third party, (f) any receiver or
other fiduciary appointed in a foreclosure or other Creditors Rights Laws
proceeding, (g) any officers, directors, shareholders, partners, members,
employees, agents, servants, representatives, contractors, subcontractors,
affiliates or subsidiaries of any and all of the foregoing, and (h) the heirs,
legal representatives, successors and assigns of any and all of the foregoing
(including, without limitation, any successors by merger, consolidation or
acquisition of all or a substantial portion of the Indemnified Parties’ assets
and business), in all cases whether during the term of the Loan or as part of or
following a foreclosure of the Loan.
 
“Individual Borrower” means each Borrower, individually.
 
“Interest Accrual Period” shall mean the period beginning on the sixth (6th) day
of each calendar month during the term of the Loan and ending on (but including)
the fifth (5th) day of the next succeeding calendar month.
 
“Interest Rate” shall mean a rate per annum equal to six and one-half percent
(6.50%).
 
“Interest Shortfall” shall have the meaning set forth in Section 2.7 hereof.
 
“Insurance Account” shall have the meaning set forth in Section 8.6 hereof.
 
“Insurance Premiums” shall have the meaning set forth in Section 7.1 hereof.
 
“Investor” shall mean any investor or potential investor in the Loan (or any
portion thereof or interest therein) in connection with a Securitization of the
Loan (or any portion thereof or interest therein).
 
“IRS Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time or any successor statute.
 
“Land” shall have the meaning set forth in the Security Instrument.
 
“Lease” shall mean any and all leases, subleases, rental agreements and other
agreements whether or not in writing affecting the use, enjoyment or occupancy
of the Land and/or the Improvements heretofore or hereafter entered into and all
extensions, amendments and modifications thereto, whether before or after the
filing by or against Borrower of any petition for relief under Creditors Rights
Laws, including, without limitation, the Operating Lease.
 
“Legal Requirements” shall mean all federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions of Governmental Authorities affecting Borrower or the
Property or any part thereof, or the construction, use, alteration or operation
thereof, or any part thereof, whether now or hereafter enacted and in force,
including, without limitation, the Americans with Disabilities Act of 1990, and
all permits, licenses and authorizations and regulations relating thereto, and
all covenants, agreements, restrictions and encumbrances contained in any
instruments, either of record or known to Borrower, at any time in force
affecting Borrower or the Property or any part thereof, including, without
limitation, any which may (i) require repairs, modifications or alterations in
or to the Property or any part thereof, or (ii) in any way limit the use and
enjoyment thereof.
 
 
- 7 -

--------------------------------------------------------------------------------

 

“Lender Affiliate” shall have the meaning set forth in Section 11.2 hereof.
 
“Lender Group” shall have the meaning set forth in Section 11.2 hereof.
 
“Liabilities” shall have the meaning set forth in Section 11.2 hereof.
 
“Loan” shall mean the loan made by Lender to Borrower pursuant to this
Agreement.
 
“Loan Bifurcation” shall have the meaning set forth in Section 11.1 hereof.
 
“Loan Documents” shall mean, collectively, this Agreement, the Note, the
Security Instrument, the Assignment of Leases, the Environmental Indemnity, the
Subordination of Management Agreement, the Guaranty, the Clearing Account
Agreement and all other documents executed and/or delivered in connection with
the Loan.
 
“Loan Year” shall mean each 365- or 366-, as applicable, day period commencing
on June 6 each year (starting in 2010) and ending on May 5 of the immediately
succeeding year.
 
“Losses” shall mean any and all claims, suits, liabilities (including, without
limitation, strict liabilities), actions, proceedings, obligations, debts,
damages, losses, costs, expenses, fines, penalties, charges, fees, judgments,
awards, amounts paid in settlement of whatever kind or nature (including but not
limited to legal fees and other costs of defense).
 
“Major Lease” shall mean as to the Property (i) any Lease which, individually or
when aggregated with all other leases at the Property with the same Tenant or
its Affiliate demises 500 square feet or more of the Property’s gross leasable
area, (ii) any Lease which contains any option, offer, right of first refusal or
other similar entitlement to acquire all or any portion of the Property, or
(iii) any instrument guaranteeing or providing credit support for any Lease
meeting the requirements of (i) and/or (ii) above.
 
“Management Agreement” shall mean the Marriott Management Agreement or, if the
context requires, the Replacement Management Agreement executed in accordance
with the terms and provisions of this Agreement.
 
“Manager” shall mean Marriott or such other entity selected as the manager of
the Property in accordance with the terms of this Agreement or the other Loan
Documents.
 
“Marriott” shall mean Residence Inn by Marriott, LLC, a Delaware limited
liability company.
 
“Marriott Management Agreement” shall mean that certain Management Agreement
dated as of January 30, 2004, as amended as of November 3, 2007 and as of the
date hereof, between Tenantco, as successor to the original “Owner” thereunder,
and Marriott pursuant to which Marriott is to provide management and other
services with respect to the Property.
 
“Material Adverse Effect” shall mean a material adverse effect on (i) the
Property, (ii) the business, profits, prospects, management, operations or
condition (financial or otherwise) of Borrower, Guarantor, Sponsor or the
Property, (iii) the enforceability, validity, perfection or priority of the lien
of the Security Instrument or the other Loan Documents, or (iv) the ability of
Borrower to perform its obligations under the Security Instrument or the other
Loan Documents.
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
“Maturity Date” shall mean June 6, 2015 or such other date on which the final
payment of principal of the Note becomes due and payable as therein or herein
provided, whether at such stated maturity date, by declaration of acceleration,
or otherwise.
 
“Maximum Legal Rate” shall mean the maximum non-usurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or the other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.
 
“Member” is defined in Section 5.1 hereof.
 
“Mezzanine Borrower” shall have the meaning set forth in Section 11.6 hereof.
 
“Mezzanine Option” shall have the meaning set forth in Section 11.6 hereof.
 
“Minimum Disbursement Amount” shall mean Ten Thousand and No/100 Dollars
($10,000).
 
“Monthly Debt Service Payment Amount” shall mean (i) for the Monthly Payment
Date occurring in July, 2010 and for each Monthly Payment Date occurring
thereafter up to and including the Monthly Payment Date occurring in June, 2012,
a payment equal to the amount of interest which has accrued during the preceding
Interest Accrual Period computed at the Interest Rate and (ii) for the Monthly
Payment Date occurring in July, 2012 and for each Monthly Payment occurring
thereafter, a constant monthly payment of $31,603.40.
 
“Monthly Insurance Deposit” shall have the meaning set forth in Section 8.6
hereof.
 
“Monthly Operating Expenses” shall mean, with respect to any calendar month, the
(a) Operating Expenses set forth in the Approved Budget for such calendar month
and (b) such other Operating Expenses not set forth in the Approved Budget for
such calendar month but approved by Lender in its sole discretion.
 
“Monthly Payment Date” shall mean the sixth (6th) day of every calendar month
occurring during the term of the Loan or, if such day is not a Business Day, the
immediately succeeding Business Day.
 
“Monthly PIP Reserve Deposit Amount” shall mean, on each Monthly Payment Date,
(i) during the first Loan Year, the difference of $21,667, less the Replacement
Reserve Monthly Deposit made on such Monthly Payment Date (or the monthly amount
Manager is reserving on such Monthly Payment Date to pay for Replacements, as
applicable), (ii) during the second Loan Year, the difference of $22,917, less
the Replacement Reserve Monthly Deposit made on such Monthly Payment Date (or
the monthly

 
- 9 -

--------------------------------------------------------------------------------

 

amount Manager is reserving on such Monthly Payment Date to pay for
Replacements, as applicable), (iii) during the third Loan Year, the difference
of $25,000, less the Replacement Reserve Monthly Deposit made on such Monthly
Payment Date (or the monthly amount Manager is reserving on such Monthly Payment
Date to pay for Replacements, as applicable) and (iv) during the fourth and
fifth Loan Years, the difference of $20,833, less the Replacement Reserve
Monthly Deposit made on such Monthly Payment Date (or the monthly amount Manager
is reserving on such Monthly Payment Date to pay for Replacements, as
applicable).
 
“Monthly Tax Deposit” shall have the meaning set forth in Section 8.6 hereof.
 
“Moody’s” shall mean Moody’s Investor Service, Inc.
 
“Net Proceeds” shall mean: (i) the net amount of all insurance proceeds payable
as a result of a Casualty to the Property, after deduction of reasonable costs
and expenses (including, but not limited to, reasonable attorneys’ fees), if
any, in collecting such insurance proceeds, or (ii) the net amount of the Award,
after deduction of reasonable costs and expenses (including, but not limited to,
reasonable attorneys’ fees), if any, in collecting such Award.
 
“Net Proceeds Deficiency” shall have the meaning set forth in Section 7.4
hereof.
 
“New Manager” shall have the meaning set forth in Section 4.15 hereof.
 
“Non-Conforming Policy” shall have the meaning set forth in Section 7.1 hereof.
 
“Note” shall mean that certain Promissory Note of even date herewith in the
principal amount of $5,000,000, made by Borrower in favor of Lender, as the same
may be amended, restated, replaced, extended, renewed, supplemented, severed,
split, or otherwise modified from time to time.
 
“OFAC” shall have the meaning set forth in Section 3.30 hereof.
 
“Officer’s Certificate” shall mean a certificate delivered to Lender by Borrower
which is signed by a Responsible Officer of Borrower.
 
“Operating Account” shall have the meaning set forth in Section 4.15 hereof.
 
“Operating Expenses” shall mean the total of all expenditures, computed in
accordance with the Approved Accounting Method, of whatever kind relating to the
operation, maintenance and management of the Property that are incurred on a
regular monthly or other periodic basis, including without limitation, (and
without duplication) (a) utilities, ordinary repairs and maintenance, insurance,
license fees, property taxes and assessments, advertising expenses, payroll and
related taxes, computer processing charges, management fees (equal to the
greater of (x) seven percent (7%) of Operating Income for the trailing six (6)
month period plus Gross Rents less reimbursable expense revenue for the trailing
six (6) month period or (y) actual management fees payable under the Management
Agreement), operational equipment or other lease payments as approved by Lender,
but specifically excluding (i) depreciation, (ii) Debt Service, (iii)
non-recurring or extraordinary expenses, and (iv) deposits into the Reserve
Funds; and (b) normalized capital expenditures equal to five percent (5%) of
Operating Income for the trailing six (6) month period plus Gross Rents less
reimbursable expense revenue for the trailing six (6) month period.
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
“Operating Income” shall mean all income, computed in accordance with the
Approved Accounting Method, derived from the ownership and operation of the
Property from whatever source, including, but not limited to common area
maintenance, real estate tax recoveries, utility recoveries, other miscellaneous
expense recoveries, percentage rent, rent concessions or credits, if any, and
other miscellaneous income, but excluding Gross Rents, sales, use and occupancy
or other taxes on receipts required to be accounted for by Borrower to any
Governmental Authority, refunds and uncollectible accounts, sales of furniture,
fixtures and equipment, interest income from any source other than the escrow
accounts and/or reserve accounts required pursuant to this Agreement or the
other Loan Documents, Insurance Proceeds (other than business interruption or
other loss of income insurance), Awards, unforfeited security deposits, utility
and other similar deposits, income from Tenants not paying rent, income from
Tenants in bankruptcy, non-recurring or extraordinary income, including, without
limitation lease termination payments, and any disbursements to Borrower from
the Reserve Funds.  Operating Income shall not be diminished as a result of the
Security Instrument or the creation of any intervening estate or interest in the
Property or any part thereof.
 
“Operating Lease” shall mean that certain Hotel Lease Agreement dated as of May
21, 2010, between Holdco and Tenantco.
 
“Operating Profit” shall have the meaning ascribed to such term in the Marriott
Management Agreement.
 
“Other Charges” shall mean all maintenance charges, impositions other than
Taxes, and any other charges, vault charges and license fees for the use of
vaults, chutes and similar areas adjoining the Property, now or hereafter levied
or assessed or imposed against the Property or any part thereof.
 
“Patriot Act” shall have the meaning set forth in Section 3.30 hereof.
 
“Permitted Encumbrances” shall mean collectively, (a) the lien and security
interests created by this Agreement and the other Loan Documents, (b) all liens,
encumbrances and other matters disclosed in the Title Insurance Policy, (c)
liens, if any, for Taxes imposed by any Governmental Authority not yet due or
delinquent, and (d) such other title and survey exceptions as Lender has
approved or may approve in writing in Lender’s sole discretion.
 
“Permitted Equipment Leases” shall mean equipment leases or other similar
instruments entered into with respect to the Personal Property; provided, that,
in each case, such equipment leases or similar instruments (i) are entered into
on commercially reasonable terms and conditions in the ordinary course of
Borrower’s business and (ii) relate to Personal Property which is (A) used in
connection with the operation and maintenance of the Property in the ordinary
course of Borrower’s business and (B) readily replaceable without material
interference or interruption to the operation of the Property.
 
“Permitted Investments” shall mean any one or more of the following obligations
or securities acquired at a purchase price of not greater than par, including
those issued by Servicer, the trustee under any Securitization or any of their
respective Affiliates, payable on demand or having a maturity date not later
than the Business Day immediately prior to the first Monthly Payment Date
following the date of acquiring such investment and meeting one of the
appropriate standards set forth below:
 
 
- 11 -

--------------------------------------------------------------------------------

 
 
(i)           obligations of, or obligations fully guaranteed as to payment of
principal and interest by, the United States or any agency or instrumentality
thereof provided such obligations are backed by the full faith and credit of the
United States of America including, without limitation, obligations of: the U.S.
Treasury (all direct or fully guaranteed obligations), the Farmers Home
Administration (certificates of beneficial ownership), the General Services
Administration (participation certificates), the U.S. Maritime Administration
(guaranteed Title XI financing), the Small Business Administration (guaranteed
participation certificates and guaranteed pool certificates), the U.S.
Department of Housing and Urban Development (local authority bonds) and the
Washington Metropolitan Area Transit Authority (guaranteed transit bonds);
provided, however, that the investments described in this clause must (A) have a
predetermined fixed dollar of principal due at maturity that cannot vary or
change, (B) if rated by S&P, must not have an “r” highlighter affixed to their
rating, (C) if such investments have a variable rate of interest, such interest
rate must be tied to a single interest rate index plus a fixed spread (if any)
and must move proportionately with that index, and (D) such investments must not
be subject to liquidation prior to their maturity;
 
(ii)          Federal Housing Administration debentures;
 
(iii)         obligations of the following United States government sponsored
agencies: Federal Home Loan Mortgage Corp. (debt obligations), the Farm Credit
System (consolidated systemwide bonds and notes), the Federal Home Loan Banks
(consolidated debt obligations), the Federal National Mortgage Association (debt
obligations) the Financing Corp. (debt obligations), and the Resolution Funding
Corp. (debt obligations); provided, however, that the investments described in
this clause must (A) have a predetermined fixed dollar of principal due at
maturity that cannot vary or change, (B) if rated by S&P, must not have an “r”
highlighter affixed to their rating, (C) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, and (D) such investments must not be subject to liquidation prior to
their maturity;
 
(iv)         federal funds, unsecured certificates of deposit, time deposits,
bankers’ acceptances and repurchase agreements with maturities of not more than
365 days of any bank, the short term obligations of which at all times are rated
in the highest short term rating category by each Rating Agency (or, if not
rated by all Rating Agencies, rated by at least one Rating Agency in the highest
short term rating category and otherwise acceptable to each other Rating Agency,
as confirmed in writing that such investment would not, in and of itself, result
in a downgrade, qualification or withdrawal of the initial, or, if higher, then
current ratings assigned to the Securities); provided, however, that the
investments described in this clause must (A) have a predetermined fixed dollar
of principal due at maturity that cannot vary or change, (B) if rated by S&P,
must not have an “r” highlighter affixed to their rating, (C) if such
investments have a variable rate of interest, such interest rate must be tied to
a single interest rate index plus a fixed spread (if any) and must move
proportionately with that index, and (D) such investments must not be subject to
liquidation prior to their maturity;
 
 
- 12 -

--------------------------------------------------------------------------------

 
 
(v)          fully Federal Deposit Insurance Corporation-insured demand and time
deposits in, or certificates of deposit of, or bankers’ acceptances issued by,
any bank or trust company, savings and loan association or savings bank, the
short term obligations of which at all times are rated in the highest short term
rating category by each Rating Agency (or, if not rated by all Rating Agencies,
rated by at least one Rating Agency in the highest short term rating category
and otherwise acceptable to each other Rating Agency, as confirmed in writing
that such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial, or, if higher, then current ratings
assigned to the Securities); provided, however, that the investments described
in this clause must (A) have a predetermined fixed dollar of principal due at
maturity that cannot vary or change, (B) if rated by S&P, must not have an “r”
highlighter affixed to their rating, (C) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, and (D) such investments must not be subject to liquidation prior to
their maturity;
 
(vi)         debt obligations with maturities of not more than 365 days and at
all times rated by each Rating Agency (or, if not rated by all Rating Agencies,
rated by at least one Rating Agency and otherwise acceptable to each other
Rating Agency, as confirmed in writing that such investment would not, in and of
itself, result in a downgrade, qualification or withdrawal of the initial, or,
if higher, then current ratings assigned to the Securities) in its highest
long-term unsecured rating category; provided, however, that the investments
described in this clause must (A) have a predetermined fixed dollar of principal
due at maturity that cannot vary or change, (B) if rated by S&P, must not have
an “r” highlighter affixed to their rating, (C) if such investments have a
variable rate of interest, such interest rate must be tied to a single interest
rate index plus a fixed spread (if any) and must move proportionately with that
index, and (D) such investments must not be subject to liquidation prior to
their maturity;
 
(vii)        commercial paper (including both non-interest-bearing discount
obligations and interest-bearing obligations payable on demand or on a specified
date not more than one year after the date of issuance thereof) with maturities
of not more than 365 days and that at all times is rated by each Rating Agency
(or, if not rated by all Rating Agencies, rated by at least one Rating Agency
and otherwise acceptable to each other Rating Agency, as confirmed in writing
that such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial, or, if higher, then current ratings
assigned to the Securities) in its highest short-term unsecured debt rating;
provided, however, that the investments described in this clause must (A) have a
predetermined fixed dollar of principal due at maturity that cannot vary or
change, (B) if rated by S&P, must not have an “r” highlighter affixed to their
rating, (C) if such investments have a variable rate of interest, such interest
rate must be tied to a single interest rate index plus a fixed spread (if any)
and must move proportionately with that index, and (D) such investments must not
be subject to liquidation prior to their maturity;
 

 
- 13 -

--------------------------------------------------------------------------------

 

(viii)       units of taxable money market funds, which funds are regulated
investment companies, seek to maintain a constant net asset value per share and
invest solely in obligations backed by the full faith and credit of the United
States, which funds have the highest rating available from each Rating Agency
(or, if not rated by all Rating Agencies, rated by at least one Rating Agency
and otherwise acceptable to each other Rating Agency, as confirmed in writing
that such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial, or, if higher, then current ratings
assigned to the Securities) for money market funds; and
 
(ix)          any other security, obligation or investment which has been
approved as a Permitted Investment in writing by (a) Lender and (b) each Rating
Agency, as evidenced by a written confirmation that the designation of such
security, obligation or investment as a Permitted Investment will not, in and of
itself, result in a downgrade, qualification or withdrawal of the initial, or,
if higher, then current ratings assigned to the Securities by such Rating
Agency;
 
provided, however, that no obligation or security shall be a Permitted
Investment if (A) such obligation or security evidences a right to receive only
interest payments or (B) the right to receive principal and interest payments on
such obligation or security are derived from an underlying investment that
provides a yield to maturity in excess of 120% of the yield to maturity at par
of such underlying investment.
 
“Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.
 
“Personal Property” shall have the meaning set forth in the granting clause of
the Security Instrument.
 
“PIP Reserve Account” shall have the meaning set forth in Section 8.1 hereof.
 
“PIP Reserve Funds” shall have the meaning set forth in Section 8.1 hereof.
 
“PIP Work” shall mean such work that is described on Exhibit B attached hereto.
 
“Policies” shall have the meaning specified in Section 7.1 hereof.
 
“Prohibited Transfer” shall have the meaning set forth in Section 6.2 hereof.
 
“Property” shall have the meaning set forth in the Security Instrument.
 
“Qualified Insurer” shall have the meaning set forth in Section 7.1 hereof.
 
“Qualified Manager” shall mean a reputable and experienced professional
management organization that (i) has the right to manage the Property under a
nationally recognized hotel flag of equal quality to Residence Inn by Marriott
and otherwise acceptable to Lender, (ii) manages at least twelve (12) extended
stay hotels under such nationally recognized hotel flag, totaling in the
aggregate no less than one thousand (1,000) rooms (in each case, exclusive of
the Property) and (iii) is approved by Lender (which such approval may, at
Lender’s option, be conditioned upon Lender’s receipt of a Rating Agency
Confirmation with regard to both the identity of the proposed manager and the
replacement management agreement pursuant to which such manager will be
employed).
 
 
- 14 -

--------------------------------------------------------------------------------

 
 
“Quality Assurance Reports” shall mean any quality assurance reports of
inspection or compliance from Manager, any licensor or any franchisor with
respect to the Property including, without limitation, any Quality Assurance
Program, Guest Satisfaction Survey and Operations Review reports.
 
“Rating Agencies” shall mean each of S&P, Moody’s, Fitch and Dominion, or any
successor thereto or any other nationally-recognized statistical rating agency
which has been approved by Lender; provided, that, the foregoing shall only be
deemed to be included within the definition of “Rating Agencies” hereunder to
the extent that the same have rated (or are reasonably anticipated by Lender to
rate) the Securities.
 
“Rating Agency Confirmation” shall mean a written affirmation from each of the
Rating Agencies (obtained at Borrower’s sole cost and expense) that the credit
rating of the Securities by such Rating Agency immediately prior to the
occurrence of the event with respect to which such Rating Agency Confirmation is
sought will not be qualified, downgraded or withdrawn as a result of the
occurrence of such event, which affirmation may be granted or withheld in such
Rating Agency’s sole and absolute discretion.
 
“REA” shall mean, individually or collectively (as the context requires), each
reciprocal easement or similar agreement affecting the Property (if any) and any
future reciprocal easement or similar agreement affecting the Property entered
into in accordance with the applicable terms and conditions hereof.
 
“Registrar” shall have the meaning set forth in Section 11.7 hereof.
 
“Registration Statement” shall have the meaning set forth in Section 11.2
hereof.
 
“REMIC Trust” shall mean a “real estate mortgage investment conduit” within the
meaning of Section 860D of the IRS Code that holds any interest in all or any
portion of the Loan (including, without limitation, the Note).
 
“Rent Roll” shall have the meaning set forth in Section 3.18 hereof.
 
“Rent Loss Proceeds” shall have the meaning set forth in Section 7.1 hereof.
 
“Rents” shall have the meaning set forth in the Security Instrument.
 
“Replacement Management Agreement” shall have the meaning set forth in Section
4.15 hereof.
 
“Replacement Reserve Monthly Deposit” shall mean an amount equal to the greater
of (a) one-twelfth (1/12) of five percent (5.0%) of the sum of Gross Rents and
Operating Income for the trailing twelve month period and (ii) one-twelfth
(1/12) of the annual amounts required to be deposited (or spent) for the
replacement of Replacements pursuant to the terms of the Management Agreement.
 
 
- 15 -

--------------------------------------------------------------------------------

 
 
“Replacements” shall mean the PIP Work and the Additional PIP Work,
collectively.
 
“Reporting Failure” shall have the meaning set forth in Section 4.12 hereof.
 
“Required Financial Item” shall have the meaning set forth in Section 4.12
hereof.
 
“Reserve Accounts” shall mean the Tax and Insurance Account, the PIP Reserve
Account, the Seasonality Reserve Account, the Excess Cash Reserve Account or any
other escrow account established by this Agreement or the other Loan Documents.
 
“Reserve Funds” shall mean the Tax and Insurance Funds, the PIP Reserve Funds,
the Seasonality Reserve Funds and the Excess Cash Reserve Funds or any other
escrow funds established by this Agreement or the other Loan Documents.
 
“Responsible Officer” means with respect to a Person, the chairman of the board,
president, chief operating officer, chief financial officer, treasurer or vice
president-finance of such Person or such other similar officer of such Person
reasonably acceptable to Lender.
 
“Restoration” shall have the meaning set forth in Section 7.2 hereof.
 
“Restoration Retainage” shall have the meaning set forth in Section 7.4 hereof.
 
“Restoration Threshold” shall mean an amount equal to 5% of the outstanding
principal amount of the Loan.
 
“Restricted Party” shall have the meaning set forth in Section 6.1 hereof.
 
“Sale or Pledge” shall have the meaning set forth in Section 6.1 hereof.
 
“Seasonality Reserve Account” shall have the meaning set forth in Section 8.3
hereof.
 
“Seasonality Reserve Funds” shall have the meaning set forth in Section 8.3
hereof.
 
“Seasonality Replenishment Cap” shall mean, for each calendar year during the
remaining term of the Loan, an amount determined by Lender in the month of
January of such calendar year.  Lender shall determine the Seasonality
Replenishment Cap after considering such factors determined by Lender in its
reasonable discretion, including, without limitation, (i) the Approved Budget
for the immediately preceding calendar year and (ii) the actual revenues and
operating expenses of the Property for the calendar year ending in said month of
December; provided, however, with respect to the calendar year 2010, the
Seasonality Replenishment Cap shall be an amount equal to $50,000.
 
“Secondary Market Transaction” shall have the meaning set forth in Section 11.1
hereof.
 
 
- 16 -

--------------------------------------------------------------------------------

 

“Securities” shall have the meaning set forth in Section 11.1 hereof.
 
“Securities Act” shall have the meaning set forth in Section 11.2 hereof.
 
“Securitization” shall have the meaning set forth in Section 11.1 hereof.
 
“Security Instrument” shall mean that certain first priority Deed to Secure Debt
and Security Agreement dated the date hereof, executed and delivered by Borrower
as security for the Loan and encumbering the Property, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.
 
“Servicer” shall have the meaning set forth in Section 11.4 hereof.
 
“Severed Loan Documents” shall have the meaning set forth in Article 10.
 
“Single Purpose Entity” shall mean an entity which satisfies all of the
requirements of Section 5.1 hereof and whose structure and organizational and
governing documents are otherwise in form and substance acceptable to Lender and
the Rating Agencies.
 
“Special Member” is defined in Section 5.1 hereof.
 
“SPE Component Entity” shall have the meaning set forth in Section 5.1 hereof.
 
“Sponsor” shall mean Brett Moody.
 
“S&P” shall mean Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc.
 
“State” shall mean the state in which the Property or any part thereof is
located.
 
“Subordination of Management Agreement” shall mean that certain Subordination,
Non-Disturbance and Attornment Agreement dated as of the date hereof among
Lender, Borrower and Manager, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.
 
“Tax Account” shall have the meaning set forth in Section 8.6 hereof.
 
“Tax and Insurance Funds” shall have the meaning set forth in Section 8.6
hereof.
 
“Taxes” shall mean all taxes, assessments, water rates, sewer rents, and other
governmental impositions, including, without limitation, vault charges and
license fees for the use of vaults, chutes and similar areas adjoining the Land,
now or hereafter levied or assessed or imposed against the Property or any part
thereof.
 
“Tenant” shall mean any Person leasing, subleasing or otherwise occupying any
portion of the Property under a Lease or other occupancy agreement with
Borrower.
 
“Title Insurance Policy” shall mean that certain ALTA mortgagee title insurance
policy issued with respect to the Property and insuring the lien of the Security
Instrument.
 
 
- 17 -

--------------------------------------------------------------------------------

 

“Trigger Period” shall mean each period commencing on a Trigger Period
Commencement Date and ending upon payment in full of the Debt.
 
“Trigger Period Commencement Date” shall mean any of the following dates:  (i)
the date of the occurrence of any Event of Default, (ii) the date by which
Lender has not received any Annual Marriott Sign Off as required pursuant to the
terms of this Agreement, (iii) the date that Marriott requires any Additional
PIP Work for the Property which is reasonably likely to result in a Deficiency
or (iv) the date Lender reasonably determines that a Deficiency exists.
 
“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the State.
 
“Underwritable Cash Flow” shall mean an amount calculated by Lender on a monthly
basis equal to the sum of Gross Rents and Operating Income for the trailing six
(6) months (or such other period of time specifically provided herein) (without
duplication of one another), less the trailing six (6) months (or such other
period of time specifically provided herein) Operating Expenses, each of which
shall be subject to adjustment for items of a non-recurring nature.  Lender’s
calculation of Underwritable Cash Flow (including determination of items that do
not qualify as Operating Income or Operating Expenses) shall be calculated by
Lender in its sole discretion based on its then current underwriting standards
and shall be final absent manifest error.
 
“Underwriter Group” shall have the meaning set forth in Section 11.2 hereof.
 
“Updated Information” shall have the meaning set forth in Section 11.1 hereof.
 
“U.S. Obligations” shall mean direct full faith and credit obligations of the
United States of America that are not subject to prepayment, call or early
redemption.
 
“Yield Maintenance Premium” shall mean an amount equal to the greater of the
following two amounts: (a) an amount equal to 1% of the amount prepaid; or
(b) an amount equal to (i) the amount, if any, by which the sum of the present
values as of the prepayment date of all unpaid principal and interest payments
required hereunder, calculated by discounting such payments from the respective
dates each such payment was due hereunder (or, with respect to the payment
required on the Maturity Date, from the Maturity Date) back to the prepayment
date at a discount rate equal to the Periodic Treasury Yield (defined below)
exceeds the outstanding principal balance of the Loan as of the prepayment date,
multiplied by (ii) a fraction whose numerator is the amount prepaid and whose
denominator is the outstanding principal balance of the Loan as of the
prepayment date.  For purposes of the foregoing, “Periodic Treasury Yield” means
(y) the annual yield to maturity of the actively traded non-callable United
States Treasury fixed interest rate security (other than any such security which
can be surrendered at the option of the holder at face value in payment of
federal estate tax or which was issued at a substantial discount) that has a
maturity closest to (whether before, on or after) the Maturity Date (or if two
or more such securities have maturity dates equally close to the Maturity Date,
the average annual yield to maturity of all such securities), as reported in The
Wall Street Journal or other authoritative publication or news retrieval service
on the fifth Business Day preceding the prepayment date, divided by (z) 12.
 
 
- 18 -

--------------------------------------------------------------------------------

 

Section 1.2.         Principles of Construction.
 
(a)           All references to sections and schedules are to sections and
schedules in or to this Agreement unless otherwise specified.  All uses of the
word “including” shall mean “including, without limitation” unless the context
shall indicate otherwise.  Unless otherwise specified, the words “hereof,”
“herein” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement.  Unless otherwise specified, all meanings attributed to defined
terms herein shall be equally applicable to both the singular and plural forms
of the terms so defined.
 
(b)           The parties hereto acknowledge that the defined term “Borrower”
has been defined to collectively include each Individual Borrower.  It is the
intent of the parties hereto in making any determination under this Loan
Agreement, including, without limitation, in determining whether (a) a breach of
a representation, warranty or a covenant has occurred, (b) there has occurred a
Default or Event of Default, or (c) an event has occurred which would create
recourse obligations under Section 9.4 of this Loan Agreement, that any such
breach, occurrence or event with respect to any Individual Borrower shall be
deemed to be such a breach, occurrence or event with respect to all Individual
Borrowers and that all Individual Borrowers need not have been involved with
such breach, occurrence or event in order for the same to be deemed such a
breach, occurrence or event with respect to every Individual Borrower.
 
ARTICLE 2

 
GENERAL TERMS
 
Section 2.1.         The Loan. Subject to and upon the terms and conditions set
forth herein, Lender hereby agrees to make and Borrower hereby agrees to accept
the Loan on the Closing Date.
 
Section 2.2.         Disbursement to Borrower. Borrower may request and receive
only one borrowing hereunder in respect of the Loan and any amount borrowed and
repaid hereunder in respect of the Loan may not be re-borrowed.
 
Section 2.3.         Use of Proceeds. Borrower shall use the proceeds of the
Loan solely to repay and discharge that certain loan in the original principal
amount of $10,665,000 made by Citigroup Global Markets Realty Corp., a New York
corporation, to, among others, Moody National RI Perimeter S, LLC and Moody
National RI Perimeter H, LLC, which loan is secured by that certain Deed to
Secure Debt, Assignment of Leases and Rents and Security Agreement, dated
November 2, 2007 which encumbers the Property and recorded on November 30, 2007
in Deed Book 46035, Page 290, in the records of Fulton County, Georgia.
 
Section 2.4.         The Note and the other Loan Documents. The Loan shall be
evidenced by the Note and this Agreement and secured by this Agreement and the
other Loan Documents.
 
Section 2.5.         Interest Rate.
 
(a)           Interest on the outstanding principal balance of the Loan shall
accrue from the Closing Date up to but excluding the Maturity Date at the
Interest Rate.
 
 
- 19 -

--------------------------------------------------------------------------------

 

(b)           Intentionally Omitted.
 
(c)           In the event that, and for so long as, any Event of Default shall
have occurred and be continuing, the outstanding principal balance of the Loan
and, to the extent permitted by Applicable Law, overdue interest in respect of
the Loan, shall accrue interest at the Default Rate, calculated from the date
such payment was due without regard to any grace or cure periods contained
herein.  Notwithstanding anything to the contrary contained herein, all interest
accruing at the Default Rate shall be immediately due and payable upon demand by
Lender therefor.
 
(d)           Interest on the outstanding principal balance of the Loan shall be
calculated by multiplying (a) the actual number of days elapsed in the period
for which the calculation is being made by (b) a daily rate based on a three
hundred sixty (360) day year (that is, the Interest Rate or the Default Rate, as
then applicable, expressed as an annual rate divided by 360) by (c) the
outstanding principal balance.  The accrual period for calculating interest due
on each Monthly Payment Date shall be the Interest Accrual Period immediately
prior to such Monthly Payment Date.  Borrower understands and acknowledges that
such interest accrual requirement results in more interest accruing on the Loan
than if either a thirty (30) day month and a three hundred sixty (360) day year
or the actual number of days and a three hundred sixty-five (365) day year were
used to compute the accrual of interest on the Loan.
 
(e)           This Agreement and the other Loan Documents are subject to the
express condition that at no time shall Borrower be required to pay interest on
the principal balance of the Loan at a rate which could subject Lender to either
civil or criminal liability as a result of being in excess of the Maximum Legal
Rate.  If by the terms of this Agreement or the other Loan Documents, Borrower
is at any time required or obligated to pay interest on the principal balance
due hereunder at a rate in excess of the Maximum Legal Rate, the Interest Rate
or the Default Rate, as the case may be, shall be deemed to be immediately
reduced to the Maximum Legal Rate and all previous payments in excess of the
Maximum Legal Rate shall be deemed to have been payments in reduction of
principal and not on account of the interest due hereunder.  All sums paid or
agreed to be paid to Lender for the use, forbearance, or detention of the sums
due under the Loan, shall, to the extent permitted by Applicable Law, be
amortized, prorated, allocated, and spread throughout the full stated term of
the Loan until payment in full so that the rate or amount of interest on account
of the Loan does not exceed the Maximum Legal Rate from time to time in effect
and applicable to the Loan for so long as the Loan is outstanding.
 
Section 2.6.         Loan Payments.
 
(a)           Borrower shall make a payment to Lender of interest only on the
Closing Date for the period from the Closing Date through the sixth (6th) day of
either (i) the month in which the Closing Date occurs (if such Closing Date is
after the first day of such month, but prior to the sixth (6th) day of such
month) or (ii) if the Closing Date is after the sixth (6th) day of the then
current calendar month, the month following the month in which the Closing Date
occurs; provided, however, if the Closing Date is the sixth (6th) day of a
calendar month, no such separate payment of interest shall be due.  Borrower
shall make a payment to Lender of interest and, to the extent applicable,
principal in the amount of the Monthly Debt Service Payment Amount on the
Monthly Payment Date occurring in July, 2010 and on each Monthly Payment Date
thereafter to and including the Maturity Date.  Each payment shall be applied
first to accrued and unpaid interest and the balance to principal.  The
non-interest only portion of Monthly Debt Service Payment Amount required
hereunder is based upon a thirty (30) year amortization schedule.
 
 
- 20 -

--------------------------------------------------------------------------------

 
 
(b)           Intentionally Omitted.
 
(c)           Borrower shall pay to Lender on the Maturity Date the outstanding
principal balance of the Loan, all accrued and unpaid interest and all other
amounts due hereunder and under the Note, the Security Instrument and the other
Loan Documents.
 
(d)           If any principal, interest or any other sum due under the Loan
Documents, other than the payment of principal due on the Maturity Date, is not
paid by Borrower on the date on which it is due, Borrower shall pay to Lender
upon demand an amount equal to the lesser of five percent (5%) of such unpaid
sum or the maximum amount permitted by Applicable Law in order to defray the
expense incurred by Lender in handling and processing such delinquent payment
and to compensate Lender for the loss of the use of such delinquent
payment.  Any such amount shall be secured by the Security Instrument and the
other Loan Documents.
 
(e)           (i)           Except as otherwise specifically provided herein,
all payments and prepayments under this Agreement and the Note shall be made to
Lender not later than 1:00 P.M., New York City time, on the date when due and
shall be made in lawful money of the United States of America in immediately
available funds at Lender’s office, and any funds received by Lender after such
time shall, for all purposes hereof, be deemed to have been paid on the next
succeeding Business Day.
 
(ii)          Whenever any payment to be made hereunder or under any other Loan
Document shall be stated to be due on a day which is not a Business Day, the due
date thereof shall be deemed to be the immediately preceding Business Day.
 
(iii)         All payments required to be made by Borrower hereunder or under
the Note or the other Loan Documents shall be made irrespective of, and without
deduction for, any setoff, claim or counterclaim and shall be made irrespective
of any defense thereto.
 
Section 2.7.         Prepayments.
 
(a)           Except as otherwise provided herein, Borrower shall not have the
right to prepay the Loan in whole or in part.  Borrower may, provided no Event
of Default has occurred and is continuing, at its option and upon thirty (30)
days prior notice to Lender (or such shorter period of time as may be permitted
by Lender in its sole discretion), prepay the Debt in whole on any date.  Any
prepayment received by Lender on a date other than a Monthly Payment Date shall
include interest which would have accrued thereon to the next Monthly Payment
Date (such amounts, the “Interest Shortfall”) and such amounts (i.e.  principal
and interest prepaid by Borrower) shall be held by Lender as collateral security
for the Loan in an interest bearing account at an Eligible Institution, with
interest accruing on such amounts to the benefit of Borrower; such amounts
prepaid shall be applied to the Loan on the next Monthly Payment Date, with any
interest on such funds paid to Borrower on such date provided no Event of
Default then exists.  Furthermore, except as provided in Section 2.7(b) hereof,
any prepayment received by Lender prior to December 6, 2014 shall be accompanied
by the Yield Maintenance Premium.
 
 
- 21 -

--------------------------------------------------------------------------------

 
 
(b)           On each date on which Lender actually receives a distribution of
Net Proceeds, and if Lender does not make such Net Proceeds available to
Borrower for Restoration, Borrower shall, at Lender’s option, prepay the
outstanding principal balance of the Note in an amount equal to one hundred
percent (100%) of such Net Proceeds together with any applicable Interest
Shortfall.  No Yield Maintenance Premium shall be due in connection with any
prepayment made pursuant to this Section 2.7(b).  Any prepayment received by
Lender pursuant to this Section 2.7(b) on a date other than a Monthly Payment
Date shall be held by Lender as collateral security for the Loan in an interest
bearing, Eligible Account, with such interest accruing to the benefit of
Borrower, and shall be applied by Lender on the next Monthly Payment Date.
 
(c)           If after an Event of Default, payment of all or any part of the
principal of the Loan is tendered by Borrower, a purchaser at foreclosure or any
other Person, such purchaser at foreclosure or other Person shall pay the Yield
Maintenance Premium, in addition to the outstanding principal balance, all
accrued and unpaid interest and other amounts payable under the Loan Documents.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, any prepayment of the Debt shall be applied to the Debt in such order
and priority as may be determined by Lender in its sole discretion.
 
ARTICLE 3

 
REPRESENTATIONS AND WARRANTIES
 
Borrower represents and warrants as of the Closing Date that:
 
Section 3.1.         Legal Status and Authority. Borrower (a) is duly organized,
validly existing and in good standing under the laws of its state of formation;
(b) is duly qualified to transact business and is in good standing in the State;
and (c) has all necessary approvals, governmental and otherwise, and full power
and authority to own, operate and lease the Property.  Borrower has full power,
authority and legal right to mortgage, grant, bargain, sell, pledge, assign,
warrant, transfer and convey the Property pursuant to the terms hereof and to
keep and observe all of the terms of this Agreement, the Note, the Security
Instrument and the other Loan Documents on Borrower’s part to be performed.
 
Section 3.2.          Validity of Documents. (a) The execution, delivery and
performance of this Agreement, the Note, the Security Instrument and the other
Loan Documents by Borrower and its applicable Affiliates and the borrowing
evidenced by the Note and this Agreement (i) are within the power and authority
of such parties; (ii) have been authorized by all requisite organizational
action of such parties; (iii) have received all necessary approvals and
consents, corporate, governmental or otherwise; (iv) will not violate, conflict
with, result in a breach of or constitute (with notice or lapse of time, or
both) a material default under any provision of law, any order or judgment of
any court or Governmental Authority, any license, certificate or other approval
required to operate
 
 
- 22 -

--------------------------------------------------------------------------------

 

the Property, Borrower’s organizational documents, or any indenture, agreement
or other instrument to which Borrower is a party or by which it or any of its
assets or the Property is or may be bound or affected, including, without
limitation, the Management Agreement; (v) will not result in the creation or
imposition of any lien, charge or encumbrance whatsoever upon any of its assets,
except the lien and security interest created hereby and by the other Loan
Documents; and (vi) will not require any authorization or license from, or any
filing with, any Governmental Authority (except for the recordation of the
Security Instrument in appropriate land records in the State and except for
Uniform Commercial Code filings relating to the security interest created
hereby), (b) this Agreement, the Note, the Security Instrument and the other
Loan Documents have been duly executed and delivered by Borrower through the
undersigned authorized representative of Borrower and (c) this Agreement, the
Note, the Security Instrument and the other Loan Documents constitute the legal,
valid and binding obligations of Borrower.  The Loan Documents are not subject
to any right of rescission, set-off, counterclaim or defense by Borrower,
including the defense of usury, nor would the operation of any of the terms of
the Loan Documents, or the exercise of any right thereunder, render the Loan
Documents unenforceable (except as such enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar Creditor’s
Rights Laws, and by general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law)), and Borrower
has not asserted any right of rescission, set-off, counterclaim or defense with
respect thereto.
 
Section 3.3.          Litigation. There is no action, suit or proceeding,
judicial, administrative or otherwise (including any condemnation or similar
proceeding), pending or, to the best of Borrower’s knowledge, threatened or
contemplated against Borrower, Sponsor or Guarantor or against or affecting the
Property that has not been disclosed to Lender by Borrower in writing in
connection with the closing of the Loan, is not fully covered by insurance or,
if determined adversely to Borrower, would have a Material Adverse Effect.
 
Section 3.4.          Agreements. Borrower is not a party to any agreement or
instrument or subject to any restriction which would have a Material Adverse
Effect.  Borrower is not in default in any material respect in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in any agreement or instrument to which it is a party or by which
Borrower or the Property is bound.  Borrower has no material financial
obligation under any agreement or instrument to which Borrower is a party or by
which Borrower or the Property is otherwise bound, other than (a) obligations
incurred in the ordinary course of the operation of the Property and (b)
obligations under this Agreement, the Security Instrument, the Note and the
other Loan Documents.  There is no agreement or instrument to which Borrower is
a party or by which Borrower is bound that would require the subordination in
right of payment of any of Borrower’s obligations hereunder or under the Note to
an obligation owed to another party.
 
Section 3.5.          Financial Condition.
 
(a)           Borrower is solvent, and no proceeding under Creditors Rights Laws
with respect to Borrower has been initiated and Borrower has received reasonably
equivalent value for the granting of the Security Instrument.
 
(b)           No petition in bankruptcy has been filed by or against Borrower,
Sponsor, Guarantor or any related entity, or any principal, general partner or
member thereof, in the last ten (10) years, and neither Borrower, Sponsor,
Guarantor nor any related entity, or any principal, general partner or member
thereof, in the last ten (10) years has ever made any assignment for the benefit
of creditors or taken advantage of any Creditors Rights Laws.
 

 
- 23 -

--------------------------------------------------------------------------------

 
 
(c)           Borrower is not contemplating either the filing of a petition by
it under any Creditor’s Rights Laws or the liquidation of its assets or
property, and Borrower does not have any knowledge of any Person contemplating
the filing of any such petition against it.
 
Section 3.6.          Disclosure. Borrower has disclosed to Lender all material
facts and has not failed to disclose any material fact that could cause any
representation or warranty made herein to be materially misleading.
 
Section 3.7.          No Plan Assets. Borrower is not an “employee benefit
plan,” as defined in Section 3(3) of ERISA, subject to Title I of ERISA, and
none of the assets of Borrower constitutes or will constitute “plan assets” of
one or more such plans within the meaning of 29 C.F.R.  Section 2510.3-101.  In
addition, (a) Borrower is not a “governmental plan” within the meaning of
Section 3(32) of ERISA and (b) transactions by or with Borrower are not subject
to state statutes regulating investment of, and fiduciary obligations with
respect to, governmental plans similar to the provisions of Section 406 of ERISA
or Section 4975 of the IRS Code currently in effect, which prohibit or otherwise
restrict the transactions contemplated by this Agreement.
 
Section 3.8.          Not a Foreign Person. Borrower is not a “foreign person”
within the meaning of § 1445(f)(3) of the IRS Code.
 
Section 3.9.          Intentionally Omitted.
 
Section 3.10.        Business Purposes. The Loan is solely for the business
purpose of Borrower, and is not for personal, family, household, or agricultural
purposes.
 
Section 3.11.        Borrower Offices. Borrower’s principal place of business
and its chief executive office as of the date hereof is 6363 Woodway, Suite 110,
Houston, Texas 77057.  Borrower’s mailing address, as set forth in the opening
paragraph hereof or as changed in accordance with the provisions hereof, is true
and correct.  Borrower’s organizational identification number, if any, assigned
by the state of its incorporation or organization is (a) 4804636 for Holdco and
(b) 4806571 for Tenantco.  Borrower’s federal tax identification number is (a)
27-2612657 for Holdco and (b) 27-2613075 for Tenantco.  Borrower is not subject
to back-up withholding taxes.
 
Section 3.12.        Status of Property.
 
(a)           Borrower has obtained all necessary certificates, licenses and
other approvals, governmental and otherwise, necessary for the operation of the
Property and the conduct of its business and all required zoning, building code,
land use, environmental and other similar permits or approvals, all of which are
in full force and effect as of the date hereof and not subject to revocation,
suspension, forfeiture or modification.
 
 
- 24 -

--------------------------------------------------------------------------------

 

(b)           The Property and the present and contemplated use and occupancy
thereof are in full compliance with all applicable zoning ordinances, building
codes, land use laws, Environmental Laws and other similar Legal Requirements.
 
(c)           The Property is served by all utilities required for the current
or contemplated use thereof.  All utility service is provided by public
utilities and the Property has accepted or is equipped to accept such utility
service.
 
(d)           All public roads and streets necessary for service of and access
to the Property for the current or contemplated use thereof have been completed,
are serviceable and all-weather and are physically and legally open for use by
the public.  The Property has either direct access to such public roads or
streets or access to such public roads or streets by virtue of a perpetual
easement or similar agreement inuring in favor of Borrower and any subsequent
owners of the Property.
 
(e)           The Property is served by public water and sewer systems.
 
(f)           The Property is free from damage caused by fire or other
casualty.  The Property, including, without limitation, all buildings,
improvements, parking facilities, sidewalks, storm drainage systems, roofs,
plumbing systems, HVAC systems, fire protection systems, electrical systems,
equipment, elevators, exterior sidings and doors, landscaping, irrigation
systems and all structural components, are in good condition, order and repair
in all material respects; there exists no structural or other material defects
or damages in the Property, whether latent or otherwise, and Borrower has not
received notice from any insurance company or bonding company of any defects or
inadequacies in the Property, or any part thereof, which would adversely affect
the insurability of the same or cause the imposition of extraordinary premiums
or charges thereon or of any termination or threatened termination of any policy
of insurance or bond.
 
(g)           All costs and expenses of any and all labor, materials, supplies
and equipment used in the construction of the Improvements have been paid in
full.  There are no mechanics’ or similar liens or claims which have been filed
for work, labor or material (and no rights are outstanding that under Applicable
Law could give rise to any such liens) affecting the Property which are or may
be prior to or equal to the lien of the Security Instrument.
 
(h)           Borrower has paid in full for, and is the owner of, all
furnishings, fixtures and equipment (other than Tenants’ property) used in
connection with the operation of the Property, free and clear of any and all
security interests, liens or encumbrances, except the lien and security interest
created by this Agreement, the Note, the Security Instrument and the other Loan
Documents.
 
(i)           All liquid and solid waste disposal, septic and sewer systems
located on the Property are in a good and safe condition and repair and in
compliance with all Legal Requirements.
 
(j)           No portion of the Improvements is located in an area identified by
the Federal Emergency Management Agency or any successor thereto as an area
having special flood hazards pursuant to the Flood Insurance Acts or, if any
portion of the Improvements is located within such area, Borrower has obtained
and will maintain the insurance prescribed in Section 7.1(a) hereof.  No part of
the Property consists of or is classified as wetlands, tidelands or swamp and
overflow lands.
 
 
- 25 -

--------------------------------------------------------------------------------

 
 
(k)           All the Improvements lie within the boundaries of the Land and any
building restriction lines applicable to the Land.
 
(l)           To Borrower’s knowledge after due inquiry, there are no pending or
proposed special or other assessments for public improvements or otherwise
affecting the Property, nor are there any contemplated improvements to the
Property that may result in such special or other assessments.
 
Section 3.13.        Financial Information. All financial data, including,
without limitation, the balance sheets, statements of cash flow, statements of
income and operating expense and rent rolls, that have been delivered to Lender
in respect of Borrower, Sponsor, Guarantor and/or the Property (a) are true,
complete and correct in all material respects, (b) accurately represent the
financial condition of Borrower, Sponsor, Guarantor or the Property, as
applicable, as of the date of such reports, and (c) to the extent prepared or
audited by an independent certified public accounting firm, have been prepared
in accordance with the Approved Accounting Method throughout the periods
covered, except as disclosed therein.  Borrower does not have any contingent
liabilities, liabilities for taxes, unusual forward or long-term commitments or
unrealized or anticipated losses from any unfavorable commitments that are known
to Borrower and reasonably likely to have a Material Adverse Effect, except as
referred to or reflected in said financial statements.  Since the date of such
financial statements, there has been no materially adverse change in the
financial condition, operations or business of Borrower, Sponsor or Guarantor
from that set forth in said financial statements.
 
Section 3.14.        Condemnation. No Condemnation or other proceeding has been
commenced or, to Borrower’s best knowledge, is threatened or contemplated with
respect to all or any portion of the Property or for the relocation of the
access to the Property.
 
Section 3.15.        Separate Lots. The Property is assessed for real estate tax
purposes as one or more wholly independent tax lot or lots, separate from any
adjoining land or improvements not constituting a part of such lot or lots, and
no other land or improvements is assessed and taxed together with the Property
or any portion thereof.
 
Section 3.16.        Insurance. Borrower has obtained and has delivered to
Lender certified copies of all Policies reflecting the insurance coverages,
amounts and other requirements set forth in this Agreement.  There are no
present claims of any material nature under any of the Policies, and to
Borrower’s knowledge, no Person, including Borrower, has done, by act or
omission, anything which would impair the coverage of any of the Policies.
 
Section 3.17.        Use of Property. The Property is used exclusively as a
hotel and for other appurtenant and related uses.
 
Section 3.18.        Leases and Rent Roll. Except as disclosed in the rent roll
for the Property delivered to and approved by Lender (the “Rent Roll”), (a)
Holdco is the lessor under the Operating Lease and Tenantco is the leasee under
the Operating Lease and Tenantco is the owner and lessor of landlord’s interest
in the Leases (other than the Operating Lease); (b) the Leases are valid and
enforceable and in full force and effect; (c) all of the Leases are arms-length
agreements with bona fide, independent third
 
 
- 26 -

--------------------------------------------------------------------------------

 

parties; (d) no party under any Lease is in default; (e) all Rents due have been
paid in full and no Tenant is in arrears in its payment of Rent; (f) the terms
of all alterations, modifications and amendments to the Leases are reflected in
the certified occupancy statement delivered to and approved by Lender; (g) none
of the Rents reserved in the Leases have been assigned or otherwise pledged or
hypothecated; (h) none of the Rents have been collected for more than one (1)
month in advance (except a security deposit shall not be deemed rent collected
in advance); (i) the premises demised under the Leases have been completed and
the Tenants under the Leases have accepted the same and have taken possession of
the same on a rent-paying basis; (j) there exist no offsets or defenses to the
payment of any portion of the Rents and Borrower has no monetary obligation to
any Tenant under any Lease; (k) Borrower has received no notice from any Tenant
challenging the validity or enforceability of any Lease; (l) there are no
agreements with the Tenants under the Leases other than expressly set forth in
each Lease; (m) the Leases are valid and enforceable against Borrower and the
Tenants set forth therein; (n) no Lease contains an option to purchase, right of
first refusal to purchase, right of first refusal to lease additional space at
the Property, or any other similar provision; (o) no person or entity has any
possessory interest in, or right to occupy, the Property except under and
pursuant to a Lease; (p) no Lease has the benefit of a non-disturbance agreement
that would be considered unacceptable to prudent institutional lenders; (q) all
security deposits relating to the Leases reflected on the certified rent roll
delivered to Lender have been collected by Borrower; (r) no brokerage
commissions or finders fees are due and payable regarding any Lease; and (s)
each Tenant is in actual, physical occupancy of the premises demised under its
Lease.
 
Section 3.19.        Filing and Recording Taxes. All mortgage, mortgage
recording, stamp, intangible or other similar tax required to be paid by any
Person under applicable Legal Requirements currently in effect in connection
with the execution, delivery, recordation, filing, registration, perfection or
enforcement of any of this Agreement, the Security Instrument, the Assignment of
Leases, the Note and the other Loan Documents, have been paid or will be paid,
and, under current Legal Requirements, the Security Instrument and the
Assignment of Leases are each enforceable in accordance with their terms by
Lender (or any subsequent holder thereof), except as such enforcement may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
Creditor’s Rights Laws, and by general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
 
Section 3.20.        Management Agreement. The Management Agreement is in full
force and effect and there is no default thereunder by any party thereto and, to
Borrower’s knowledge, no event has occurred that, with the passage of time
and/or the giving of notice would constitute a default thereunder.  As of the
date hereof, no management fees under the Management Agreement are due and
payable.
 
Section 3.21.        Illegal Activity/Forfeiture.
 
(a)           No portion of the Property has been or will be purchased,
improved, equipped or furnished with proceeds of any illegal activity and to the
best of Borrower’s knowledge, there are no illegal activities or activities
relating to controlled substances at the Property.
 
 
- 27 -

--------------------------------------------------------------------------------

 

(b)           There has not been and shall never be committed by Borrower or any
other person in occupancy of or involved with the operation or use of the
Property any act or omission affording the federal government or any state or
local government the right of forfeiture as against the Property or any part
thereof or any monies paid in performance of Borrower’s obligations under this
Agreement, the Note, the Security Instrument or the other Loan
Documents.  Borrower hereby covenants and agrees not to commit, permit or suffer
to exist any act or omission affording such right of forfeiture.
 
Section 3.22.        Taxes. Borrower has filed all federal, state, county,
municipal, and city income, personal property and other tax returns required to
have been filed by it and has paid all taxes and related liabilities which have
become due pursuant to such returns or pursuant to any assessments received by
it.  Borrower knows of no basis for any additional assessment in respect of any
such taxes and related liabilities for prior years.
 
Section 3.23.        Permitted Encumbrances. None of the Permitted Encumbrances,
individually or in the aggregate, materially interferes with the benefits of the
security intended to be provided by this Agreement, the Security Instrument, the
Note and the other Loan Documents, materially and adversely affects the value or
marketability of the Property, impairs the use or the operation of the Property
or impairs Borrower’s ability to pay its obligations in a timely manner.
 
Section 3.24.        Third Party Representations. Each of the representations
and the warranties made by Sponsor and Guarantor in the other Loan Documents are
true, complete and correct in all material respects.
 
Section 3.25.        Intentionally Omitted.
 
Section 3.26.        Federal Reserve Regulations. No part of the proceeds of the
Loan will be used for the purpose of purchasing or acquiring any “margin stock”
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System or for any other purpose which would be inconsistent with such
Regulation U or any other Regulations of such Board of Governors, or for any
purposes prohibited by Legal Requirements or by the terms and conditions of this
Agreement, the Security Instrument, the Note or the other Loan Documents.
 
Section 3.27.        Investment Company Act. Borrower is not (a) an “investment
company” or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act of 1940, as amended; (b) a “holding
company” or a “subsidiary company” of a “holding company” or an “affiliate” of
either a “holding company” or a “subsidiary company” within the meaning of the
Public Utility Holding Company Act of 1935, as amended; or (c) subject to any
other federal or state law or regulation which purports to restrict or regulate
its ability to borrow money.
 
Section 3.28.        Fraudulent Conveyance. Borrower (a) has not entered into
the Loan or any Loan Document with the actual intent to hinder, delay, or
defraud any creditor and (b) received reasonably equivalent value in exchange
for its obligations under the Loan Documents.  Giving effect to the Loan, the
fair saleable value of Borrower’s assets exceeds and will, immediately following
the execution and delivery of the Loan Documents, exceed Borrower’s total
liabilities, including, without limitation, subordinated,
 
 
- 28 -

--------------------------------------------------------------------------------

 


unliquidated, disputed or contingent liabilities.  The fair saleable value of
Borrower’s assets is and will, immediately following the execution and delivery
of the Loan Documents, be greater than Borrower’s probable liabilities,
including the maximum amount of its contingent liabilities or its debts as such
debts become absolute and matured.  Borrower’s assets do not and, immediately
following the execution and delivery of the Loan Documents will not, constitute
unreasonably small capital to carry out its business as conducted or as proposed
to be conducted.  Borrower does not intend to, and does not believe that it
will, incur debts and liabilities (including, without limitation, contingent
liabilities and other commitments) beyond its ability to pay such debts as they
mature (taking into account the timing and amounts to be payable on or in
respect of obligations of Borrower).
 
Section 3.29.        Embargoed Person. To the best of Borrower’s knowledge, as
of the date hereof and at all times throughout the term of the Loan, including
after giving effect to any transfers of interests permitted pursuant to the Loan
Documents, (a) none of the funds or other assets of Borrower, Sponsor or
Guarantor constitute property of, or are beneficially owned, directly or
indirectly, by any person, entity or government subject to trade restrictions
under U.S. law, including but not limited to, the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The Trading with the Enemy Act,
50 U.S.C. App. 1 et seq., and any Executive Orders or regulations promulgated
thereunder with the result that the investment in Borrower, Sponsor and/or
Guarantor, as applicable (whether directly or indirectly), is prohibited by
Applicable Law or the Loan made by Lender is in violation of Applicable Law
(“Embargoed Person”); (b) no Embargoed Person has any interest of any nature
whatsoever in Borrower, Sponsor or Guarantor, as applicable, with the result
that the investment in Borrower, Sponsor and/or Guarantor, as applicable
(whether directly or indirectly), is prohibited by Applicable Law or the Loan is
in violation of Applicable Law; and (c) none of the funds of Borrower, Sponsor
or Guarantor, as applicable, have been derived from any unlawful activity with
the result that the investment in Borrower, Sponsor and/or Guarantor, as
applicable (whether directly or indirectly), is prohibited by Applicable Law or
the Loan is in violation of Applicable Law.
 
Section 3.30.        Patriot Act. All capitalized words and phrases and all
defined terms used in the USA Patriot Act of 2001, 107 Public Law 56 (October
26, 2001) and in other statutes and all orders, rules and regulations of the
United States government and its various executive departments, agencies and
offices related to the subject matter of the Patriot Act, including Executive
Order 13224 effective September 24, 2001 (collectively referred to in this
Section only as the “Patriot Act”) are incorporated into this Section.  Borrower
hereby represents and warrants that Borrower, Sponsor and Guarantor and each and
every Person affiliated with Borrower, Sponsor and/or Guarantor or that to
Borrower’s knowledge has an economic interest in Borrower, or, to Borrower’s
knowledge, that has or will have an interest in the transaction contemplated by
this Agreement or in the Property or will participate, in any manner whatsoever,
in the Loan, is:  (i) not a “blocked” person listed in the Annex to Executive
Order Nos. 12947, 13099 and 13224 and all modifications thereto or thereof (as
used in this Section only, the “Annex”); (ii) in full compliance with the
requirements of the Patriot Act and all other requirements contained in the
rules and regulations of the Office of Foreign Assets Control, Department of the
Treasury (as used in this Section only, “OFAC”); (iii) operated under policies,
procedures and practices, if any, that are in compliance with the Patriot Act
and available to Lender for Lender’s review and inspection during normal
business hours

 
- 29 -

--------------------------------------------------------------------------------

 

and upon reasonable prior notice; (iv) not in receipt of any notice from the
Secretary of State or the Attorney General of the United States or any other
department, agency or office of the United States claiming a violation or
possible violation of the Patriot Act; (v) not listed as a Specially Designated
Terrorist or as a “blocked” person on any lists maintained by the OFAC pursuant
to the Patriot Act or any other list of terrorists or terrorist organizations
maintained pursuant to any of the rules and regulations of the OFAC issued
pursuant to the Patriot Act or on any other list of terrorists or terrorist
organizations maintained pursuant to the Patriot Act; (vi) not a person who has
been determined by competent authority to be subject to any of the prohibitions
contained in the Patriot Act; and (vii) not owned or controlled by or now acting
and or will in the future act for or on behalf of any person named in the Annex
or any other list promulgated under the Patriot Act or any other person who has
been determined to be subject to the prohibitions contained in the Patriot
Act.  Borrower covenants and agrees that in the event Borrower receives any
notice that Borrower, Sponsor or Guarantor (or any of their respective
beneficial owners, affiliates or participants) become listed on the Annex or any
other list promulgated under the Patriot Act or is indicted, arraigned, or
custodially detained on charges involving money laundering or predicate crimes
to money laundering, Borrower shall immediately notify Lender.  It shall be an
Event of Default hereunder if Borrower, Guarantor, Sponsor or any other party to
any Loan Document becomes listed on any list promulgated under the Patriot Act
or is indicted, arraigned or custodially detained on charges involving money
laundering or predicate crimes to money laundering.
 
Section 3.31.        Organizational Chart. The organizational chart attached as
Schedule I hereto, relating to Borrower and certain Affiliates and other
parties, is true, complete and correct on and as of the date hereof.
 
Section 3.32.        Bank Holding Company. Borrower is not a “bank holding
company” or a direct or indirect subsidiary of a “bank holding company” as
defined in the Bank Holding Company Act of 1956, as amended, and Regulation Y
thereunder of the Board of Governors of the Federal Reserve System.
 
Section 3.33.        No Breach of Fiduciary Duty. No Person currently owning a
direct or indirect equity ownership interest in Borrower (nor any past or
current affiliate of such Person), has breached any fiduciary duty owed by such
Person to any other Person now or previously owning a direct or indirect equity
ownership interest in Borrower or in any other prior owner of the Property.
 
Section 3.34.        REA Representations. Each REA is in full force and effect
and neither Borrower nor, to Borrower’s knowledge, any other party to any REA,
is in default thereunder, and to the best of Borrower’s knowledge, there are no
conditions which, with the passage of time or the giving of notice, or both,
would constitute a default thereunder.  Except as set forth on Schedule II
hereto, no REA has been modified, amended or supplemented.
 
Section 3.35.        No Change in Facts or Circumstances; Disclosure.
 
All information submitted by Borrower, Guarantor or Sponsor to Lender and in all
financial statements, rent rolls, reports, certificates and other documents
submitted in connection with the Loan or in satisfaction of the terms thereof
and all statements of fact made by Borrower, Sponsor and/or Guarantor in this
Agreement or in the other Loan Documents, are accurate, complete and correct in
all material respects.  There has been no material adverse change in any
condition, fact, circumstance or event that would make any such information
inaccurate, incomplete or otherwise misleading in any material respect or that
otherwise have a Material Adverse Effect.  Borrower has disclosed to Lender all
material facts and has not failed to disclose any material fact that could cause
any representation or warranty made herein to be materially misleading.
 

 
- 30 -

--------------------------------------------------------------------------------

 
 
Borrower agrees that, unless expressly provided otherwise, all of the
representations and warranties of Borrower set forth in this Article 3 and
elsewhere in this Agreement and the other Loan Documents shall survive for so
long as any portion of the Debt remains owing to Lender.  All representations,
warranties, covenants and agreements made in this Agreement and in the other
Loan Documents shall be deemed to have been relied upon by Lender
notwithstanding any investigation heretofore or hereafter made by Lender or on
its behalf.
 
ARTICLE 4

 
BORROWER COVENANTS
 
From the date hereof and until payment and performance in full of all
obligations of Borrower under this Agreement, the Security Instrument, the Note
and the other Loan Documents or the earlier release of the lien of the Security
Instrument (and all related obligations) in accordance with the terms of this
Agreement, the Security Instrument, the Note and the other Loan Documents,
Borrower hereby covenants and agrees with Lender that:
 
Section 4.1.          Existence. Borrower will continuously maintain (a) its
existence and shall not dissolve or permit its dissolution, (b) its rights to do
business in the State is located and (c) its franchises and trade names, if any.
 
Section 4.2.          Legal Requirements.
 
(a)           Borrower shall promptly comply and shall cause the Property to
comply with all Legal Requirements affecting the Property or the use thereof,
including, without limitation, all Environmental Laws.
 
(b)           Borrower shall from time to time, upon Lender’s request, provide
Lender with evidence reasonably satisfactory to Lender that the Property
complies with all Legal Requirements or is exempt from compliance with Legal
Requirements.
 
(c)           Borrower shall give prompt notice to Lender of the receipt by
Borrower of any notice related to a violation of any Legal Requirements and of
the commencement of any proceedings or investigations which relate to compliance
with Legal Requirements.
 
(d)           After prior written notice to Lender, Borrower, at its own
expense, may contest by appropriate legal proceeding, promptly initiated and
conducted in good faith and with due diligence, the validity of any Legal
Requirement, the applicability of any Legal Requirement to Borrower or the
Property or any alleged violation of any Legal Requirement, provided that (i) no
Event of Default has occurred and remains uncured; (ii) such proceeding shall be
permitted under and be conducted in accordance with the
 
 
- 31 -

--------------------------------------------------------------------------------

 

provisions of any instrument to which Borrower is subject and shall not
constitute a default thereunder and such proceeding shall be permitted by and
conducted in accordance with all applicable Legal Requirements; (iii) neither
the Property nor any part thereof or interest therein will be in danger of being
sold, forfeited, terminated, cancelled or lost; (iv) Borrower shall promptly
upon final determination thereof comply with any such Legal Requirement
determined to be valid or applicable or cure any violation of any Legal
Requirement; (v) such proceeding shall suspend the enforcement of the contested
Legal Requirement against Borrower or the Property; and (vi) Borrower shall
furnish such security as may be required in the proceeding, or as may be
requested by Lender, to insure compliance with such Legal Requirement, together
with all interest and penalties payable in connection therewith.  Lender may
apply any such security or part thereof, as necessary to cause compliance with
such Legal Requirement at any time when, in the judgment of Lender, the
validity, applicability or violation of such Legal Requirement is finally
established or the Property (or any part thereof or interest therein) shall be
in danger of being sold, forfeited, terminated, cancelled or lost.
 
Section 4.3.          Maintenance and Use of Property. Borrower shall cause the
Property to be maintained in a good and safe condition and repair.  The
Improvements and the Personal Property shall not be removed, demolished or
materially altered (except for normal replacement of the Personal Property)
without the consent of Lender or as otherwise permitted pursuant to Section 4.21
hereof.  Borrower shall (or shall cause) the prompt repair, replacement and/or
rebuilding of any part of the Property which may be destroyed by any casualty,
or become damaged, worn or dilapidated or which may be affected by any
proceeding of the character referred to in Section 3.14 hereof and shall
complete and pay for (or cause the completion and payment for) any structure at
any time in the process of construction or repair on the Land.  Borrower shall
not initiate, join in, acquiesce in, or consent to any change in any private
restrictive covenant, zoning law or other public or private restriction,
limiting or defining the uses which may be made of the Property or any part
thereof.  If under applicable zoning provisions the use of all or any portion of
the Property is or shall become a nonconforming use, Borrower will not cause or
permit the nonconforming use to be discontinued or the nonconforming Improvement
to be abandoned without the express written consent of Lender.
 
Section 4.4.          Waste. Borrower shall not commit or suffer any waste of
the Property or make any change in the use of the Property which will in any way
materially increase the risk of fire or other hazard arising out of the
operation of the Property, or take any action that might invalidate or give
cause for cancellation of any Policy, or do or permit to be done thereon
anything that may in any way impair the value of the Property or the security
for the Loan.  Borrower will not, without the prior written consent of Lender,
permit any drilling or exploration for or extraction, removal, or production of
any minerals from the surface or the subsurface of the Property, regardless of
the depth thereof or the method of mining or extraction thereof.
 
Section 4.5.          Taxes and Other Charges.
 
(a)           Borrower shall pay (or cause to be paid) all Taxes and Other
Charges now or hereafter levied or assessed or imposed against the Property or
any part thereof as the same become due and payable; provided, however,
Borrower’s obligation to directly pay Taxes shall be suspended for so long as
Borrower complies with the terms and provisions of Section 8.6 hereof.  Borrower
shall furnish to Lender receipts for the payment of the Taxes and the Other
Charges at Lender’s request prior to the date the
 
 
- 32 -

--------------------------------------------------------------------------------

 

same shall become delinquent (provided, however, that Borrower is not required
to furnish such receipts for payment of Taxes in the event that such Taxes have
been paid by Lender pursuant to Section 8.6 hereof).  Borrower shall not suffer
and shall promptly cause to be paid and discharged any lien or charge whatsoever
which may be or become a lien or charge against the Property, and shall promptly
pay for all utility services provided to the Property.
 
(b)           After prior written notice to Lender, Borrower, at its own
expense, may contest (or permit to be contested) by appropriate legal
proceeding, promptly initiated and conducted in good faith and with due
diligence, the amount or validity or application in whole or in part of any
Taxes or Other Charges, provided that (i) no Event of Default has occurred and
remains uncured; (ii) such proceeding shall be permitted under and be conducted
in accordance with the provisions of any other instrument to which Borrower is
subject and shall not constitute a default thereunder and such proceeding shall
be permitted by and conducted in accordance with all applicable Legal
Requirements; (iii) neither the Property nor any part thereof or interest
therein will be in danger of being sold, forfeited, terminated, canceled or
lost; (iv) Borrower shall promptly upon final determination thereof pay the
amount of any such Taxes or Other Charges, together with all costs, interest and
penalties which may be payable in connection therewith; (v) such proceeding
shall suspend the collection of such contested Taxes or Other Charges from the
Property; and (vi) Borrower shall furnish such security as may be required in
the proceeding, or deliver to Lender such reserve deposits as may be requested
by Lender, to insure the payment of any such Taxes or Other Charges, together
with all interest and penalties thereon.  Lender may pay over any such cash
deposit or part thereof held by Lender to the claimant entitled thereto at any
time when, in the judgment of Lender, the entitlement of such claimant is
established or the Property (or part thereof or interest therein) shall be in
danger of being sold, forfeited, terminated, canceled or lost or there shall be
any danger of the lien of the Security Instrument being primed by any related
lien.
 
Section 4.6.          Litigation. Borrower shall give prompt written notice to
Lender of any litigation or governmental proceedings pending or threatened in
writing against Borrower which might have a Material Adverse Effect.
 
Section 4.7.          Access to Property. Borrower shall permit agents,
representatives and employees of Lender to inspect the Property or any part
thereof at reasonable hours upon reasonable advance notice.
 
Section 4.8.          Notice of Default. Borrower shall promptly advise Lender
of any material adverse change in Borrower’s, Sponsor’s and/or Guarantor’s
condition (financial or otherwise) or of the occurrence of any Default or Event
of Default of which Borrower has knowledge.
 
Section 4.9.          Cooperate in Legal Proceedings. Borrower shall cooperate
fully with Lender with respect to any proceedings before any court, board or
other Governmental Authority which may in any way affect the rights of Lender
hereunder or any rights obtained by Lender under the Note, the Security
Instrument or any of the other Loan Documents and, in connection therewith,
permit Lender, at its election, to participate in any such proceedings.
 
 
- 33 -

--------------------------------------------------------------------------------

 

Section 4.10.        Performance by Borrower. Borrower shall in a timely manner
observe, perform and fulfill each and every covenant, term and provision to be
observed and performed by Borrower under this Agreement, the Security
Instrument, the Note and the other Loan Documents and any other agreement or
instrument affecting or pertaining to the Property and any amendments,
modifications of changes thereto.
 
Section 4.11.        Awards. Borrower shall cooperate with Lender in obtaining
for Lender the benefits of any Awards or Insurance Proceeds lawfully or
equitably payable in connection with the Property, and Lender shall be
reimbursed for any expenses incurred in connection therewith (including
reasonable, actual attorneys’ fees and disbursements, and the payment by
Borrower of the expense of an appraisal on behalf of Lender in case of a
Casualty or Condemnation affecting the Property or any part thereto) out of such
Awards or Insurance Proceeds.
 
Section 4.12.        Books and Records.
 
(a)           Borrower shall keep adequate books and records of account in
accordance with the Approved Accounting Method and furnish to Lender:
 
(i)           quarterly (and prior to a Securitization, monthly) (A) certified
reports of occupancy (including an average daily rate), certified rent rolls and
certified tenant sales reports (if applicable), in each case, within ten (10)
days after the end of each calendar month or thirty (30) days after the end of
each calendar quarter, as applicable (which certified reports and rent rolls may
be included as part of the operating statements to be provided in Section
4.12(a)(ii);
 
(ii)          quarterly (and prior to a Securitization, monthly) operating
statements of the Property detailing the revenues received, the expenses
incurred and the components of Underwritable Cash Flow before and after Debt
Service and major capital improvements for the period of calculation and
containing appropriate year-to-date information, within thirty (30) days after
the end of each calendar month or calendar quarter, as applicable;
 
(iii)         an annual balance sheet, profit and loss statement, statement of
cash flow, and statement of change in financial position of Borrower, within one
hundred twenty (120) days after the close of each fiscal year of Borrower;
 
(iv)         an annual operating statement of the Property detailing the
revenues received, the expenses incurred and the components of Underwritable
Cash Flow before and after Debt Service and major capital improvements for the
period of calculation and containing appropriate year-to-date information,
within one hundred twenty (120) days after the close of each fiscal year of
Borrower;
 
(v)          by no later than January 15th of each calendar year (or for so long
as Marriott is Manager, promptly following the receipt from Marriott, an annual
operating budget for the next succeeding calendar year presented on a monthly
basis consistent with the annual operating statement described above for the
Property, including cash flow projections for the upcoming year and all proposed
capital replacements and improvements, which such annual operating budget shall
not take effect until approved by Lender in writing (each such annual operating
budget, after it has been approved in writing by Lender shall be hereinafter
referred to as an “Approved Budget”);
 
 
- 34 -

--------------------------------------------------------------------------------

 
 
(vi)         within thirty (30) days after the end of each calendar month or as
soon as available from Smith Travel Research, Inc., full monthly STR Reports;
 
(vii)        within thirty (30) days after the end of each calendar month, an
Advance Bookings Reserve Statement in form and substance acceptable to Lender;
 
(viii)       within thirty (30) days after the end of each calendar quarter or
two (2) Business Days of Borrower’s receipt, all Quality Assurance Reports; and
 
(ix)          within fifteen (15) days after the end of each calendar month,
Borrower shall deliver to Lender detailed progress reports relating to the
completion of the Replacements, which progress reports shall state the portion,
expressed as a percentage, of all Replacements completed on the basis of work in
place, the original budgeted cost to complete all the Replacements, the
estimated cost to complete all Replacements, any expected delays in the
completion of the Replacements and such other information as reasonably required
by Lender.  Borrower may satisfy the obligations set forth in this clause (ix)
by submitting such information to Lender simultaneously with any request for
disbursement from the PIP Reserve Account.
 
(b)           Upon request from Lender, Borrower shall furnish in a timely
manner to Lender an accounting of all security deposits held in connection with
any Lease of any part of the Property, including the name and identification
number of the accounts in which such security deposits are held, the name and
address of the financial institutions in which such security deposits are held
and the name of the person to contact at such financial institution, along with
any authority or release necessary for Lender to obtain information regarding
such accounts directly from such financial institutions.
 
(c)           Borrower shall furnish Lender (and shall cause Sponsor and/or
Guarantor to furnish to Lender) with such other additional financial or
management information (including State and Federal tax returns) as may, from
time to time, be reasonably required by Lender in form and substance
satisfactory to Lender. Borrower shall furnish to Lender and its agents
convenient facilities for the examination and audit of any such books and
records.
 
(d)           Borrower agrees that all Required Financial Items (defined below)
to be delivered to Lender pursuant to Section 4.12 shall: (i) be complete and
correct; (ii) present fairly the financial condition of the party;
(iii) disclose all liabilities that are required to be reflected or reserved
against; (iv) be prepared (A) in the form required by Lender and certified by a
Responsible Officer of Borrower (B) in hardcopy and electronic formats and (C)
in accordance with the Approved Accounting Method; and (v) after a Default and
upon request of Lender, be audited by a “Big Four” accounting firm (excluding
Arthur Andersen) or other independent certified public accountant acceptable to
Lender.  Borrower shall be deemed to warrant and represent that, as of the date
of delivery of any such financial statement, there has been no material adverse
change in financial condition, nor have any assets or properties been sold,
transferred, assigned, mortgaged, pledged or encumbered since the date of such
financial statement except as disclosed by Borrower in a writing delivered to
Lender.  Borrower agrees that all Required Financial Items shall not contain any
misrepresentation or omission of a material fact.
 
 
- 35 -

--------------------------------------------------------------------------------

 
 
(e)           For so long as Marriott is the Manager, (i) Borrower shall deliver
to Lender within thirty (30) days after the end of each calendar month a
statement from Marriott showing (x) all reserve amounts held by Marriott for
Replacements for such month and (y) all disbursement activity from such reserves
occurring in such month and (ii) Borrower shall cause Marriott to deliver to
Lender simultaneously with the delivery to Borrower copies of all reports and
statements for the Property that Marriott provides to Borrower.
 
(f)           Borrower acknowledges the importance to Lender of the timely
delivery of each of the items required by this Section 4.12 (each, a “Required
Financial Item” and, collectively, the “Required Financial Items”).  In the
event Borrower fails to deliver to Lender any of the Required Financial Items
within the time frame specified herein (each such event, a “Reporting Failure”),
in addition to constituting an Event of Default hereunder and without limiting
Lender’s other rights and remedies with respect to the occurrence of such an
Event of Default, Borrower shall pay to Lender the sum of $1,000.00 per
occurrence for each Reporting Failure.  It shall constitute a further Event of
Default hereunder if any such payment is not received by Lender within thirty
(30) days of the date on which such payment is due, and Lender shall be entitled
to the exercise of all of its rights and remedies provided hereunder.
 
Section 4.13.        Estoppel Certificates.
 
(a)           After request by Lender, Borrower, within ten (10) days of such
request, shall furnish Lender or any proposed assignee with a statement, duly
acknowledged and certified, setting forth (i) the original principal amount of
the Note, (ii) the unpaid principal amount of the Note, (iii) the rate of
interest of the Note, (iv) the terms of payment and maturity date of the Note,
(v) the date installments of interest and/or principal were last paid, (vi)
that, except as provided in such statement, no Event of Default exists, (vii)
that this Agreement, the Note, the Security Instrument and the other Loan
Documents are valid, legal and binding obligations and have not been modified or
if modified, giving particulars of such modification, (viii) whether any offsets
or defenses exist against the obligations secured hereby and, if any are alleged
to exist, a detailed description thereof, (ix) that all Leases are in full force
and effect and have not been modified (or if modified, setting forth all
modifications), (x) that the Management Agreement is in full force and effect
and has not been modified (or if modified, setting forth all modifications),
(xi) the date to which the Rents thereunder have been paid pursuant to the
Leases, (xii) whether or not, to the best knowledge of Borrower, any of the
lessees under the Leases are in default under the Leases, and, if any of the
lessees are in default, setting forth the specific nature of all such defaults,
(xiii) the amount of security deposits held by Borrower under each Lease and
that such amounts are consistent with the amounts required under each Lease, and
(xiv) as to any other matters reasonably requested by Lender and reasonably
related to the Leases, the Management Agreement, the obligations created and
evidenced hereby and by the Security Instrument or the Property.
 
 
- 36 -

--------------------------------------------------------------------------------

 

(b)           Borrower shall use its best efforts to deliver to Lender, promptly
upon request, duly executed estoppel certificates from any one or more Tenants
as required by Lender attesting to such facts regarding the Leases as Lender may
require, including, but not limited to, attestations that each Lease covered
thereby is in full force and effect with no defaults thereunder on the part of
any party, that none of the Rents have been paid more than one month in advance,
except as security, and that the lessee claims no defense or offset against the
full and timely performance of its obligations under the Lease.
 
(c)           In connection with the Securitization of the Loan (or any portion
thereof or interest therein), at Lender’s request, Borrower shall provide an
estoppel certificate to any Investor or any prospective Investor in such form,
substance and detail as Lender, such Investor or prospective Investor may
require.
 
(d)           Borrower shall deliver to Lender, upon request, estoppel
certificates from each party under any REA in form and substance reasonably
acceptable to Lender.
 
Section 4.14.        Leases and Rents.
 
(a)           All Leases and all renewals of Leases executed after the date
hereof shall (i) provide for rental rates comparable to existing local market
rates for similar properties, (ii) be on commercially reasonable terms, (iii)
provide that such Lease is subordinate to the Security Instrument and that the
lessee will attorn to Lender and any purchaser at a foreclosure sale and (iv)
not contain any terms which would have a Material Adverse Effect.  All Major
Leases and all renewals, amendments and modifications thereof executed after the
date hereof shall be subject to Lender’s prior approval.  Lender shall execute
and deliver a Subordination Non-Disturbance and Attornment Agreement on Lender’s
then current standard form to Tenants under future Major Leases approved by
Lender promptly upon request with such commercially reasonable changes as may be
requested by Tenants, from time to time, as are reasonably acceptable to Lender.
 
(b)           Borrower (i) shall observe and perform the obligations imposed
upon the lessor under the Leases in a commercially reasonable manner; (ii) shall
enforce the terms, covenants and conditions contained in the Leases upon the
part of the lessee thereunder to be observed or performed in a commercially
reasonable manner, provided, however, Borrower shall not terminate or accept a
surrender of a Major Lease without Lender’s prior approval; (iii) shall not
collect any of the Rents more than one (1) month in advance (other than security
deposits); (iv) shall not execute any assignment of lessor’s interest in the
Leases or the Rents (except as contemplated by the Loan Documents); (v) shall
not alter, modify or change any Lease so as to change the amount of or payment
date for rent, change the expiration date, grant any option for additional space
or term, materially reduce the obligations of the lessee or increase the
obligations of lessor; and (vi) shall hold all security deposits under all
Leases in accordance with Legal Requirements.  Upon request, Borrower shall
furnish Lender with executed copies of all Leases.
 
(c)           Notwithstanding anything contained herein to the contrary,
Borrower shall not willfully withhold from Lender any information regarding
renewal, extension, amendment, modification, waiver of provisions of,
termination, rental reduction of, surrender of space of, or shortening of the
term of, any Lease during the term of the Loan.  Borrower further agrees to
provide Lender with written notice of a Tenant “going dark” under such Tenant’s
Lease within five (5) Business Days after such Tenant “goes dark” and Borrower’s
failure to provide such notice shall constitute an Event of Default.
 
 
- 37 -

--------------------------------------------------------------------------------

 
 
(d)           Borrower shall notify Lender in writing, within two (2) Business
Days following receipt thereof, of Borrower’s receipt of any early termination
fee or payment or other termination fee or payment paid by any Tenant under any
Lease, and Borrower further covenants and agrees that Borrower shall hold any
such termination fee or payment in trust for the benefit of Lender and that any
use of such termination fee or payment shall be subject in all respects to
Lender’s prior written consent in Lender’s sole discretion (which consent may
include, without limitation, a requirement by Lender that such termination fee
or payment be placed in reserve with Lender to be disbursed by Lender for tenant
improvement and leasing commission costs with respect to the Property and/or for
payment of the Debt or otherwise in connection with the Loan evidenced by the
Note and/or the Property, as so determined by Lender).
 
Section 4.15.        Management Agreement.
 
(a)           Borrower shall (i) diligently perform, observe and enforce all of
the terms, covenants and conditions of the Management Agreement on the part of
Borrower to be performed, observed and enforced to the end that all things shall
be done which are necessary to keep unimpaired the rights of Borrower under the
Management Agreement and (ii) promptly notify Lender of the giving of any notice
to Borrower of any default by Borrower in the performance or observance of any
of the terms, covenants or conditions of the Management Agreement on the part of
Borrower to be performed and observed and deliver to Lender a true copy of each
such notice.  Without Lender’s prior written consent, Borrower shall not
surrender the Management Agreement, consent to the assignment by Manager of its
interest under the Management Agreement, or terminate or cancel the Management
Agreement or modify, change, supplement, alter or amend the Management
Agreement, in any respect, either orally or in writing, and Borrower hereby
assigns to Lender as further security for the payment of the Debt and for the
performance and observance of the terms, covenants and conditions of this
Agreement, all the rights, privileges and prerogatives of Borrower to surrender
the Management Agreement or to terminate, cancel, modify, change, supplement,
alter or amend the Management Agreement in any respect, and any such surrender
of the Management Agreement or termination, cancellation, modification, change,
supplement, alteration or amendment of the Management Agreement without the
prior consent of Lender shall be void and of no force and effect.  If Borrower
shall default in the performance or observance of any material term, covenant or
condition of the Management Agreement on the part of Borrower to be performed or
observed, then, without limiting the generality of the other provisions of this
Agreement, and without waiving or releasing Borrower from any of its obligations
hereunder, Lender shall have the right, but shall be under no obligation, to pay
any sums and to perform any act or take any action as may be appropriate to
cause all the terms, covenants and conditions of the Management Agreement on the
part of Borrower to be performed or observed to be promptly performed or
observed on behalf of Borrower, to the end that the rights of Borrower in, to
and under the Management Agreement shall be kept unimpaired and free from
default.  Lender and any person designated by Lender shall have, and are hereby
granted, the right to enter

 
- 38 -

--------------------------------------------------------------------------------

 

upon the Property at any time and from time to time for the purpose of taking
any such action.  If Manager shall deliver to Lender a copy of any notice sent
to Borrower of default under the Management Agreement, such notice shall
constitute full protection to Lender for any action taken or omitted to be taken
by Lender in good faith, in reliance thereon.  Borrower shall notify Lender if
Manager sub-contracts to a third party or an affiliate any or all of its
management responsibilities under the Management Agreement.  Borrower shall,
from time to time, use its best efforts to obtain from Manager under the
Management Agreement such certificates of estoppel with respect to compliance by
Borrower with the terms of the Management Agreement as may be requested by
Lender.  Borrower shall exercise each individual option, if any, to extend or
renew the term of the Management Agreement upon demand by Lender made at any
time within one (1) year of the last day upon which any such option may be
exercised, and Borrower hereby expressly authorizes and appoints Lender its
attorney-in-fact to exercise any such option in the name of and upon behalf of
Borrower, which power of attorney shall be irrevocable and shall be deemed to be
coupled with an interest.  Any sums expended by Lender pursuant to this
paragraph shall bear interest at the Default Rate from the date such cost is
incurred to the date of payment to Lender, shall be deemed to constitute a
portion of the Debt, shall be secured by the lien of the Security Instrument and
the other Loan Documents and shall be immediately due and payable upon demand by
Lender therefor.
 
(b)           Without limitation of the foregoing, if the Management Agreement
is terminated for any reason, then Borrower shall engage a new manager (the “New
Manager”) to manage the Property, which such New Manager shall be a Qualified
Manager.  New Manager shall be engaged by Borrower pursuant to a written
management agreement (a “Replacement Management Agreement”) that complies with
the terms hereof, provides for a property management fee that does not exceed
then current market rates and is otherwise satisfactory to Lender in all
respects.  New Manager and Borrower shall (i) execute an assignment of
management agreement in the form then used by Lender, (ii) establish an Eligible
Account (the “Operating Account”) into which a portion of the revenue generated
by the Property during each calendar month in an amount equal to the Monthly
Operating Expenses for such calendar month shall be deposited and (iii) execute
an agreement with Lender and the Eligible Institution with which the Operating
Account is established that provides for the control of the Operating Account by
Lender, which agreement shall be in form and substance acceptable to
Lender.  Without limitation of the foregoing, if required by Lender, Borrower
shall, as a condition precedent to Borrower’s engagement of such New Manager,
obtain a Rating Agency Confirmation with respect to such New Manager and
management agreement.
 
Section 4.16.        Payment for Labor and Materials.
 
(a)           Subject to Section 4.16(b) below, Borrower will promptly pay (or
cause to be paid) when due all bills and costs for labor, materials, and
specifically fabricated materials incurred in connection with the Property (any
such bills and costs, a “Work Charge”) and never permit to exist in respect of
the Property or any part thereof any lien or security interest, even though
inferior to the liens and the security interests hereof, and in any event never
permit to be created or exist in respect of the Property or any part thereof any
other or additional lien or security interest other than the liens or security
interests created hereby and by the Security Instrument, except for the
Permitted Encumbrances.
 
 
- 39 -

--------------------------------------------------------------------------------

 

(b)           After prior written notice to Lender, Borrower, at its own
expense, may contest by appropriate legal proceeding, promptly initiated and
conducted in good faith and with due diligence, the validity of any Work Charge,
the applicability of any Work Charge to Borrower or to the Property or any
alleged non-payment of any Work Charge and defer paying the same, provided that
(i) no Event of Default has occurred and is continuing; (ii) such proceeding
shall be permitted under and be conducted in accordance with the provisions of
any instrument to which Borrower is subject and shall not constitute a default
thereunder and such proceeding shall be conducted in accordance with all
applicable Legal Requirements; (iii) neither the Property nor any part thereof
or interest therein will be in imminent danger of being sold, forfeited,
terminated, cancelled or lost; (iv) Borrower shall promptly upon final
determination thereof pay (or cause to be paid) any such contested Work Charge
determined to be valid, applicable or unpaid; (v) such proceeding shall suspend
the collection of such contested Work Charge from the Property or Borrower shall
have paid the same (or shall have caused the same to be paid) under protest; and
(vi) Borrower shall furnish (or cause to be furnished) such security as may be
required in the proceeding, or as may be reasonably requested by Lender, to
insure payment of such Work Charge, together with all interest and penalties
payable in connection therewith.  Lender may apply any such security or part
thereof, as necessary to pay for such Work Charge at any time when, in the
judgment of Lender, the validity, applicability or non-payment of such Work
Charge is finally established or the Property (or any part thereof or interest
therein) shall be in present danger of being sold, forfeited, terminated,
cancelled or lost.
 
Section 4.17.        Performance of Other Agreements. Borrower shall observe and
perform each and every term to be observed or performed by Borrower pursuant to
the terms of any agreement or recorded instrument affecting or pertaining to the
Property, or given by Borrower to Lender for the purpose of further securing the
Debt and any amendments, modifications or changes thereto.
 
Section 4.18.        Debt Cancellation. Borrower shall not cancel or otherwise
forgive or release any claim or debt (other than termination of Leases in
accordance herewith) owed to Borrower by any Person, except for adequate
consideration and in the ordinary course of Borrower’s business.
 
Section 4.19.        ERISA
 
(a)           Borrower shall not engage in any transaction which would cause any
obligation, or action taken or to be taken, hereunder (or the exercise by Lender
of any of its rights hereunder or under the other Loan Documents) to be a non
exempt (under a statutory or administrative class exemption) prohibited
transaction under ERISA.
 
(b)           Borrower further covenants and agrees to deliver to Lender such
certifications or other evidence from time to time throughout the term of the
Security Instrument, as requested by Lender in its reasonable discretion, that
(i) Borrower is not an “employee benefit plan” as defined in Section 3(3) of
ERISA, or other retirement arrangement, which is subject to Title I of ERISA or
Section 4975 of the IRS Code, or a “governmental plan” within the meaning of
Section 3(32) of ERISA; (ii) Borrower is not subject to state statutes
regulating investments and fiduciary obligations with respect to governmental
plans; and (iii) one or more of the following circumstances is true:
 
 
- 40 -

--------------------------------------------------------------------------------

 

 
(A)
Equity interests in Borrower are publicly offered securities, within the meaning
of 29 C.F.R. § 2510.3 101(b)(2);

 
 
(B)
Less than 25 percent of each outstanding class of equity interests in Borrower
are held by “benefit plan investors” within the meaning of 29 C.F.R.§ 2510.3
101(f)(2); or

 
 
(C)
Borrower qualifies as an “operating company” or a “real estate operating
company” within the meaning of 29 C.F.R. § 2510.3 101(c) or (e) or an investment
company registered under The Investment Company Act of 1940.

 
Section 4.20.        No Joint Assessment. Borrower shall not suffer, permit or
initiate the joint assessment of the Property with (a) any other real property
constituting a tax lot separate from the Property, or (b) any portion of the
Property which may be deemed to constitute personal property, or any other
procedure whereby the lien of any taxes which may be levied against such
personal property shall be assessed or levied or charged to the Property.
 
Section 4.21.        Alterations. Lender’s prior approval shall be required in
connection with any alterations to any Improvements (a) that may have a Material
Adverse Effect, (b) the cost of which (including any related alteration,
improvement or replacement) is reasonably anticipated to exceed the Alteration
Threshold or (c) that are structural in nature, which approval may be granted or
withheld in Lender’s sole discretion.  If the total unpaid amounts incurred and
to be incurred with respect to any alterations to the Improvements shall at any
time exceed the Alteration Threshold, Borrower shall promptly deliver to Lender
as security for the payment of such amounts and as additional security for
Borrower’s obligations under the Loan Documents any of the following: (i) cash,
(ii) U.S. Obligations, (iii) other securities acceptable to Lender, (provided
that Lender shall have received a Rating Agency Confirmation as to the form and
issuer of same), or (iv) a completion bond (provided that Lender shall have
received a Rating Agency Confirmation as to the form and issuer of same).  Such
security shall be in an amount equal to the excess of the total unpaid amounts
incurred and to be incurred with respect to such alterations to the Improvements
over the Alteration Threshold.
 
Section 4.22.        REA Covenants. Borrower agrees that without the prior
consent of Lender, Borrower will not enter into any new REA or execute
modifications to any existing REA if such new REA or such modifications will
have a Material Adverse Effect.  Borrower shall enforce, shall comply with, and
shall use commercially reasonable efforts to cause each of the parties to each
REA to comply with all of the terms and conditions contained in such REA.
 
Section 4.23.        Operating Lease.
 
Borrower shall not amend or terminate or surrender the Operating Lease.
 
ARTICLE 5

 
ENTITY COVENANTS
 
Section 5.1.          Single Purpose Entity/Separateness.
 

 
- 41 -

--------------------------------------------------------------------------------

 

(a)           Borrower has not and will not:
 
(i)           engage in any business or activity other than the ownership,
operation and maintenance of the Property, and activities incidental thereto;
 
(ii)          acquire or own any assets other than (A) the Property, and (B)
such incidental Personal Property as may be necessary for the ownership,
leasing, maintenance and operation of the Property;
 
(iii)         merge into or consolidate with any Person, or dissolve, terminate,
liquidate in whole or in part, transfer or otherwise dispose of all or
substantially all of its assets or change its legal structure;
 
(iv)         fail to observe all organizational formalities, or fail to preserve
its existence as an entity duly organized, validly existing and in good standing
(if applicable) under the applicable Legal Requirements of the jurisdiction of
its organization or formation, or amend, modify, terminate or fail to comply
with the provisions of its organizational documents;
 
(v)          own any subsidiary, or make any investment in, any Person;
 
(vi)         commingle its assets with the assets of any other Person;
 
(vii)        incur any Indebtedness, secured or unsecured, direct or contingent
(including guaranteeing any obligation), other than (A) the Debt, (B) trade and
operational indebtedness incurred in the ordinary course of business with trade
creditors, provided such indebtedness is (1) unsecured, (2) not evidenced by a
note, (3) on commercially reasonable terms and conditions, and (4) due not more
than sixty (60) days past the date incurred and paid on or prior to such date,
and/or (C) Permitted Equipment Leases; provided however, the aggregate amount of
the indebtedness described in (B) and (C) shall not exceed at any time three
percent (3%) of the outstanding principal amount of the Debt.  No Indebtedness
other than the Debt may be secured (subordinate or pari passu) by the Property;
 
(viii)       fail to maintain all of its books, records, financial statements
and bank accounts separate from those of its Affiliates.  Borrower’s assets have
not and will not be listed as assets on the financial statement of any other
Person; provided, however, that Borrower’s assets may be included in a
consolidated financial statement of its affiliates provided that
(i)  appropriate notation shall be made on such consolidated financial
statements to indicate the separateness of Borrower and such affiliates and to
indicate that Borrower’s assets and credit are not available to satisfy the
debts and other obligations of such affiliates or any other Person and (ii) such
assets shall be listed on Borrower’s own separate balance sheet.  Borrower has
maintained and will maintain its books, records, resolutions and agreements as
official records;
 
(ix)          enter into any contract or agreement with any general partner,
member, shareholder, principal or affiliate, except upon terms and conditions
that are intrinsically fair and substantially similar to those that would be
available on an arm’s-length basis with unaffiliated third parties;
 
 
- 42 -

--------------------------------------------------------------------------------

 
 
(x)           maintain its assets in such a manner that it will be costly or
difficult to segregate, ascertain or identify its individual assets from those
of any other Person;
 
(xi)          assume or guaranty the debts of any other Person, hold itself out
to be responsible for the debts of any other Person, or otherwise pledge its
assets for the benefit of any other Person or hold out its credit as being
available to satisfy the obligations of any other Person;
 
(xii)         make any loans or advances to any Person;
 
(xiii)        fail to file its own tax returns (unless prohibited by applicable
Legal Requirements from doing so);
 
(xiv)        fail either to hold itself out to the public as a legal entity
separate and distinct from any other Person or to conduct its business solely in
its own name or fail to correct any known misunderstanding regarding its
separate identity;
 
(xv)         fail to maintain adequate capital for the normal obligations
reasonably foreseeable in a business of its size and character and in light of
its contemplated business operations (to the extent there exists sufficient cash
flow from the Property to do so);
 
(xvi)        without the unanimous written consent of all of its partners or
members, as applicable, (a) file or consent to the filing of any petition,
either voluntary or involuntary, to take advantage of any Creditors Rights Laws,
(b) seek or consent to the appointment of a receiver, liquidator or any similar
official, (c) take any action that might cause such entity to become insolvent,
or (d) make an assignment for the benefit of creditors;
 
(xvii)       fail to allocate shared expenses (including, without limitation,
shared office space) or fail to use separate stationery, invoices and checks;
 
(xviii)      fail to pay its own liabilities (including, without limitation,
salaries of its own employees) from its own funds or fail to maintain a
sufficient number of employees in light of its contemplated business operations
(in each case to the extent there exists sufficient cash flow from the Property
to do so); or
 
(xix)         acquire obligations or securities of its partners, members,
shareholders or other affiliates, as applicable.
 
(b)           If Borrower is a partnership or limited liability company (other
than an Acceptable LLC), each general partner (in the case of a partnership) and
at least one member (in the case of a limited liability company) of Borrower, as
applicable, shall be a corporation or an Acceptable LLC (each an “SPE Component
Entity”) whose sole asset is its interest in Borrower.  Each SPE Component
Entity (i) will at all times comply with each of the covenants, terms and
provisions contained in Section 5.1(a)(iii) - (vi)

 
- 43 -

--------------------------------------------------------------------------------

 

(inclusive) and (viii) - (xx) (inclusive) and, if such SPE Component Entity is
an Acceptable LLC, Section 5.1(c) and (d) hereof, as if such representation,
warranty or covenant was made directly by such SPE Component Entity; (ii) will
not engage in any business or activity other than owning an interest in
Borrower; (iii) will not acquire or own any assets other than its partnership,
membership, or other equity interest in Borrower; (iv) will at all times
continue to own no less than a 0.5% direct equity ownership interest in
Borrower; (v) will not incur any debt, secured or unsecured, direct or
contingent (including guaranteeing any obligation); and (vi) will cause Borrower
to comply with the provisions of this Section 5.1.
 
(c)           In the event Borrower or the SPE Component Entity is an Acceptable
LLC, the limited liability company agreement of Borrower or the SPE Component
Entity (as applicable) (the “LLC Agreement”) shall provide that (i) upon the
occurrence of any event that causes the last remaining member of Borrower or the
SPE Component Entity (as applicable) (“Member”) to cease to be the member of
Borrower or the SPE Component Entity (as applicable) (other than (A) upon an
assignment by Member of all of its limited liability company interest in
Borrower or the SPE Component Entity (as applicable) and the admission of the
transferee in accordance with the Loan Documents and the LLC Agreement, or (B)
the resignation of Member and the admission of an additional member of Borrower
or the SPE Component Entity (as applicable) in accordance with the terms of the
Loan Documents and the LLC Agreement), the person executing the LLC Agreement as
a “Special Member” (as such term is defined in the LLC Agreement) (“Special
Member”) shall, without any action of any other Person and simultaneously with
the Member ceasing to be the member of Borrower or the SPE Component Entity (as
applicable) automatically be admitted to Borrower or the SPE Component Entity
(as applicable) as a member with a 0% economic interest and shall continue
Borrower or the SPE Component Entity (as applicable) without dissolution and
(ii) Special Member may not resign from Borrower or the SPE Component Entity (as
applicable) or transfer its rights as Special Member unless a successor Special
Member has been admitted to Borrower or the SPE Component Entity (as applicable)
as a Special Member in accordance with requirements of Delaware or Maryland law
(as applicable).  The LLC Agreement shall further provide that (i) Special
Member shall automatically cease to be a member of Borrower or the SPE Component
Entity (as applicable) upon the admission to Borrower or the SPE Component
Entity (as applicable) of the first substitute member, (ii) Special Member shall
be a member of Borrower or the SPE Component Entity (as applicable) that has no
interest in the profits, losses and capital of Borrower or the SPE Component
Entity (as applicable) and has no right to receive any distributions of the
assets of Borrower or the SPE Component Entity (as applicable), (iii) pursuant
to the applicable provisions of the limited liability company act of the State
of Delaware or Maryland (as applicable, the “Act”), Special Member shall not be
required to make any capital contributions to Borrower or the SPE Component
Entity (as applicable) and shall not receive a limited liability company
interest in Borrower or the SPE Component Entity (as applicable), (iv) Special
Member, in its capacity as Special Member, may not bind Borrower or the SPE
Component Entity (as applicable) and (v) except as required by any mandatory
provision of the Act, Special Member, in its capacity as Special Member, shall
have no right to vote on, approve or otherwise consent to any action by, or
matter relating to, Borrower or the SPE Component Entity (as applicable)
including, without limitation, the merger, consolidation or conversion of
Borrower or the SPE Component Entity (as applicable).  In order to implement the
admission to Borrower or the SPE Component Entity (as applicable) of Special
Member, Special Member shall execute a counterpart to the LLC Agreement.  Prior
to its admission to Borrower or the SPE Component Entity (as applicable) as
Special Member, Special Member shall not be a member of Borrower or the SPE
Component Entity (as applicable).
 
 
- 44 -

--------------------------------------------------------------------------------

 
 
(d)           The LLC Agreement shall further provide that (i) upon the
occurrence of any event that causes the Member to cease to be a member of
Borrower or the SPE Component Entity (as applicable) to the fullest extent
permitted by law, the personal representative of Member shall, within ninety
(90) days after the occurrence of the event that terminated the continued
membership of Member in Borrower or the SPE Component Entity (as applicable)
agree in writing (A) to continue Borrower or the SPE Component Entity (as
applicable) and (B) to the admission of the personal representative or its
nominee or designee, as the case may be, as a substitute member of Borrower or
the SPE Component Entity (as applicable) effective as of the occurrence of the
event that terminated the continued membership of Member in Borrower or the SPE
Component Entity (as applicable), (ii)  any action initiated by or brought
against Member or Special Member under any Creditors Rights Laws shall not cause
Member or Special Member to cease to be a member of Borrower or the SPE
Component Entity (as applicable) and upon the occurrence of such an event, the
business of Borrower or the SPE Component Entity (as applicable) shall continue
without dissolution and (iii) each of Member and Special Member waives any right
it might have to agree in writing to dissolve Borrower or the SPE Component
Entity (as applicable) upon the occurrence of any action initiated by or brought
against Member or Special Member under any Creditors Rights Laws, or the
occurrence of an event that causes Member or Special Member to cease to be a
member of Borrower or the SPE Component Entity (as applicable).
 
Section 5.2.          Intentionally Omitted.
 
Section 5.3.          Change of Name, Identity or Structure. Borrower shall not
change (or permit to be changed) Borrower’s or the SPE Component Entity’s (a)
name, (b) identity (including its trade name or names), (c) principal place of
business set forth on the first page of this Agreement or, (d) if not an
individual, Borrower’s or the SPE Component Entity’s corporate, partnership or
other structure, without notifying Lender of such change in writing at least
thirty (30) days prior to the effective date of such change and, in the case of
a change in Borrower’s or the SPE Component Entity’s structure, without first
obtaining the prior written consent of Lender.  Borrower shall execute and
deliver to Lender, prior to or contemporaneously with the effective date of any
such change, any financing statement or financing statement change required by
Lender to establish or maintain the validity, perfection and priority of the
security interest granted herein.  At the request of Lender, Borrower shall
execute a certificate in form satisfactory to Lender listing the trade names
under which Borrower or the SPE Component Entity intends to operate the
Property, and representing and warranting that Borrower or the SPE Component
Entity does business under no other trade name with respect to the Property.
 
Section 5.4.          Business and Operations. Borrower will continue to engage
in the businesses now conducted by it as and to the extent the same are
necessary for the ownership, maintenance, management and operation of the
Property.  Borrower will qualify to do business and will remain in good standing
under the laws of the jurisdiction as and to the extent the same are required
for the ownership, maintenance, management and operation of the Property.
 
 
- 45 -

--------------------------------------------------------------------------------

 

ARTICLE 6

 
NO SALE OR ENCUMBRANCE
 
Section 6.1.          Transfer Definitions. For purposes of this Article 6,
“Restricted Party” shall mean Borrower, Sponsor, Guarantor, any SPE Component
Entity, any Affiliated Manager, or any shareholder, partner, member or
non-member manager, or any direct or indirect legal or beneficial owner of
Borrower, Sponsor, Guarantor, any SPE Component Entity, any Affiliated Manager
or any non-member manager; and a “Sale or Pledge” shall mean a voluntary or
involuntary sale, conveyance, mortgage, grant, bargain, encumbrance, pledge,
assignment, grant of any options with respect to, or any other transfer or
disposition of (directly or indirectly, voluntarily or involuntarily, by
operation of law or otherwise, and whether or not for consideration or of
record) of a legal or beneficial interest.
 
Section 6.2.          No Sale/Encumbrance.
 
(a)           It shall be an Event of Default hereof if, without the prior
written consent of Lender, a Sale or Pledge of the Property or any part thereof
or any legal or beneficial interest therein occurs and/or a Sale or Pledge of an
interest in any Restricted Party occurs (collectively, a “Prohibited Transfer”),
other than pursuant to Leases of space in the Improvements to Tenants in
accordance with the provisions of Section 4.14.
 
(b)           A Prohibited Transfer shall include, but not be limited to, (i) an
installment sales agreement wherein Borrower agrees to sell the Property or any
part thereof for a price to be paid in installments; (ii) an agreement by
Borrower leasing all or a substantial part of the Property for other than actual
occupancy by a Tenant thereunder or a sale, assignment or other transfer of, or
the grant of a security interest in, Borrower’s right, title and interest in and
to any Leases or any Rents; (iii) if a Restricted Party is a corporation, any
merger, consolidation or Sale or Pledge of such corporation’s stock or the
creation or issuance of new stock in one or a series of transactions; (iv) if a
Restricted Party is a limited or general partnership or joint venture, any
merger or consolidation or the change, removal, resignation or addition of a
general partner or the Sale or Pledge of the partnership interest of any general
or limited partner or any profits or proceeds relating to such partnership
interests or the creation or issuance of new limited partnership interests; (v)
if a Restricted Party is a limited liability company, any merger or
consolidation or the change, removal, resignation or addition of a managing
member or non-member manager (or if no managing member, any member) or the Sale
or Pledge of the membership interest of any member or any profits or proceeds
relating to such membership interest; (vi) if a Restricted Party is a trust or
nominee trust, any merger, consolidation or the Sale or Pledge of the legal or
beneficial interest in a Restricted Party or the creation or issuance of new
legal or beneficial interests; or (vii) the removal or the resignation of
Manager (including, without limitation, an Affiliated Manager) other than in
accordance with Section 4.15.
 
Section 6.3.          Permitted Equity Transfers. Notwithstanding the
restrictions contained in this Article 6, the following equity transfers shall
be permitted without Lender’s consent: (a) a transfer (but not a pledge) by
devise or descent or by operation of law upon the death of any member, partner
or shareholder of Moody National Operating Partnership I, L.P. or Moody National
REIT I, Inc., (b) the transfer (but not the pledge), in one or a series of
transactions, of the stock, partnership interests or membership
 
 
- 46 -

--------------------------------------------------------------------------------

 

interests (as the case may be) in Moody National Operating Partnership I, L.P.
or Moody National REIT I, Inc. but only if such transfer is effected by a Person
other than Sponsor or any Affiliate of Sponsor; or (c) the sale, transfer or
issuance of shares of common stock in any Restricted Party that is a publicly
traded entity, provided such shares of common stock are listed on the New York
Stock Exchange or another nationally recognized stock exchange (provided, that,
the foregoing provisions of this clause (c) shall not be deemed to waive,
qualify or otherwise limit Borrower’s obligation to comply (or to cause the
compliance with) the other covenants set forth herein and in the other Loan
Documents (including, without limitation, the covenants contained herein
relating to ERISA matters)); provided, further, that, with respect to the
transfers listed in clauses (a) and/or (b) above:
 
(A)           Lender shall receive not less than thirty (30) days prior written
notice of such transfers;
 
(B)           no such transfers shall result in a change in Control of Sponsor,
Guarantor or Affiliated Manager;
 
(C)           after giving effect to such transfers, Sponsor shall (I) own at
least a 25% direct or indirect equity ownership interest in each of Borrower and
any SPE Component Entity; (II) Control Borrower and any SPE Component Entity and
(III) control the day-to-day operation of the Property;
 
(D)           after giving effect to such transfers, (I) Moody National
Operating Partnership I, L.P. shall own at least a 75% direct or indirect equity
ownership interest in each of Borrower and any SPE Component Entity and (II)
Moody National REIT I, Inc. shall remain as the sole general partner of Moody
National Operating Partnership I, L.P.
 
(E)           after giving effect to such transfers, the Property shall continue
to be managed by Manager or a New Manager approved in accordance with the
applicable terms and conditions hereof;
 
(F)           in the case of the transfer of any direct equity ownership
interests in Borrower or in any SPE Component Entity, such transfers shall be
conditioned upon continued compliance with the relevant provisions of Article 5
hereof; and
 
(G)           such transfers shall be conditioned upon Borrower’s ability to,
after giving effect to the equity transfer in question (I) remake the
representations contained herein relating to ERISA matters (and, upon Lender’s
request, Borrower shall deliver to Lender an Officer’s Certificate containing
such updated representations effective as of the date of the consummation of the
applicable equity transfer) and (II) continue to comply with the covenants
contained herein relating to ERISA matters.
 
Upon request from Lender, Borrower shall promptly provide Lender a revised
version of the organizational chart delivered to Lender in connection with the
Loan reflecting any equity transfer consummated in accordance with this Section
6.3.
 
Section 6.4.          Intentionally Omitted.
 
 
- 47 -

--------------------------------------------------------------------------------

 

Section 6.5.          Lender’s Rights. Lender reserves the right to condition
the consent to a Prohibited Transfer requested hereunder upon (a) a modification
of the terms hereof and on assumption of this Agreement and the other Loan
Documents as so modified by the proposed Prohibited Transfer, (b) payment of a
transfer fee of 1% of outstanding principal balance of the Loan and all of
Lender’s expenses incurred in connection with such Prohibited Transfer, (c)
receipt of a Rating Agency Confirmation with respect to the Prohibited Transfer,
(d) the proposed transferee’s continued compliance with the covenants set forth
in this Agreement, including, without limitation, the covenants in Article 5,
and/or (e) such other conditions and/or legal opinions as Lender shall determine
in its sole discretion to be in the interest of Lender.  All expenses incurred
by Lender shall be payable by Borrower whether or not Lender consents to the
Prohibited Transfer.  Lender shall not be required to demonstrate any actual
impairment of its security or any increased risk of default hereunder in order
to declare the Debt immediately due and payable upon a Prohibited Transfer
without Lender’s consent.  This provision shall apply to every Prohibited
Transfer, whether or not Lender has consented to any previous Prohibited
Transfer.
 
ARTICLE 7
 
INSURANCE; CASUALTY; CONDEMNATION; RESTORATION
 
Section 7.1.          Insurance.
 
(a)           Borrower shall obtain and maintain, or cause to be obtained and
maintained, insurance for Borrower and the Property providing at least the
following coverages:
 
(i)           insurance with respect to the Improvements and the Personal
Property insuring against any peril now or hereafter included within the
classification “All Risk” or “Special Perils” (including, without limitation,
fire, lightning, windstorm, hail, explosion, riot, riot attending a strike,
civil commotion, aircraft, vehicles and smoke), in each case (A) in an amount
equal to 100% of the “Full Replacement Cost,” which for purposes of this
Agreement shall mean actual replacement value exclusive of costs of excavations,
foundations, underground utilities and footings (notwithstanding the foregoing
or anything to the contrary contained herein, in no event shall “Full
Replacement Cost” be deemed to be less than the outstanding principal balance of
the Loan), with a waiver of depreciation; (B) containing an agreed amount
endorsement with respect to the Improvements and Personal Property waiving all
co-insurance provisions; (C) providing for no deductible in excess of $25,000;
(D) at all times insuring against at least those hazards that are commonly
insured against under a “special causes of loss” form of policy, as the same
shall exist on the date hereof, and together with any increase in the scope of
coverage provided under such form after the date hereof; and (E) providing
coverage for contingent liability from Operation of Building Laws, Demolition
Costs and Increased Cost of Construction Endorsements together with an
“Ordinance or Law Coverage” or “Enforcement” endorsement.  The Full Replacement
Cost shall be redetermined from time to time (but not more frequently than once
in any twelve (12) calendar months) at the request of Lender by an appraiser or
contractor designated and paid by Borrower and approved by Lender, or by an
engineer or appraiser in the regular employ of the insurer.  After the first
appraisal, additional appraisals may be based on construction cost indices
customarily employed in the trade.  No omission on the part of Lender to request
any such ascertainment shall relieve Borrower of any of its obligations under
this Subsection;

 
- 48 -

--------------------------------------------------------------------------------

 
 
(ii)          commercial general liability insurance against all claims for
personal injury, bodily injury, death or property damage occurring upon, in or
about the Property, including “Dram Shop” or other liquor liability coverage if
alcoholic beverages are sold from or may be consumed at the Property, such
insurance (A) to be on the so-called “occurrence” form with a general aggregate
limit of not less than $5,000,000 and a per occurrence limit of not less than
$2,000,000; (B) to continue at not less than the aforesaid limit until required
to be changed by Lender in writing by reason of changed economic conditions
making such protection inadequate; and (C) to cover at least the following
hazards: (1) premises and operations; (2) products and completed operations on
an “if any” basis; (3) independent contractors; (4) blanket contractual
liability for all written and oral contracts; and (5) contractual liability
covering the indemnities contained in Article 13 hereof to the extent the same
is available;
 
(iii)         loss of rents and/or business interruption insurance (A) with loss
payable to Lender; (B) covering all risks required to be covered by the
insurance provided for in Subsection 7.1(a)(i), (iv) and (vi) through (viii);
(C) in an amount equal to 100% of the projected gross income from the Property
(on an actual loss sustained basis) for a period continuing until the
Restoration of the Property is completed; the amount of such business
interruption/loss of rents insurance shall be determined prior to the Closing
Date and at least once each year thereafter based on the greatest of: (x)
Borrower’s reasonable estimate of the gross income from the Property and (y) the
highest gross income received during the term of the Loan for any full calendar
year prior to the date the amount of such insurance is being determined, in each
case for the succeeding twelve (12) month period and (D) containing an extended
period of indemnity endorsement which provides that after the physical loss to
the Improvements and the Personal Property has been repaired, the continued loss
of income will be insured until such income either returns to the same level it
was at prior to the loss, or the expiration of twelve (12) months from the date
that the Property is repaired or replaced and operations are resumed, whichever
first occurs, and notwithstanding that the policy may expire prior to the end of
such period.  All insurance proceeds payable to Lender pursuant to this
Subsection (the “Rent Loss Proceeds”) shall be held by Lender in accordance with
the terms of Article 9 hereof and shall be applied to the obligations secured
hereunder from time to time due and payable hereunder and under the Note and,
for so long as no Event of Default exists, to pay for Operating Expenses
incurred or invoiced during the period of Restoration and otherwise approved by
Lender in its reasonable discretion; provided, however, that (I) nothing herein
contained shall be deemed to relieve Borrower of its obligations to pay the
obligations secured hereunder on the respective dates of payment provided for in
the Note except to the extent such amounts are actually paid out of the Rent
Loss Proceeds and (II) in the event the Rent Loss Proceeds are paid in a lump
sum in advance and Borrower is entitled to disbursement of such Rent Loss
Proceeds in accordance with the terms hereof, Lender or Servicer shall hold such
Rent Loss Proceeds in a segregated interest-bearing Eligible Account and Lender
or Servicer shall estimate the number of months required for Borrower to restore
the damage caused by the applicable Casualty, shall divide the applicable
aggregate Rent Loss Proceeds by such number of months and shall disburse such
monthly installment of Rent Loss Proceeds from such Eligible Account into the
Cash Management Account each month during the performance of such Restoration;
 
 
- 49 -

--------------------------------------------------------------------------------

 
 
(iv)         at all times during which structural construction, repairs or
alterations are being made with respect to the Improvements (A) owner’s
contingent or protective liability insurance covering claims not covered by or
under the terms or provisions of the above mentioned commercial general
liability insurance policy; and (B) the insurance provided for in Subsection
7.1(a)(i) written in a so-called builder’s risk completed value form (1) on a
non-reporting basis, (2) against all risks insured against pursuant to
Subsection 7.1(a)(i), (3) including permission to occupy the Property, and (4)
with an agreed amount endorsement waiving co-insurance provisions;
 
(v)          workers’ compensation, subject to the statutory limits of the state
in which the Property is located, and employer’s liability insurance with a
limit of at least $1,000,000 per accident and per disease per employee, and
$1,000,000 for disease aggregate in respect of any work or operations on or
about the Property, or in connection with the Property or its operation (if
applicable);
 
(vi)         comprehensive boiler and machinery insurance covering all
mechanical and electrical equipment and pressure vessels and boilers in an
amount not less than $10,000,000 or in such other amount as shall be reasonably
required by Lender;
 
(vii)        if any portion of the Improvements is at any time located in an
area identified by the Secretary of Housing and Urban Development or any
successor thereto as an area having special flood hazards pursuant to the
National Flood Insurance Act of 1968, the Flood Disaster Protection Act of 1973
or the National Flood Insurance Reform Act of 1994, as each may be amended, or
any successor law (the “Flood Insurance Acts”), flood hazard insurance in an
amount equal to the lesser of (A) the principal balance of the Note, and (B) the
maximum limit of coverage available for the Property under the Flood Insurance
Acts;
 
(viii)       earthquake, sinkhole and mine subsidence insurance, if required, in
amounts equal to two times (2x) the probable maximum loss of the Property as
determined by Lender in its sole discretion and in form and substance
satisfactory to Lender, provided that the insurance pursuant to this Subsection
(viii) shall be on terms consistent with the all risk insurance policy required
under Section 7.1(a)(i);
 
(ix)          umbrella liability insurance in an amount not less than
$100,000,000 per occurrence on terms consistent with the commercial general
liability insurance policy required under subsection (ii) above;
 
(x)           a blanket fidelity bond and errors and omissions insurance
coverage insuring against losses resulting from dishonest or fraudulent acts
committed by (A) Borrower’s personnel; (B) any employees of outside firms that
provide appraisal, legal, data processing or other services for Borrower or (C)
temporary contract employees or student interns;
 
 
- 50 -

--------------------------------------------------------------------------------

 

(xi)          motor vehicle liability coverage for all owned and non-owned
vehicles, including rented and leased vehicles containing minimum limits per
occurrence, including umbrella coverage, of One Million and No/100 Dollars
($1,000,000); and
 
(xii)         such other insurance and in such amounts as Lender from time to
time may reasonably request against such other insurable hazards which at the
time are commonly insured against for property similar to the Property located
in or around the region in which the Property is located.
 
(b)           All insurance provided for in Subsection 7.1(a) hereof shall be
obtained under valid and enforceable policies (the “Policies” or in the
singular, the “Policy”), in such forms and, from time to time after the date
hereof, in such amounts as may be satisfactory to Lender, issued by financially
sound and responsible insurance companies authorized and admitted to do business
in the state in which the Property is located and approved by Lender.  The
insurance companies must have a general policy rating of A or better and a
financial class of X or better by A.M. Best Company, Inc., and a claims paying
ability/financial strength rating of “AA” (or its equivalent) or better by at
least two (2) of the Rating Agencies (one of which will be S&P if they are
rating the Securities and one of which shall be Moody’s if they are rating the
Securities), or if only one Rating Agency is rating the Securities, then only by
such Rating Agency (each such insurer shall be referred to below as a “Qualified
Insurer”).  Not less than fifteen (15) days prior to the expiration dates of the
Policies theretofore furnished to Lender pursuant to Subsection 7.1(a), Borrower
shall deliver certified copies of the Policies marked “premium paid” or
accompanied by evidence satisfactory to Lender of payment of the premiums due
thereunder (the “Insurance Premiums”), provided, however, that in the case of
renewal Policies, Borrower may furnish Lender with binders and Acord Form 28
Certificates therefor to be followed by the original Policies when issued.
 
(c)           Except to the extent required pursuant to Section 7.1(a) hereof,
Borrower shall not obtain (or permit to be obtained) (i) any umbrella or blanket
liability or casualty Policy unless, in each case, such Policy is approved in
advance in writing by Lender and Lender’s interest is included therein as
provided in this Agreement and such Policy is issued by a Qualified Insurer, or
(ii) separate insurance concurrent in form or contributing in the event of loss
with that required in Subsection 7.1(a) to be furnished by, or which may be
reasonably required to be furnished by, Borrower.  In the event Borrower obtains
(or causes to be obtained) separate insurance or an umbrella or a blanket
Policy, Borrower shall notify Lender of the same and shall cause certified
copies of each Policy to be delivered as required in Subsection
7.1(a).  Notwithstanding Lender’s approval of any umbrella or blanket liability
or casualty Policy hereunder, Lender reserves the right, in its sole discretion,
to require Borrower to obtain a separate Policy in compliance with this Section
7.1.
 
(d)           All Policies of insurance provided for or contemplated by
Subsection 7.1(a), except for the Policy referenced in Subsection 7.1(a)(v),
shall name Lender and Borrower as the insured or additional insured, as their
respective interests may appear, and in the case of property damage, rent loss,
business interruption, boiler and machinery, earthquake and flood insurance,
shall contain a so-called New York standard noncontributing mortgagee clause (or
its equivalent) in favor of Lender providing that the loss thereunder shall be
payable to Lender.
 
 
- 51 -

--------------------------------------------------------------------------------

 

(e)           All Policies of insurance provided for in Subsection 7.1(a) shall
contain clauses or endorsements to the effect that:
 
(i)           no act or negligence of Borrower, or anyone acting for Borrower,
or of any Tenant under any Lease or other occupant, or failure to comply with
the provisions of any Policy which might otherwise result in a forfeiture of the
insurance or any part thereof, shall in any way affect the validity or
enforceability of the insurance insofar as Lender is concerned;
 
(ii)          the Policy shall not be materially changed (other than to increase
the coverage provided thereby), terminated or cancelled without at least 30
days’ written notice to Lender and any other party named therein as an insured;
 
(iii)         each Policy shall provide that the issuers thereof shall give
written notice to Lender if the Policy has not been renewed thirty (30) days
prior to its expiration;
 
(iv)         Lender shall not be liable for any Insurance Premiums thereon or
subject to any assessments thereunder; and
 
(v)          the Policies shall not exclude coverage for acts of terror or
similar acts of sabotage.
 
(f)           Borrower shall furnish to Lender, on or before thirty (30) days
after the renewal or replacement of any Policy, a statement certified by
Borrower or a Responsible Officer of Borrower (together with the accompanying
insurance certificates) of the amounts of insurance maintained in compliance
herewith, of the risks covered by such insurance and of the insurance company or
companies which carry such insurance and, if requested by Lender, verification
of the adequacy of such insurance by an independent insurance broker or
appraiser acceptable to Lender.
 
(g)           If at any time Lender is not in receipt of written evidence that
all insurance required hereunder is in full force and effect, Lender shall have
the right, without notice to Borrower to take such action as Lender deems
necessary to protect its interest in the Property, including, without
limitation, the obtaining of such insurance coverage as Lender in its sole
discretion deems appropriate, and all expenses incurred by Lender in connection
with such action or in obtaining such insurance and keeping it in effect shall
be paid by Borrower to Lender upon demand and until paid shall be secured by the
Security Instrument and shall bear interest at the Default Rate.
 
(h)           In the event of a foreclosure of the Security Instrument or other
transfer of title to the Property in extinguishment in whole or in part of the
Debt, all right, title and interest of Borrower in and to the Policies then in
force concerning the Property and all proceeds payable thereunder shall
thereupon vest exclusively in Lender or the purchaser at such foreclosure or
other transferee in the event of such other transfer of title.
 
(i)           As an alternative to the Policies required to be maintained
pursuant to the preceding provisions of this Section 7.1, Borrower will not be
in default under this Section 7.1 if Borrower maintains (or causes to be
maintained) Policies which (i) have coverages, deductibles and/or other related
provisions other than those specified above and/or (ii) are provided by
insurance companies not meeting the credit ratings requirements set forth above
(any such Policy, a “Non-Conforming Policy”), provided, that, prior to obtaining
such Non-Conforming Policies (or permitting such Non-Conforming Policies to be
obtained), Borrower shall have (1) received Lender’s prior written consent
thereto and (2) if required by Lender, confirmed that Lender has received a
Rating Agency Confirmation with respect to any such Non-Conforming Policy.
 
 
- 52 -

--------------------------------------------------------------------------------

 
 
Section 7.2.          Casualty. If the Property shall be damaged or destroyed,
in whole or in part, by fire or other casualty (a “Casualty”), Borrower shall
give prompt notice of such damage to Lender and shall promptly commence and
diligently prosecute the completion of the repair and restoration of the
Property as nearly as possible to the condition the Property was in immediately
prior to such Casualty, with such alterations as may be reasonably approved by
Lender (a “Restoration”) and otherwise in accordance with Section 7.4.  Borrower
shall pay all costs of such Restoration whether or not such costs are covered by
insurance.  Lender may, but shall not be obligated to make proof of loss if not
made promptly by Borrower.
 
Section 7.3.          Condemnation. Borrower shall promptly give Lender notice
of the actual or threatened commencement of any proceeding for the Condemnation
of the Property of which Borrower has knowledge and shall deliver to Lender
copies of any and all papers served in connection with such proceedings.  Lender
may participate in any such proceedings, and Borrower shall from time to time
deliver to Lender all instruments requested by it to permit such
participation.  Borrower shall, at its expense, diligently prosecute any such
proceedings, and shall consult with Lender, its attorneys and experts, and
cooperate with them in the carrying on or defense of any such
proceedings.  Notwithstanding any taking by any public or quasi-public authority
through Condemnation or otherwise (including but not limited to any transfer
made in lieu of or in anticipation of the exercise of such taking), Borrower
shall continue to pay the Debt at the time and in the manner provided for its
payment in the Note and in this Agreement and the Debt shall not be reduced
until any Award shall have been actually received and applied by Lender, after
the deduction of expenses of collection, to the reduction or discharge of the
Debt.  Lender shall not be limited to the interest paid on the Award by the
condemning authority but shall be entitled to receive out of the Award interest
at the rate or rates provided herein or in the Note.  If the Property or any
portion thereof is taken by a condemning authority, Borrower shall promptly
commence and diligently prosecute the Restoration of the Property and otherwise
comply with the provisions of Section 7.4.  If the Property is sold, through
foreclosure or otherwise, prior to the receipt by Lender of the Award, Lender
shall have the right, whether or not a deficiency judgment on the Note shall
have been sought, recovered or denied, to receive the Award, or a portion
thereof sufficient to pay the Debt.
 
Section 7.4.          Restoration. The following provisions shall apply in
connection with the Restoration of the Property:
 
(a)           If the Net Proceeds shall be less than the Restoration Threshold
and the costs of completing the Restoration shall be less than the Restoration
Threshold, the Net Proceeds will be disbursed by Lender to Borrower upon
receipt, provided that all of the conditions set forth in Section 7.4(b)(i) are
met and Borrower delivers to Lender a written undertaking to expeditiously
commence and to satisfactorily complete with due diligence the Restoration in
accordance with the terms of this Agreement.
 
 
- 53 -

--------------------------------------------------------------------------------

 
 
(b)           If the Net Proceeds are equal to or greater than the Restoration
Threshold or the costs of completing the Restoration are equal to or greater
than the Restoration Threshold, Lender shall make the Net Proceeds available for
the Restoration in accordance with the provisions of this Section 7.4.
 
(i)           The Net Proceeds shall be made available for Restoration provided
that each of the following conditions are met:
 
(A)           no Event of Default shall have occurred and be continuing;
 
(B)           (1) in the event the Net Proceeds are insurance proceeds, less
than fifty percent (50%) of each of (i) fair market value of the Property as
reasonably determined by Lender, and (ii) rentable area of the Property has been
damaged, destroyed or rendered unusable as a result of a Casualty or (2) in the
event the Net Proceeds are condemnation proceeds, less than ten percent (10%) of
each of (i) the fair market value of the Property as reasonably determined by
Lender and (ii) rentable area of the Property is taken, such land is located
along the perimeter or periphery of the Property, no portion of the Improvements
is located on such land and such taking does not materially impair the existing
access to the Property;
 
(C)           intentionally omitted;
 
(D)           Borrower shall commence (or shall cause the commencement of) the
Restoration as soon as reasonably practicable (but in no event later than thirty
(30) days after the issuance of a building permit with respect thereto) and
shall diligently pursue the same to satisfactory completion in compliance with
all Applicable Laws, including, without limitation, all applicable Environmental
Laws;
 
(E)           Lender shall be satisfied that any operating deficits which will
be incurred with respect to the Property as a result of the occurrence of any
such fire or other casualty or taking will be covered out of (1) the Net
Proceeds, (2) the insurance coverage referred to in Section 7.1(a)(iii) above,
or (3) by other funds of Borrower;
 
(F)           Lender shall be satisfied that, upon the completion of the
Restoration, the Operating Income (as projected by Lender in its reasonable
discretion based on its then current underwriting standards and shall be final
absent manifest error) and Underwritable Cash Flow (as projected by Lender in
its reasonable discretion based on its then current underwriting standards and
shall be final absent manifest error) of the Property will be restored to a
level sufficient to cover all carrying costs and operating expenses of the
Property, including, without limitation, Debt Service at a debt service coverage
ratio relating to the Property equal to or greater than 1.30:1.00.  The debt
service coverage ratio calculated pursuant to this clause (F) shall be
determined by Lender in its reasonable discretion based on its then current
underwriting standards and shall be final absent manifest error;
 
 
- 54 -

--------------------------------------------------------------------------------

 
 
(G)           Lender shall be satisfied that the Restoration will be completed
on or before the earliest to occur of (1) six (6) months prior to the Maturity
Date, (2) nine (9) months after the occurrence of such fire or other casualty or
taking, (3) such time as may be required under applicable zoning law, ordinance,
rule or regulation in order to repair and restore the Property to the condition
it was in immediately prior to such fire or other casualty or taking or (4) the
expiration of the insurance coverage referred to in Section 7.1(a)(iii), unless
Borrower has posted reasonably acceptable additional collateral with Lender;
 
(H)           Borrower and Guarantor shall execute and deliver to Lender a
completion guaranty in form and substance satisfactory to Lender and its counsel
pursuant to the provisions of which Borrower and Guarantor shall jointly and
severally guaranty to Lender the lien-free completion by Borrower of the
Restoration in accordance with the provisions of this Subsection 7.4(b);
 
(I)            the Property and the use thereof after the Restoration will be in
compliance with and permitted under all applicable Legal Requirements;
 
(J)            the Restoration shall be done and completed in an expeditious and
diligent fashion and in compliance with all applicable Legal Requirements;
 
(K)           the Management Agreement shall remain in full force and effect
during and after the completion of the Restoration, notwithstanding the
occurrence of any such Casualty or Condemnation; and
 
(L)           the Operating Lease shall remain in full force and effect during
and after the completion of the Restoration.
 
(ii)           The Net Proceeds shall be held by Lender and, until disbursed in
accordance with the provisions of this Section 7.4(b), shall constitute
additional security for the Debt and other obligations under this Agreement, the
Security Instrument, the Note and the other Loan Documents.  The Net Proceeds
(other than the Rent Loss Proceeds) shall be disbursed by Lender to, or as
directed by, Borrower from time to time during the course of the Restoration,
upon receipt of evidence satisfactory to Lender that (A) all materials installed
and work and labor performed (except to the extent that they are to be paid for
out of the requested disbursement) in connection with the related Restoration
item have been paid for in full, and (B) there exist no notices of pendency,
stop orders, mechanic’s or materialman’s liens or notices of intention to file
same, or any other liens or encumbrances of any nature whatsoever on the
Property which have not either been fully bonded to the satisfaction of Lender
and discharged of record or in the alternative fully insured to the satisfaction
of Lender by the title company issuing the Title Insurance Policy.
 
 
- 55 -

--------------------------------------------------------------------------------

 
 
(iii)           All plans and specifications required in connection with the
Restoration may be subject to the prior review and acceptance in all respects by
Lender and by an independent consulting engineer selected by Lender (the
“Casualty Consultant”). In the event that a Casualty Consultant is retained,
Lender will promptly provide Borrower with the name of the Casualty Consultant,
along with a description of fees that will be incurred.  Lender shall have the
use of the plans and specifications and all permits, licenses and approvals
required or obtained in connection with the Restoration.  The identity of the
contractors, subcontractors and materialmen engaged in the Restoration shall be
subject to prior review and acceptance by Lender and the Casualty
Consultant.  All costs and expenses incurred by Lender in connection with making
the Net Proceeds available for the Restoration including, without limitation,
reasonable counsel fees and disbursements and the Casualty Consultant’s fees,
shall be paid by Borrower.  Borrower shall have the right to settle all claims
under the Policies jointly with Lender, provided that (a) no Event of Default
exists, (b) Borrower promptly and with commercially reasonable diligence
negotiates a settlement of any such claims and (c) the insurer with respect to
the Policy under which such claim is brought has not raised any act of the
insured as a defense to the payment of such claim.  If an Event of Default
exists, Lender shall, at its election, have the exclusive right to settle or
adjust any claims made under the Policies in the event of a Casualty.
 
(iv)           In no event shall Lender be obligated to make disbursements of
the Net Proceeds in excess of an amount equal to the costs actually incurred
from time to time for work in place as part of the Restoration, as certified by
the Casualty Consultant, minus the Restoration Retainage.  The term “Restoration
Retainage” as used in this Subsection 7.4(b) shall mean an amount equal to 10%
of the costs actually incurred for work in place as part of the Restoration, as
certified by the Casualty Consultant, until such time as the Casualty Consultant
certifies to Lender that Net Proceeds representing 50% of the required
Restoration have been disbursed.  There shall be no Restoration Retainage with
respect to costs actually incurred by Borrower for work in place in completing
the last 50% of the required Restoration.  The Restoration Retainage shall in no
event, and notwithstanding anything to the contrary set forth above in this
Subsection 7.4(b), be less than the amount actually held back by Borrower from
contractors, subcontractors and materialmen engaged in the Restoration.  The
Restoration Retainage shall not be released until the Casualty Consultant
certifies to Lender that the Restoration has been completed in accordance with
the provisions of this Subsection 7.4(b) and that all approvals necessary for
the re-occupancy and use of the Property have been obtained from all appropriate
governmental and quasi-governmental authorities, and Lender receives evidence
satisfactory to Lender that the costs of the Restoration have been paid in full
or will be paid in full out of the Restoration Retainage, provided, however,
that Lender will release the portion of the Restoration Retainage being held
with respect to any contractor, subcontractor or materialman engaged in the
Restoration as of the date upon which the Casualty Consultant certifies to
Lender that the contractor, subcontractor or materialman has satisfactorily
completed all work and has supplied all materials in accordance with the
provisions of the contractor’s, subcontractor’s or materialman’s contract, and
the contractor, subcontractor or materialman delivers the lien waivers and
evidence of payment in full of all sums due to the contractor, subcontractor or
materialman as may be reasonably requested by Lender or by the title company
insuring the lien of the Security Instrument.  If required by Lender, the
release of any such portion of the Restoration Retainage shall be approved by
the surety company, if any, which has issued a payment or performance bond with
respect to the contractor, subcontractor or materialman.
 
 
- 56 -

--------------------------------------------------------------------------------

 

(v)           Lender shall not be obligated to make disbursements of the Net
Proceeds more frequently than twice every calendar month.
 
(vi)          If at any time the Net Proceeds or the undisbursed balance thereof
shall not, in the reasonable opinion of Lender in consultation with the Casualty
Consultant, be sufficient to pay in full the balance of the costs which are
estimated by the Casualty Consultant to be incurred in connection with the
completion of the Restoration, Borrower shall deposit the deficiency (the “Net
Proceeds Deficiency”) with Lender before any further disbursement of the Net
Proceeds shall be made.  The Net Proceeds Deficiency deposited with Lender shall
be held by Lender and shall be disbursed for costs actually incurred in
connection with the Restoration on the same conditions applicable to the
disbursement of the Net Proceeds, and until so disbursed pursuant to this
Section 7.4(b) shall constitute additional security for the Debt and other
obligations under this Agreement, the Security Instrument, the Note and the
other Loan Documents.
 
(vii)         The excess, if any, of the Net Proceeds and the remaining balance,
if any, of the Net Proceeds Deficiency deposited with Lender after the Casualty
Consultant certifies to Lender that the Restoration has been completed in
accordance with the provisions of this Section 7.4(b), and the receipt by Lender
of evidence satisfactory to Lender that all costs incurred in connection with
the Restoration have been paid in full, shall be remitted by Lender to Borrower,
provided no Event of Default shall have occurred and shall be continuing under
this Agreement, the Security Instrument, the Note or any of the other Loan
Documents.
 
(c)           All Net Proceeds not required (i) to be made available for the
Restoration or (ii) to be returned to Borrower as excess Net Proceeds pursuant
to Subsection 7.4(b)(vii) shall be retained and applied by Lender toward the
payment of the Debt whether or not then due and payable in such order, priority
and proportions as Lender in its discretion shall deem proper.  If Lender shall
receive and retain Net Proceeds, the lien of the Security Instrument shall be
reduced only by the amount thereof received and retained by Lender and actually
applied by Lender in reduction of the Debt.
 
ARTICLE 8

 
RESERVE FUNDS
 
Section 8.1.          PIP Reserve Funds.
 
(a)           Borrower shall deposit into an Eligible Account held by Lender or
Servicer (the “PIP Reserve Account”) on the Closing Date, an amount equal to
$400,000.00 to perform the PIP Work.   On each Monthly Payment Date during the
term of the Loan, Borrower shall deposit into the PIP Reserve Account (i) the
applicable Monthly PIP Reserve Deposit Amount and (ii) Replacement Reserve
Monthly Deposit.  Amounts deposited pursuant to this Section 8.1 together with
any and all amounts deposited into the PIP Reserve Account pursuant to Section
9.3(g) hereof are referred to herein as the “PIP Reserve
Funds”.  Notwithstanding the foregoing, Borrower shall not be required to make
Replacement Reserve Monthly Deposits pursuant to Section 9.3(e) or this Section
8.1 for so long as (i) Marriott is the Manager, (ii) Manager is maintaining
reserves for Replacements pursuant to the terms of the Management Agreement and
(iii) the amount being reserved by Manager for Replacements on a monthly basis
is at least equal to the Replacement Reserve Monthly Deposit; provided, however,
that nothing in this sentence shall affect Borrower’s obligation to make the
Monthly PIP Reserve Deposit.
 
 
- 57 -

--------------------------------------------------------------------------------

 
 
(b)           Borrower shall perform and complete the PIP Work on or before the
respective deadline relating to each component of the PIP Work as set forth on
Exhibit B attached hereto and the Additional PIP Work as and when required by
Marriott.  Lender shall disburse to Borrower the PIP Reserve Funds upon
satisfaction by Borrower of each of the following conditions: (i) Borrower shall
submit a request for payment to Lender at least ten (10) days prior to the date
on which Borrower requests such payment be made and specifies the Replacements
to be paid; (ii) on the date such request is received by Lender and on the date
such payment is to be made, no Event of Default shall exist and remain uncured;
(iii) Lender shall have received a certificate from Borrower (A) stating that
all Replacements to be funded by the requested disbursement have been completed
in a good and workmanlike manner and in accordance with all applicable Legal
Requirements, such certificate to be accompanied by a copy of any license,
permit or other approval by any Governmental Authority required in connection
with the PIP Reserves, (B) identifying each Person that supplied materials or
labor in connection with the Replacements to be funded by the requested
disbursement, and (C) stating that each such Person has been paid in full or
will be paid in full upon such disbursement, such certificate to be accompanied
by lien waivers or other evidence of payment satisfactory to Lender; (iv)
[reserved]; (v) at Lender’s option if the cost of the Replacements exceeds
$25,000, a title search for the Property indicating that the Property is free
from all liens, claims and other encumbrances other than Permitted Encumbrances;
(vi) [reserved]; and (vi) Lender shall have received such other evidence as
Lender shall reasonably request that the Replacements to be funded by the
requested disbursement have been completed and are paid for or will be paid upon
such disbursement to Borrower.  Lender shall not be required to disburse PIP
Reserve Funds more frequently than twice each calendar month nor in an amount
less than the Minimum Disbursement Amount (or a lesser amount if the total PIP
Reserve Funds is less than the Minimum Disbursement Amount, in which case only
one disbursement of the amount remaining in the account shall be
made).  Notwithstanding anything to the contrary contained herein, Borrower
shall not be entitled to any disbursements from the PIP Reserve Account for so
long as a Deficiency exists.
 
(c)           Nothing in this Section 8.2 shall (i) make Lender responsible for
making or completing the Replacements; (ii) require Lender to expend funds in
addition to the PIP Reserve Funds to complete any Replacements; (iii) obligate
Lender to proceed with the Replacements; or (iv) obligate Lender to demand from
Borrower additional sums to complete any Replacements.
 
(d)           Borrower shall permit Lender and Lender’s agents and
representatives (including, without limitation, Lender’s engineer, architect, or
inspector) or third parties to enter onto the Property during normal business
hours (subject to the rights of Tenants under their Leases), upon reasonable
prior notice, to inspect the progress of any Replacements and all materials
being used in connection therewith and to examine all plans and shop drawings
relating to such Replacements.  Borrower shall cause all contractors and
subcontractors to cooperate with Lender or Lender’s representatives or such
other Persons described above in connection with inspections described in this
Section.
 
 
- 58 -

--------------------------------------------------------------------------------

 

(e)           In addition to any insurance required under the Loan Documents,
Borrower shall provide or cause to be provided workmen’s compensation insurance,
builder’s risk, and public liability insurance and other insurance to the extent
required under Applicable Law in connection with the Replacements.  All such
policies shall be in form and amount reasonably satisfactory to Lender.
 
Section 8.2.          Intentionally Omitted.
 
Section 8.3.          Seasonality Reserve.
 
(a)           Borrower shall deposit into an Eligible Account held by Lender or
Servicer (the “Seasonality Reserve Account”) on the Closing Date, an amount
equal to $50,000.00.   Amounts deposited pursuant to this Section 8.3 together
with any and all amounts deposited into the Seasonality Reserve Account pursuant
to Section 9.3(f) hereof are referred to herein as the “Seasonality Reserve
Funds”.
 
(b)           Provided that no Event of Default (except any Event of Default
which would be satisfied by such disbursement) has occurred and is continuing,
Lender shall disburse a portion of the Seasonality Reserve Funds equal to the
Debt Service Shortfall, if any, on such Monthly Payment Date into the Debt
Service Account.  Lender’s failure to disburse funds on deposit in the
Seasonality Reserve Account shall not relieve Borrower of its obligation to make
any payments required under this Agreement or the other Loan Documents
(including, without limitation, Section 2.6 hereof), except to the extent of a
Debt Service Shortfall, provided that no Event of Default exists, sums
sufficient to pay such Debt Service Shortfall are on deposit in the Seasonality
Reserve Account and there exists no impediment to Lender’s application thereof.
 
Section 8.4.          Excess Cash Reserve. During the existence of any Trigger
Period, Borrower shall deposit all Excess Cash into an Eligible Account held by
Lender or Servicer (the “Excess Cash Reserve Account”).  All amounts deposited
into the Excess Cash Reserve Account pursuant to this Section 8.4 are referred
to herein as the “Excess Cash Reserve Funds”.  The Excess Cash Reserve Funds
shall be held by Lender as additional security for the Loan.
 
Section 8.5.          Intentionally Omitted.
 
Section 8.6.          Tax and Insurance Funds. In addition to the initial
deposits with respect to Taxes and, if applicable, Insurance Premiums made by
Borrower to Lender on the Closing Date to be held in Eligible Accounts by Lender
or Servicer and hereinafter respectively referred to as the “Tax Account” and
the “Insurance Account”, Borrower shall pay (or cause to be paid) to Lender on
each Monthly Payment Date (a) one-twelfth (1/12) of an amount which would be
sufficient to pay the Taxes payable, or estimated by Lender to be payable,
during the next ensuing twelve (12) months (the “Monthly Tax Deposit”), each of
which such deposits shall be held in the Tax Account, and (b) if the liability
or casualty Policy maintained by Borrower covering the Property shall not
constitute an approved blanket or umbrella Policy pursuant to Subsection 7.1(c)
hereof or Lender shall require Borrower to obtain a separate Policy pursuant to
Subsection 7.1(c) hereof, one-twelfth (1/12) of an amount which would be
sufficient to pay the

 
- 59 -

--------------------------------------------------------------------------------

 

Insurance Premiums due for the renewal of the coverage afforded by the Policies
upon the expiration thereof (the “Monthly Insurance Deposit”), each of which
such deposits shall be held in the Insurance Account (amounts held in the Tax
Account and the Insurance Account are collectively herein referred to as the
“Tax and Insurance Funds”).  Borrower agrees to notify Lender immediately of any
changes to the amounts, schedules and instructions for payment of any Taxes and
Insurance Premiums of which it has or obtains knowledge and authorizes Lender or
its agent to obtain the bills for Taxes directly from the appropriate taxing
authority.  Provided there are sufficient amounts in the Tax Account and
Insurance Account, respectively, and no Event of Default exists, Lender shall be
obligated to pay the Taxes and Insurance Premiums as they become due on their
respective due dates on behalf of Borrower by applying the Tax and Insurance
Funds to the payment of such Taxes and Insurance Premiums.  If the amount of the
Tax and Insurance Funds shall exceed the amounts due for Taxes and Insurance
Premiums pursuant to Sections 4.5 and 7.1 hereof, Lender shall, in its
discretion, return any excess to Borrower or credit such excess against future
payments to be made to the Tax and Insurance Funds.  If the Tax and Insurance
Funds are not sufficient to pay the amounts set forth above, Borrower shall
promptly pay to Lender, upon demand, an amount which Lender shall reasonably
estimate as sufficient to make up the deficiency.  Notwithstanding the
foregoing, Borrower shall not be required to make Monthly Tax Deposits or
Monthly Insurance Deposits pursuant to Section 9.3(a) or (b) or this Section 8.6
for so long as (i) Marriott is the Manager, (ii) Manager is maintaining reserves
for Taxes and Insurance Premiums and (iii) Manager pays all Taxes and Insurance
Premiums on or before the applicable due date and evidence of such payment is
delivered to Lender on or before such date; provided, however, that nothing in
this sentence shall affect Borrower’s obligation to make pay all Taxes and
Insurance Premiums on or before their respective due dates.
 
Section 8.7.          The Accounts Generally.
 
(a)           Borrower grants to Lender a first-priority perfected security
interest in each of the Accounts and any and all sums now or hereafter deposited
into the Accounts as additional security for payment of the Debt.  Until
expended or applied in accordance herewith, the Accounts and the funds deposited
therein shall constitute additional security for the Debt.  The provisions of
this Section 8.7 are intended to give Lender and/or Servicer “control” of the
Accounts and the Account Collateral within the meaning of the UCC.  Borrower
acknowledges and agrees that the Accounts are subject to the sole dominion,
control and discretion of Lender, its authorized agents or designees, subject to
the terms hereof, and Borrower shall have no right of withdrawal with respect to
any Account except with the prior written consent of Lender or as otherwise
provided herein.  The funds on deposit in the Accounts shall not constitute
trust funds and may be commingled with other monies held by Lender.
 
(b)           Borrower shall not, without obtaining the prior written consent of
Lender, further pledge, assign or grant any security interest in the Accounts or
the sums deposited therein or permit any lien to attach thereto, or any levy to
be made thereon, or any UCC-1 Financing Statements, except those naming Lender
as the secured party, to be filed with respect thereto.  Borrower shall execute
and deliver to Lender for filing a financing statement or statements under the
UCC in connection with any of the Accounts and the Account Collateral with
respect thereto in the form required to properly perfect Lender’s security
interest therein.  Borrower agrees that at any time and from time to time, at
the expense of Borrower, Borrower will promptly execute and deliver all further
instruments and documents, and take all further action, that may be reasonably
necessary or desirable, or that Lender may reasonably request, in order to
perfect and protect any security interest granted or purported to be granted
hereby (including, without limitation, any security interest in and to any
Permitted Investments) or to enable Lender to exercise and enforce its rights
and remedies hereunder with respect to any Account or Account Collateral.
 
 
- 60 -

--------------------------------------------------------------------------------

 
 
(c)           Notwithstanding anything to the contrary contained herein or in
any other Loan Document, upon the occurrence and during the continuance of an
Event of Default, without notice from Lender or Servicer (i) Borrower shall have
no rights in respect of the Accounts, (ii) Lender may liquidate and transfer any
amounts then invested in Permitted Investments pursuant to the applicable terms
hereof to the Accounts or reinvest such amounts in other Permitted Investments
as Lender may reasonably determine is necessary to perfect or protect any
security interest granted or purported to be granted hereby or pursuant to the
other Loan Documents or to enable Lender to exercise and enforce Lender’s rights
and remedies hereunder or under any other Loan Document with respect to any
Account or any Account Collateral, and (iii) Lender shall have all rights and
remedies with respect to the Accounts and the amounts on deposit therein and the
Account Collateral as described in this Agreement and in the Security
Instrument, in addition to all of the rights and remedies available to a secured
party under the UCC, and, notwithstanding anything to the contrary contained in
this Agreement or in the Security Instrument, may apply the amounts of such
Accounts as Lender determines in its sole discretion including, but not limited
to, payment of the Debt.
 
(d)           The insufficiency of funds on deposit in the Accounts shall not
absolve Borrower of the obligation to make any payments, as and when due
pursuant to this Agreement and the other Loan Documents, and such obligations
shall be separate and independent, and not conditioned on any event or
circumstance whatsoever.
 
(e)           Borrower shall indemnify Lender and hold Lender harmless from and
against any and all actions, suits, claims, demands, liabilities, losses,
damages, obligations and costs and expenses (including litigation costs and
reasonable attorneys fees and expenses) arising from or in any way connected
with the Accounts, the sums deposited therein or the performance of the
obligations for which the Accounts were established, except to the extent
arising from the gross negligence or willful misconduct of Lender, its agents or
employees.  Borrower shall assign to Lender all rights and claims Borrower may
have against all Persons supplying labor, materials or other services which are
to be paid from or secured by the Accounts; provided, however, that Lender may
not pursue any such right or claim unless an Event of Default has occurred and
remains uncured.
 
(f)           Borrower and Lender (or Servicer on behalf of Lender) shall
maintain each applicable Account as an Eligible Account, except as otherwise
expressly agreed to in writing by Lender.  In the event that Lender or Servicer
no longer satisfies the criteria for an Eligible Institution, Borrower shall
cooperate with Lender in transferring the applicable Accounts to an institution
that satisfies such criteria.  Borrower hereby grants Lender power of attorney
(irrevocable for so long as the Loan is outstanding) with respect to any such
transfers and the establishment of accounts with a successor institution.
 
(g)           Interest accrued on any Account shall not be required to be
remitted either to Borrower or to any Account and may instead be retained by
Lender in its sole discretion.

(h)           Borrower acknowledges and agrees that it solely shall be, and
shall at all times remain, liable to Lender or Servicer for all fees, charges,
costs and expenses in connection with the Accounts, this Agreement and the
enforcement hereof, including, without limitation, any monthly or annual fees or
charges as may be assessed by Lender or Servicer in connection with the
administration of the Accounts and the reasonable fees and expenses of legal
counsel to Lender and Servicer as needed to enforce, protect or preserve the
rights and remedies of Lender and/or Servicer under this Agreement.
 
 
- 61 -

--------------------------------------------------------------------------------

 
 
ARTICLE 9
 
CASH MANAGEMENT
 
Section 9.1.          Establishment of Certain Accounts.
 
(a)           Borrower shall, simultaneously herewith, establish an Eligible
Account (the “Clearing Account”) pursuant to the Clearing Account Agreement in
the name of Borrower for the sole and exclusive benefit of Lender into which
Borrower shall deposit, or cause to be deposited, (i) for so long as the
Marriott Management Agreement is in effect, all Operating Profit that Borrower
is entitled to receive pursuant to the terms of the Marriott Management
Agreement or (ii) if the Marriott Management Agreement is not in effect, all
revenue generated by the Property less an amount equal to the Monthly Operating
Expenses (which Monthly Operating Expenses shall be deposited by Manager
directly into the Operating Account).  Pursuant to the Clearing Account
Agreement, funds on deposit in the Clearing Account shall be transferred on each
Business Day to the Cash Management Account.
 
(b)           Simultaneously herewith, Borrower shall establish an Eligible
Account (the “Cash Management Account”) with Lender or Servicer, as applicable,
in the name of Borrower for the sole and exclusive benefit of Lender. Borrower
shall also establish with Lender or Servicer an Eligible Account into which
Borrower shall deposit, or cause to be deposited the amounts required for the
payment of Debt Service under the Loan (the “Debt Service Account”).
 
Section 9.2.          Deposits into the Clearing Account; Maintenance of
Clearing Account.
 
(a)           Borrower represents, warrants and covenants that, so long as the
Debt remains outstanding and the Marriott Management Agreement is in effect, (i)
Borrower shall, or shall cause Manager to, immediately deposit all Operating
Profit that Borrower is entitled to receive pursuant to the terms of the
Marriott Management Agreement into the Clearing Account; (ii) Borrower shall
instruct Manager to immediately deposit all other funds otherwise payable to
Borrower by Manager pursuant to the Marriott Management Agreement (or otherwise
in connection with the Property) into the Clearing Account; (iii) there shall be
no other accounts maintained by Borrower or any other Person into which revenues
from the ownership and operation of the Property are directly deposited except
as expressly provided pursuant to the terms of the Marriott Management
Agreement; and (iv) neither Borrower nor any other Person shall open any other
such account with respect to the direct deposit of income in connection with

 
- 62 -

--------------------------------------------------------------------------------

 

the Property except as expressly provided pursuant to the terms of the Marriott
Management Agreement.  Borrower represents, warrants and covenants that, so long
as the Debt remains outstanding and the Marriott Management Agreement is not in
effect, (i) Borrower shall, or shall cause Manager to, immediately deposit all
revenue derived from the Property and received by Borrower or Manager (less an
amount equal to the Monthly Operating Expenses, which Monthly Operating Expenses
shall be deposited by the Manager directly into the Operating Account), as the
case may be, into the Clearing Account; (ii) Borrower shall instruct Manager to
immediately deposit (A) all revenue derived from the Property collected by
Manager (less an amount equal to the Monthly Operating Expenses, which Monthly
Operating Expenses shall be deposited by the Manager directly into the Operating
Account), if any, pursuant to the Management Agreement (or otherwise) into the
Clearing Account and (B) all funds otherwise payable to Borrower by Manager
pursuant to the Management Agreement (or otherwise in connection with the
Property) into the Clearing Account; (iii) (A) Borrower shall immediately send a
notice, substantially in the form of Exhibit A attached hereto, to all Tenants
occupying space at the Property directing them to pay all rent and other sums
due under the Lease to which they are a party into the Operating Account (such
notice, the “Tenant Direction Notice”), (B) simultaneously with the execution of
any Lease entered into in accordance with the applicable terms and conditions
hereof, Borrower shall furnish each Tenant under each such Lease the Tenant
Direction Notice,  (C) Borrower shall continue to send the aforesaid Tenant
Direction Notices until each addressee thereof complies with the terms thereof
and (D) Borrower shall immediately take all actions required in order to cause
the direct transmittal of credit card receipts to which Borrower is otherwise
entitled to receive directly from the credit card companies to the Operating
Account; (iv) other than the Operating Account and the Clearing Account, there
shall be no other accounts maintained by Borrower or any other Person into which
revenues from the ownership and operation of the Property are directly
deposited; and (v) neither Borrower nor any other Person shall open any other
such account with respect to the direct deposit of income in connection with the
Property.  Until deposited into the Clearing Account or, if applicable, the
Operating Account, any Operating Profit, Rents and other revenues from the
Property held by Borrower shall be deemed to be collateral and shall be held in
trust by it for the benefit, and as the property, of Lender pursuant to the
Security Instrument and shall not be commingled with any other funds or property
of Borrower.  Borrower warrants and covenants that it shall not rescind,
withdraw or change any notices or instructions required to be sent by it
pursuant to this Section 9.2 without Lender’s prior written consent.
 
(b)           Borrower shall maintain the Clearing Account for the term of the
Loan, which Clearing Account shall be under the sole dominion and control of
Lender (subject to the terms hereof and of the Clearing Account Agreement).  The
Clearing Account shall have a title evidencing the foregoing in a manner
reasonably acceptable to Lender.  Borrower hereby grants to Lender a
first-priority security interest in the Clearing Account and all deposits at any
time contained therein and the proceeds thereof and will take all actions
necessary to maintain in favor of Lender a perfected first priority security
interest in the Clearing Account, including, without limitation, executing and
filing UCC Financing Statements and continuations thereof to perfect Lender’s
security interest in the same.  All costs and expenses for establishing and
maintaining the Clearing Account (or any successor thereto) shall be paid by
Borrower.  All monies now or hereafter deposited into the Clearing Account shall
be deemed additional security for the Debt.  Borrower shall not alter or modify
either the Clearing Account or the Clearing Account Agreement, in each case
without the prior written consent of Lender.  In connection with a
Securitization, Lender shall have the right to cause the Clearing Account to be

 
- 63 -

--------------------------------------------------------------------------------

 

entitled with such other designation as Lender may select to reflect an
assignment or transfer of Lender’s rights and/or interests with respect to the
Clearing Account.  Lender shall provide Borrower with prompt written notice of
any such renaming of the Clearing Account.  Borrower shall not further pledge,
assign or grant any security interest in the Clearing Account or the monies
deposited therein or permit any lien or encumbrance to attach thereto, or any
levy to be made thereon, or any UCC Financing Statements, except those naming
Lender as the secured party, to be filed with respect thereto.  The Clearing
Account (i) shall be an Eligible Account and (ii) shall not be commingled with
other monies held by Borrower or Bank.  Upon (A) Bank ceasing to be an Eligible
Institution, (B) the Clearing Account ceasing to be an Eligible Account, (C) any
resignation by Bank or termination of the Clearing Account Agreement by Bank or
Lender and/or (D) the occurrence and continuance of an Event of Default,
Borrower shall, within fifteen (15) days of Lender’s request, (1) terminate the
existing Clearing Account Agreement, (2) appoint a new Bank (which such Bank
shall (I) be an Eligible Institution, (II) other than during the continuance of
an Event of Default, be selected by Borrower and approved by Lender and (III)
during the continuance of an Event of Default, be selected by Lender), (3) cause
such Bank to open a new Clearing Account (which such account shall be an
Eligible Account) and enter into a new Clearing Account Agreement with Lender on
substantially the same terms and conditions as the previous Clearing Account
Agreement and (4) if the Marriott Management Agreement is not in effect, send
new Tenant Direction Notices and the other notices required pursuant to the
terms hereof relating to such new Clearing Account Agreement and Clearing
Account.  Borrower constitutes and appoints Lender its true and lawful
attorney-in-fact with full power of substitution to complete or undertake the
foregoing in the name of Borrower in the event Borrower fails to do the
same.  Such power of attorney shall be deemed to be a power coupled with an
interest and cannot be revoked.
 
Section 9.3.          Disbursements from the Cash Management Account. On each
Monthly Payment Date, Lender or Servicer, as applicable, shall allocate all
funds, if any, on deposit in the Cash Management Account and disburse such funds
in the following amounts and order of priority:
 
(a)           First, funds sufficient to pay the Monthly Tax Deposit due for the
then applicable Monthly Payment Date, if any, shall be deposited into the Tax
Account;
 
(b)           Second, funds sufficient to pay the Monthly Insurance Deposit due
for the then applicable Monthly Payment Date, if any, shall be deposited into
the Insurance Account;
 
(c)           Third, funds sufficient to pay any interest accruing at the
Default Rate and late payment charges, if any, shall be deposited into the Debt
Service Account;
 
(d)           Fourth, funds sufficient to pay the Debt Service due on the then
applicable Monthly Payment Date shall be deposited into the Debt Service
Account;
 
(e)           Fifth, funds sufficient to pay the Replacement Reserve Monthly
Deposit for the then applicable Monthly Payment Date, if any, shall be deposited
in the PIP Reserve Account;
 
(f)           Sixth, funds sufficient to pay the Monthly PIP Reserve Deposit
Amount for the then applicable Monthly Payment Date, if any, shall be deposited
in the PIP Reserve Account;
 
 
- 64 -

--------------------------------------------------------------------------------

 

(g)           Seventh, if the balance of the Seasonality Reserve Account has not
at any time during the then current calendar year equaled or exceeded the
Seasonality Replenishment Cap for such calendar year, an amount equal to the
lesser of (x) the amount by which the balance in the Seasonality Reserve Account
is less than the Seasonality Replenishment Cap or (y) the balance (if any)
remaining on deposit in the Cash Management Account after the disbursements and
deposits made pursuant to the foregoing clauses (a) through (f), shall be
deposited into the Seasonality Reserve Account;
 
(h)           Eighth, if a Trigger Period exists, funds in an amount equal to
the balance (if any) remaining on deposit in the Cash Management Account after
the disbursements and deposits made pursuant to the foregoing clauses (a)
through (g) the (“Excess Cash”), shall be deposited into the Excess Cash Reserve
Account;
 
(i)           Ninth, provided no Trigger Period exists, all amounts remaining in
the Cash Management Account after deposits for items (a) through (h) above shall
be disbursed to Borrower.
 
Section 9.4.          Disbursements from the Reserve Account.
 
(a)           Lender shall cause the funds in the Tax Account to be disbursed in
accordance with the terms of this Agreement.
 
(b)           Lender shall cause the funds in the Insurance Account to be
disbursed in accordance with the terms of this Agreement
 
(c)           Lender shall cause the funds in the Debt Service Account to be
disbursed to pay Debt Service when due, together with any late payment charges
or interest accruing at the Default Rate.
 
(d)           Lender shall cause the funds in the PIP Reserve Account to be
disbursed in accordance with the terms of this Agreement.
 
(e)           Lender shall cause the funds in the Seasonality Reserve Account to
be disbursed in accordance with the terms of this Agreement.
 
Section 9.5.          Payments Received Under this Agreement. Notwithstanding
anything to the contrary contained in this Agreement or the other Loan
Documents, provided no Event of Default has occurred and is continuing,
Borrower’s obligations with respect to the monthly payment of Debt Service and
amounts due for the Tax Account, the Insurance Account and the Replacement
Reserve Account shall (provided Lender is not prohibited from withdrawing or
applying any funds in the applicable Accounts by operation of law or otherwise)
be deemed satisfied to the extent sufficient amounts are deposited into the
applicable Accounts to satisfy such obligations on the dates each such payment
is required, regardless of whether any of such amounts are so applied by Lender.
 
 
- 65 -

--------------------------------------------------------------------------------

 
 
ARTICLE 10
 
EVENTS OF DEFAULT; REMEDIES
 
Section 10.1.          Event of Default.
 
The occurrence of any one or more of the following events shall constitute an
“Event of Default”:
 
(a)           if (A) any monthly Debt Service payment or the payment due on the
Maturity Date is not paid when due or (B) any other portion of the Debt is not
paid when due and such non-payment continues for five (5) days following notice
to Borrower that the same is due and payable;
 
(b)           if any of the Taxes or Other Charges is not paid when the same is
due and payable except to the extent sums sufficient to pay such Taxes and Other
Charges have been deposited with Lender in accordance with the terms of this
Agreement and Lender’s access to such sums is not restricted or constrained in
any manner;
 
(c)           if the Policies are not kept in full force and effect or if
evidence of the same is not delivered to Lender as provided in Section 7.1
hereof;
 
(d)           if any of the representations or covenants contained in Article 5
or Article 6 hereof are breached or violated;
 
(e)           if any representation or warranty of, or with respect to,
Borrower, Sponsor, Guarantor or any member, general partner, principal or
beneficial owner of any of the foregoing, made herein, in the Guaranty or in the
Environmental Indemnity or in any other guaranty, or in any certificate, report,
financial statement or other instrument or document furnished to Lender shall
have been false or misleading in any material adverse respect when made;
 
(f)           if (i) Borrower, any SPE Component Entity, Sponsor or Guarantor
shall commence any case, proceeding or other action (A) under any Creditor’s
Rights Laws seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it a bankrupt or insolvent, or seeking reorganization, or
(B) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or
Borrower or any managing member or general partner of Borrower, any SPE
Component Entity, Sponsor or Guarantor shall make a general assignment for the
benefit of its creditors; (ii) there shall be commenced against Borrower or any
managing member or general partner of Borrower, any SPE Component Entity,
Sponsor or Guarantor any case, proceeding or other action of a nature referred
to in clause (i) above which (A) results in the entry of an order for relief or
any such adjudication or appointment or (B) remains undismissed, undischarged or
unbonded for a period of sixty (60) days; (iii) there shall be commenced against
Borrower, any SPE Component Entity, Sponsor or Guarantor any case, proceeding or
other action seeking issuance of a warrant of attachment, execution, distraint
or similar process against all or any substantial part of its assets which
results in the entry of any order for any such relief which shall not have been
vacated, discharged, or stayed or bonded pending appeal within sixty (60) days
from the entry thereof; (iv) Borrower, any SPE Component Entity, Sponsor or
Guarantor shall take any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any of the acts set forth in clause (i), (ii),
or (iii) above; or (v) Borrower, any SPE Component Entity, Sponsor or Guarantor
shall generally not, or shall be unable to, or shall admit in writing its
inability to, pay its debts as they become due;
 
 
- 66 -

--------------------------------------------------------------------------------

 
 
(g)           if Borrower shall be in default beyond applicable notice and grace
periods under any other mortgage, deed of trust, deed to secure debt or other
security agreement covering any part of the Property whether it be superior or
junior in lien to the Security Instrument;
 
(h)           if the Property becomes subject to any mechanic’s, materialman’s
or other lien other than a lien for any Taxes not then due and payable and the
lien shall remain undischarged of record (by payment, bonding or otherwise) for
a period of thirty (30) days;
 
(i)            if any federal tax lien is filed against Borrower, any SPE
Component Entity, Sponsor, Guarantor or the Property and same is not discharged
of record (by payment, bonding or otherwise) within thirty (30) days after same
is filed;
 
(j)            if Borrower shall fail to deliver to Lender, within ten (10) days
after request by Lender, the estoppel certificates required by Section 4.13(a)
or (c) hereof;
 
(k)           if any default occurs under any guaranty or indemnity executed in
connection herewith (including, without limitation, the Environmental Indemnity
and/or the Guaranty) and such default continues after the expiration of
applicable grace periods, if any;
 
(l)            if any Required Financial Item is not delivered to Lender within
the time frames required herein;
 
(m)          if Borrower defaults under the Management Agreement beyond the
expiration of applicable notice and grace periods, if any, thereunder or if the
Management Agreement is canceled, terminated or surrendered or expires pursuant
to its terms;
 
(n)           if any representation and/or covenant herein relating to ERISA
matters is breached;
 
(o)           if Borrower shall permit any event within its control to occur
that would cause any REA to terminate without notice or action by any party
thereto or would entitle any party to terminate any REA and the term thereof by
giving notice to Borrower; or any REA shall be surrendered, terminated or
canceled for any reason or under any circumstance whatsoever; or any term of any
REA shall be materially modified or supplemented in violation of the terms
hereof without Lender’s prior written consent; or Borrower shall fail, within
ten (10) Business Days after written demand by Lender, to exercise its option to
renew or extend the term of any REA or shall fail or neglect to pursue
diligently all actions necessary to exercise such renewal rights pursuant to
such REA;
 
 
- 67 -

--------------------------------------------------------------------------------

 
 
(p)           if the Operating Lease is terminated, surrendered or amended
without the consent of Lender;
 
(q)           if for more than ten (10) days after notice from Lender, Borrower
shall continue to be in default under any term, covenant or condition of this
Agreement not specified in subsections (a) through (o) above or not otherwise
specifically specified as an Event of Default herein, then, in the case of any
default which can be cured by the payment of a sum of money or for thirty (30)
days after notice from Lender in the case of any other default, provided that if
such default cannot reasonably be cured within such thirty (30) day period and
Borrower shall have commenced to cure such default within such thirty (30) day
period and thereafter diligently and expeditiously proceeds to cure the same,
such thirty (30) day period shall be extended for so long as it shall require
Borrower in the exercise of due diligence to cure such default, it being agreed
that no such extension shall be for a period in excess of sixty (60) days; or
 
(r)           if there shall be default under any of the other Loan Documents
beyond any applicable cure periods contained in such Loan Documents, whether as
to Borrower or the Property, or if any other such event shall occur or condition
shall exist, if the effect of such event or condition is to accelerate the
maturity of any portion of the Debt or to permit Lender to accelerate the
maturity of all or any portion of the Debt.
 
Section 10.2.          Remedies.
 
(a)           Upon the occurrence and during the continuance of an Event of
Default (other than an Event of Default described in Section 10.1(f) above) and
at any time thereafter Lender may, in addition to any other rights or remedies
available to it pursuant to this Agreement, the Security Instrument, the Note
and the other Loan Documents or at law or in equity, take such action, without
notice or demand, that Lender deems advisable to protect and enforce its rights
against Borrower and in the Property, including, without limitation, declaring
the Debt to be immediately due and payable, and Lender may enforce or avail
itself of any or all rights or remedies provided in this Agreement, the Security
Instrument, the Note and the other Loan Documents against Borrower and the
Property, including, without limitation, all rights or remedies available at law
or in equity. Upon any Event of Default described in Section 10.1(f) above, the
Debt and all other obligations of Borrower under this Agreement, the Security
Instrument, the Note and the other Loan Documents shall immediately and
automatically become due and payable, without notice or demand, and Borrower
hereby expressly waives any such notice or demand, anything contained herein or
in the Security Instrument, the Note and the other Loan Documents to the
contrary notwithstanding.
 
(b)           Upon the occurrence and during the continuance of an Event of
Default, all or any one or more of the rights, powers, privileges and other
remedies available to Lender against Borrower under this Agreement, the Security
Instrument, the Note or the other Loan Documents executed and delivered by, or
applicable to, Borrower or at law or in equity may be exercised by Lender at any
time and from time to time, whether or not all or any of the Debt shall be
declared due and payable, and whether or not Lender shall have commenced any
foreclosure proceeding or other action for the enforcement of its rights and
remedies under this Agreement, the Security Instrument, the Note or the other
Loan Documents with respect to the Property.  Any such actions taken by Lender
shall be cumulative and concurrent and may be pursued independently, singularly,
successively, together or otherwise, at such time and in such order as Lender
may determine in its sole discretion, to the fullest extent permitted by
applicable law, without impairing or otherwise affecting the other rights and
remedies of Lender permitted by applicable law, equity or contract or as set
forth herein or in the Security Instrument, the Note or the other Loan
Documents.  No delay or omission to exercise any remedy, right or power accruing
upon an Event of Default shall impair any such remedy, right or power or shall
be construed as a waiver thereof, but any such remedy, right or power may be
exercised from time to time and as often as may be deemed expedient.  A waiver
of one Default or Event of Default with respect to Borrower shall not be
construed to be a waiver of any subsequent Default or Event of Default by
Borrower or to impair any remedy, right or power consequent thereon.
 
 
- 68 -

--------------------------------------------------------------------------------

 
 
(c)           Lender shall have the right from time to time to partially
foreclose the Security Instrument in any manner and for any amounts secured by
the Security Instrument then due and payable as determined by Lender in its sole
discretion including, without limitation, the following circumstances: (i) in
the event Borrower defaults beyond any applicable grace period in the payment of
one or more scheduled payments of principal and interest, Lender may foreclose
the Security Instrument to recover such delinquent payments, or (ii) in the
event Lender elects to accelerate less than the entire outstanding principal
balance of the Loan, Lender may foreclose the Security Instrument to recover so
much of the principal balance of the Loan as Lender may accelerate and such
other sums secured by the Security Instrument as Lender may
elect.  Notwithstanding one or more partial foreclosures, the Property shall
remain subject to the Security Instrument to secure payment of sums secured by
the Security Instrument and not previously recovered.
 
(d)           Lender shall have the right from time to time to sever the Note
and the other Loan Documents into one or more separate notes, security
instruments and other security documents (the “Severed Loan Documents”) in such
denominations as Lender shall determine in its sole discretion for purposes of
evidencing and enforcing its rights and remedies provided hereunder.  Borrower
shall execute and deliver to Lender from time to time, promptly after the
request of Lender, a severance agreement and such other documents as Lender
shall request in order to effect the severance described in the preceding
sentence, all in form and substance reasonably satisfactory to Lender.  Borrower
hereby absolutely and irrevocably appoints Lender as its true and lawful
attorney, coupled with an interest, in its name and stead to make and execute
all documents necessary or desirable to effect the aforesaid severance, Borrower
ratifying all that its said attorney shall do by virtue thereof; provided,
however, Lender shall not make or execute any such documents under such power
until three (3) days after notice has been given to Borrower by Lender of
Lender’s intent to exercise its rights under such power.  Borrower shall not be
obligated to pay any costs or expenses incurred in connection with the
preparation, execution, recording or filing of the Severed Loan Documents and
the Severed Loan Documents shall not contain any representations, warranties or
covenants not contained in the Loan Documents and any such representations and
warranties contained in the Severed Loan Documents will be given by Borrower
only as of the Closing Date.
 
(e)           Any amounts recovered from the Property or any other collateral
for the Loan after an Event of Default may be applied by Lender toward the
payment of any interest and/or principal of the Loan and/or any other amounts
due under the Loan Documents in such order, priority and proportions as Lender
in its sole discretion shall determine.
 
(f)           Lender may, but without any obligation to do so and without notice
to or demand on Borrower and without releasing Borrower from any obligation
hereunder or being deemed to have cured any Event of Default hereunder, make, do
or perform any obligation of Borrower hereunder in such manner and to such
extent as Lender may deem necessary.  Lender is authorized to enter upon the
Property for such purposes, or appear in, defend, or bring any action or
proceeding to protect its interest in the Property for such purposes, and the
cost and expense thereof (including reasonable attorneys’ fees to the extent
permitted by Applicable Law), with interest as provided in this Section, shall
constitute a portion of the Debt and shall be due and payable to Lender upon
demand.  All such costs and expenses incurred by Lender in remedying such Event
of Default or such failed payment or act or in appearing in, defending, or
bringing any action or proceeding shall bear interest at the Default Rate, for
the period after such cost or expense was incurred into the date of payment to
Lender.  All such costs and expenses incurred by Lender together with interest
thereon calculated at the Default Rate shall be deemed to constitute a portion
of the Debt and be secured by the liens, claims and security interests provided
to Lender under the Loan Documents and shall be immediately due and payable upon
demand by Lender therefore.
 
 
- 69 -

--------------------------------------------------------------------------------

 
 
ARTICLE 11

 
SECONDARY MARKET
 
Section 11.1.          Securitization.
 
(a)           Lender shall have the right (i) to sell or otherwise transfer the
Loan or any portion thereof as a whole loan, (ii) to sell participation
interests in the Loan or (iii) to securitize the Loan or any portion thereof in
a single asset securitization or a pooled loan securitization.  The transaction
referred to in clauses (i), (ii) and (iii) above shall hereinafter be referred
to collectively as “Secondary Market Transactions” and the transactions referred
to in clause (iii) shall hereinafter be referred to as a “Securitization”.  Any
certificates, notes or other securities issued in connection with a
Securitization are hereinafter referred to as “Securities”.
 
(b)           If requested by Lender, Borrower shall assist Lender in satisfying
the market standards to which Lender customarily adheres or which may be
reasonably required in the marketplace or by the Rating Agencies in connection
with any Secondary Market Transactions, including, without limitation, to:
 
(i)           (A) provide updated financial and other information with respect
to the Property, the business operated at the Property, Borrower, Guarantor,
Sponsor and Manager, (B) provide updated budgets relating to the Property and
(C) provide updated appraisals, market studies, environmental reviews (Phase I’s
and, if appropriate, Phase II’s), property condition reports and other due
diligence investigations of the Property (the “Updated Information”), together,
if customary, with appropriate verification of the Updated Information through
letters of auditors or opinions of counsel acceptable to Lender and the Rating
Agencies;
 
(ii)           provide opinions of counsel, which may be relied upon by Lender,
the Rating Agencies and their respective counsel, agents and representatives, as
to non-consolidation, fraudulent conveyance, matters of Delaware or Maryland (as
applicable) and federal bankruptcy law relating to limited liability companies
and true sale or any other opinion customary in Secondary Market Transactions or
required by the Rating Agencies with respect to the Property and Borrower and
Borrower’s Affiliates, which counsel and opinions shall be satisfactory in form
and substance to Lender and the Rating Agencies;
 
 
- 70 -

--------------------------------------------------------------------------------

 
 
(iii)           provide updated, as of the closing date of the Secondary Market
Transaction, representations and warranties made in the Loan Documents and such
additional representations and warranties as the Rating Agencies may require;
and
 
(iv)           execute such amendments to the Loan Documents and Borrower or any
SPE Component Entity’s organizational documents as may be reasonably requested
by Lender or requested by the Rating Agencies or otherwise to effect the
Securitization including, without limitation, bifurcation of the Loan into two
or more components and/or separate notes and/or creating a senior/subordinate
note structure (any of the foregoing, a “Loan Bifurcation”); provided, however,
that Borrower shall not be required to modify or amend any Loan Document if such
modification or amendment would change the interest rate, the stated maturity or
the amortization of principal set forth in the Note, except in connection with a
Loan Bifurcation which may result in varying fixed interest rates and
amortization schedules, but which shall have the same initial weighted average
coupon of the original Note.
 
(c)           All costs and expenses (including attorneys’ fees and expenses)
incurred by Lender in connection with Borrower’s complying with requests made
under this Section 11.1 shall be paid by Lender.  All costs and expenses
(including attorneys’ fees and expenses) incurred by Borrower in connection with
Borrower’s complying with requests made under this Section 11.1 shall be paid by
Borrower.
 
Section 11.2.          Securitization Indemnification.
 
(a)           Borrower understands that information provided to Lender by
Borrower and its agents, counsel and representatives may be included in
disclosure documents in connection with the Securitization, including, without
limitation, an offering circular, a prospectus, prospectus supplement, private
placement memorandum or other offering document (each, a “Disclosure Document”)
and may also be included in filings with the Securities and Exchange Commission
pursuant to the Securities Act of 1933, as amended (the “Securities Act”), or
the Securities and Exchange Act of 1934, as amended (the “Exchange Act”), and
may be made available to investors or prospective investors in the Securities,
the Rating Agencies, and service providers relating to the Securitization.
 
(b)           Borrower shall provide in connection with each of (i) a
preliminary and a final private placement memorandum or (ii) a preliminary and
final prospectus or prospectus supplement, as applicable, an agreement (A)
certifying that Borrower has examined such Disclosure Documents specified by
Lender and that each such Disclosure Document, as it relates to Borrower,
Borrower Affiliates, the Property, Manager, Sponsor, Guarantor and all other
aspects of the Loan, does not contain any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements made, in
the light of the circumstances under which they were made, not misleading, (B)
indemnifying Lender (and for purposes of this Section 11.2, Lender hereunder
shall include its officers and directors), the Affiliate of Lender (“Lender
Affiliate”) that has filed the registration statement relating to the
Securitization (the “Registration Statement”), each of its directors, each of
its officers who have signed the Registration Statement
 
 
- 71 -

--------------------------------------------------------------------------------

 

and each Person that controls the Affiliate within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act (collectively, the “Lender
Group”), and Lender Affiliate, and any other placement agent or underwriter with
respect to the Securitization, each of their respective directors and each
Person who controls Lender Affiliate or any other placement agent or underwriter
within the meaning of Section 15 of the Securities Act and Section 20 of the
Exchange Act (collectively, the “Underwriter Group”) for any losses, claims,
damages or liabilities (collectively, the “Liabilities”) to which Lender, the
Lender Group or the Underwriter Group may become subject insofar as the
Liabilities arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact contained in such sections or arise out of
or are based upon the omission or alleged omission to state therein a material
fact required to be stated in such sections or necessary in order to make the
statements in such sections, in light of the circumstances under which they were
made, not misleading and (C) agreeing to reimburse Lender, the Lender Group
and/or the Underwriter Group for any legal or other expenses reasonably incurred
by Lender, the Lender Group and the Underwriter Group in connection with
investigating or defending the Liabilities; provided, however, that Borrower
will be liable in any such case under clauses (B) or (C) above only to the
extent that any such loss claim, damage or liability arises out of or is based
upon any such untrue statement or omission made therein in reliance upon and in
conformity with information furnished to Lender by or on behalf of Borrower in
connection with the preparation of the Disclosure Document or in connection with
the underwriting or closing of the Loan, including, without limitation,
financial statements of Borrower, operating statements and rent rolls with
respect to the Property.  The indemnification provided for in clauses (B) and
(C) above shall be effective whether or not the indemnification agreement
described above is provided.  The aforesaid indemnity will be in addition to any
liability which Borrower may otherwise have.
 
(c)           In connection with Exchange Act Filings, Borrower shall (i)
indemnify Lender, the Lender Group and the Underwriter Group for Liabilities to
which Lender, the Lender Group or the Underwriter Group may become subject
insofar as the Liabilities arise out of or are based upon the omission or
alleged omission to state in the Disclosure Document a material fact required to
be stated in the Disclosure Document in order to make the statements in the
Disclosure Document, in light of the circumstances under which they were made,
not misleading and (ii) reimburse Lender, the Lender Group or the Underwriter
Group for any legal or other expenses reasonably incurred by Lender, the Lender
Group or the Underwriter Group in connection with defending or investigating the
Liabilities.
 
(d)           Promptly after receipt by an indemnified party under this Section
11.2 of notice of the commencement of any action, such indemnified party will,
if a claim in respect thereof is to be made against the indemnifying party under
this Section 11.2, notify the indemnifying party in writing of the commencement
thereof, but the omission to so notify the indemnifying party will not relieve
the indemnifying party from any liability which the indemnifying party may have
to any indemnified party hereunder except to the extent that failure to notify
causes prejudice to the indemnifying party.  In the event that any action is
brought against any indemnified party, and it notifies the indemnifying party of
the commencement thereof, the indemnifying party will be entitled, jointly with
any other indemnifying party, to participate therein and, to the extent that it
(or they) may elect by written notice delivered to the indemnified party
promptly after receiving the aforesaid notice from such indemnified party, to
assume the defense thereof with

 
- 72 -

--------------------------------------------------------------------------------

 

counsel satisfactory to such indemnified party.  After notice from the
indemnifying party to such indemnified party under this Section 11.2, such
indemnified party shall pay for any legal or other expenses subsequently
incurred by such indemnified party in connection with the defense thereof other
than reasonable costs of investigation; provided, however, if the defendants in
any such action include both the indemnified party and the indemnifying party
and the indemnified party shall have reasonably concluded that there are any
legal defenses available to it and/or other indemnified parties that are
different from or additional to those available to the indemnifying party, the
indemnified party or parties shall have the right to select separate counsel to
assert such legal defenses and to otherwise participate in the defense of such
action on behalf of such indemnified party at the cost of the indemnifying
party.  The indemnifying party shall not be liable for the expenses of more than
one separate counsel unless an indemnified party shall have reasonably concluded
that there may be legal defenses available to it that are different from or
additional to those available to another indemnified party.
 
(e)           In order to provide for just and equitable contribution in
circumstances in which the indemnity agreement provided for in Section 11.2(b)
or (c) hereof is for any reason held to be unenforceable as to an indemnified
party in respect of any losses, claims, damages or liabilities (or action in
respect thereof) referred to therein which would otherwise be indemnifiable
under Section 11.2(b) or (c) hereof, the indemnifying party shall contribute to
the amount paid or payable by the indemnified party as a result of such losses,
claims, damages or liabilities (or action in respect thereof); provided,
however, that no Person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.  In determining the amount of contribution to which the
respective parties are entitled, the following factors shall be considered: (i)
Lender Affiliate’s and Borrower’s relative knowledge and access to information
concerning the matter with respect to which the claim was asserted; (ii) the
opportunity to correct and prevent any statement or omission; and (iii) any
other equitable considerations appropriate in the circumstances.  Lender and
Borrower hereby agree that it would not be equitable if the amount of such
contribution were determined by pro rata or per capita allocation.
 
(f)           The liabilities and obligations of both Borrower and Lender under
this Section 11.2 shall survive the termination of this Agreement and the
satisfaction and discharge of the Debt.
 
Section 11.3.          Reserves/Escrows. In the event that Securities are issued
in connection with the Loan, all funds held by Lender in escrow or pursuant to
reserves in accordance with this Agreement and the other Loan Documents shall be
deposited into “eligible accounts” at “eligible institutions” and, to the extent
applicable, invested in “permitted investments” as then defined and required by
the Rating Agencies.
 
Section 11.4.          Servicer. At the option of Lender, the Loan may be
serviced by a servicer/trustee selected by Lender (the “Servicer”) and Lender
may delegate all or any portion of its responsibilities under this Agreement and
the other Loan Documents to such servicer/trustee pursuant to a servicing
agreement between Lender and such Servicer.
 
 
- 73 -

--------------------------------------------------------------------------------

 

Section 11.5.          Rating Agency Costs. In connection with any Rating Agency
Confirmation or other Rating Agency consent, approval or review required
hereunder (other than the initial review of the Loan by the Rating Agencies in
connection with a Securitization), Borrower shall pay all of the costs and
expenses of Lender, Servicer and each Rating Agency in connection therewith,
and, if applicable, shall pay any fees imposed by any Rating Agency in
connection therewith.
 
Section 11.6.          Mezzanine Option. Lender shall have the option (the
“Mezzanine Option”) at any time to divide the Loan into two parts, a mortgage
loan and a mezzanine loan, provided, that (i) the total loan amounts for such
mortgage loan and such mezzanine loan shall equal the then outstanding amount of
the Loan immediately prior to Lender’s exercise of the Mezzanine Option, and
(ii) the weighted average interest rate of such mortgage loan and mezzanine loan
shall initially equal the Interest Rate.  Borrower shall, at Borrower’s sole
cost and expense, cooperate with Lender in Lender’s exercise of the Mezzanine
Option in good faith and in a timely manner, which such cooperation shall
include, but not be limited to, (i) executing such amendments to the Loan
Documents and Borrower or any SPE Component Entity’s organizational documents as
may be reasonably requested by Lender or requested by the Rating Agencies, (ii)
creating one or more Single Purpose Entities (the “Mezzanine Borrower”), which
such Mezzanine Borrower shall (A) own, directly or indirectly, 100% of the
equity ownership interests in Borrower (the “Equity Collateral”), and (B)
together with such constituent equity owners of such Mezzanine Borrower as may
be designated by Lender, execute such agreements, instruments and other
documents as may be required by Lender in connection with the mezzanine loan
(including, without limitation, a promissory note evidencing the mezzanine loan
and a pledge and security agreement pledging the Equity Collateral to Lender as
security for the mezzanine loan); and (iii) delivering such opinions, title
endorsements, UCC title insurance policies and other materials as may be
required by Lender or the Rating Agencies.
 
Section 11.7.          Conversion to Registered Form. At the request of Lender,
Borrower shall appoint, as its agent, a registrar and transfer agent (the
“Registrar”) reasonably acceptable to Lender which shall maintain, subject to
such reasonable regulations as it shall provide, such books and records as are
necessary for the registration and transfer of the Note in a manner that shall
cause the Note to be considered to be in registered form for purposes of Section
163(f) of the IRS Code.  The option to convert the Note into registered form
once exercised may not be revoked.  Any agreement setting out the rights and
obligation of the Registrar shall be subject to the reasonable approval of
Lender.  Borrower may revoke the appointment of any particular person as
Registrar, effective upon the effectiveness of the appointment of a replacement
Registrar.  The Registrar shall not be entitled to any fee from Borrower or
Lender or any other lender in respect of transfers of the Note and other Loan
Documents.
 
ARTICLE 12
 
INDEMNIFICATIONS
 
Section 12.1.          General Indemnification. Borrower shall, at its sole cost
and expense, protect, defend, indemnify, release and hold harmless the
Indemnified Parties from and against any and all Losses imposed upon or incurred
by or asserted against any Indemnified Parties and directly or indirectly
arising out of or in any way relating to any one or more of the following: (a)
any accident, injury to or death of persons or loss of or damage to property
occurring in, on or about the Property or any part thereof or
 

 
- 74 -

--------------------------------------------------------------------------------

 

on the adjoining sidewalks, curbs, adjacent property or adjacent parking areas,
streets or ways; (b) any use, nonuse or condition in, on or about the Property
or any part thereof or on the adjoining sidewalks, curbs, adjacent property or
adjacent parking areas, streets or ways; (c) performance of any labor or
services or the furnishing of any materials or other property in respect of the
Property or any part thereof; (d) any failure of the Property to be in
compliance with any applicable Legal Requirements; (e) any and all claims and
demands whatsoever which may be asserted against Lender by reason of any alleged
obligations or undertakings on its part to perform or discharge any of the
terms, covenants, or agreements contained in any Lease; (f) the payment of any
commission, charge or brokerage fee to anyone (other than a broker or other
agent retained by Lender) which may be payable in connection with the funding of
the Loan evidenced by the Note and secured by the Security Instrument; and/or
(g) the holding or investing of the funds on deposit in the Accounts or the
performance of any work or the disbursement of funds in each case in connection
with the Reserve Accounts.  Any amounts payable to Lender by reason of the
application of this Section 12.1 shall become immediately due and payable and
shall bear interest at the Default Rate from the date loss or damage is
sustained by Lender until paid.  The term “Losses” shall mean any and all
claims, suits, liabilities (including, without limitation, strict liabilities),
actions, proceedings, obligations, debts, damages, losses, costs, expenses,
fines, penalties, charges, fees, judgments, awards, amounts paid in settlement
of whatever kind or nature (including but not limited to legal fees and other
costs of defense).
 
Section 12.2.          Mortgage and Intangible Tax Indemnification. Borrower
shall, at its sole cost and expense, protect, defend, indemnify, release and
hold harmless the Indemnified Parties from and against any and all Losses
imposed upon or incurred by or asserted against any Indemnified Parties and
directly or indirectly arising out of or in any way relating to any tax on the
making and/or recording of the Security Instrument, the Note or any of the other
Loan Documents.
 
Section 12.3.          ERISA Indemnification. Borrower shall, at its sole cost
and expense, protect, defend, indemnify, release and hold harmless the
Indemnified Parties from and against any and all Losses (including, without
limitation, reasonable attorneys’ fees and costs incurred in the investigation,
defense, and settlement of Losses incurred in correcting any prohibited
transaction or in the sale of a prohibited loan, and in obtaining any individual
prohibited transaction exemption under ERISA that may be required, in Lender’s
sole discretion) that Lender may incur, directly or indirectly, as a result of a
default under Sections 3.7 or 4.19 of this Agreement.
 
Section 12.4.          Duty to Defend, Legal Fees and Other Fees and
Expenses. Upon written request by any Indemnified Party, Borrower shall defend
such Indemnified Party (if requested by any Indemnified Party, in the name of
the Indemnified Party) by attorneys and other professionals approved by the
Indemnified Parties.  Notwithstanding the foregoing, any Indemnified Parties
may, in their sole discretion, engage their own attorneys and other
professionals to defend or assist them, and, at the option of Indemnified
Parties, their attorneys shall control the resolution of any claim or
proceeding.  Upon demand, Borrower shall pay or, in the sole discretion of the
Indemnified Parties, reimburse, the Indemnified Parties for the payment of
reasonable fees and disbursements of attorneys, engineers, environmental
consultants, laboratories and other professionals in connection therewith.
 
 
- 75 -

--------------------------------------------------------------------------------

 
 
Section 12.5.          Survival. The obligations and liabilities of Borrower
under this Article 12 shall fully survive indefinitely notwithstanding any
termination, satisfaction, assignment, entry of a judgment of foreclosure,
exercise of any power of sale, or delivery of a deed in lieu of foreclosure of
the Security Instrument.
 
Section 12.6.          Environmental Indemnity. Simultaneously herewith,
Borrower and Guarantor have executed and delivered the Environmental Indemnity
to Lender, which Environmental Indemnity is not secured by the Security
Instrument.
 
ARTICLE 13

 
EXCULPATION
 
Section 13.1.          Exculpation.
 
(a)           Subject to the qualifications below, Lender shall not enforce the
liability and obligation of Borrower to perform and observe the obligations
contained in the Note, this Agreement, the Security Instrument or the other Loan
Documents by any action or proceeding wherein a money judgment or any deficiency
judgment or other judgment establishing personal liability shall be sought
against Borrower or any principal, director, officer, employee, beneficiary,
shareholder, partner, member, trustee, agent, or affiliate of Borrower (but
specifically excluding Guarantor) or any legal representatives, successors or
assigns of any of the foregoing (collectively, the “Exculpated Parties”), except
that Lender may bring a foreclosure action, an action for specific performance
or any other appropriate action or proceeding to enable Lender to enforce and
realize upon its interest under the Note, this Agreement, the Security
Instrument and the other Loan Documents, or in the Property, the Rents, or any
other collateral given to Lender pursuant to the Loan Documents; provided,
however, that, except as specifically provided herein, any judgment in any such
action or proceeding shall be enforceable against Borrower only to the extent of
Borrower’s interest in the Property, in the Rents and in any other collateral
given to Lender, and Lender, by accepting the Note, this Agreement, the Security
Instrument and the other Loan Documents, shall not sue for, seek or demand any
deficiency judgment against Borrower or any of the Exculpated Parties in any
such action or proceeding under or by reason of or under or in connection with
the Note, this Agreement, the Security Instrument or the other Loan
Documents.  The provisions of this Section shall not, however, (1) constitute a
waiver, release or impairment of any obligation evidenced or secured by any of
the Loan Documents; (2) impair the right of Lender to name Borrower as a party
defendant in any action or suit for foreclosure and sale under the Security
Instrument; (3) affect the validity or enforceability of any indemnity, guaranty
or similar instrument (including, without limitation, indemnities set forth in
Article 12 hereof, Section 11.2 hereof, in the Guaranty and the Environmental
Indemnity) made in connection with the Loan or any of the rights and remedies of
Lender thereunder (including, without limitation, Lender’s right to enforce said
rights and remedies against Borrower and/or Guarantor (as applicable) personally
and without the effect of the exculpatory provisions of this Article 13); (4)
impair the right of Lender to obtain
 
 
- 76 -

--------------------------------------------------------------------------------

 

the appointment of a receiver; (5) impair the enforcement of the Assignment of
Leases; (6) impair the right of Lender to enforce Section 4.12(f) of this
Agreement; (7) constitute a prohibition against Lender to seek a deficiency
judgment against Borrower in order to fully realize the security granted by the
Security Instrument or to commence any other appropriate action or proceeding in
order for Lender to exercise its remedies against the Property; or (8)
constitute a waiver of the right of Lender to enforce the liability and
obligation of Borrower, by money judgment or otherwise, to the extent of any
Loss incurred by Lender (including attorneys’ fees and costs reasonably
incurred) arising out of or in connection with the following:
 
(i)           fraud or intentional misrepresentation by Borrower, any of the
Exculpated Parties, Sponsor or Guarantor in connection with the Loan;
 
(ii)          the gross negligence or willful misconduct of Borrower, its
agents, Affiliates, officers, or employees;
 
(iii)         any litigation or other legal proceeding related to the Debt filed
by Borrower or any Affiliate thereof that delays or impairs Lender’s ability to
preserve, enforce or foreclose its lien on the Property in which action a claim,
counterclaim, or defense is asserted against Lender;
 
(iv)         waste to the Property caused by the intentional acts or intentional
omissions of Borrower, its agents, Affiliates, officers, employees or
contractors and/or the removal or disposal of any portion of the Property after
an Event of Default;
 
(v)          the misapplication, misappropriation or conversion by Borrower of
(A) any insurance proceeds paid by reason of any loss, damage or destruction to
the Property, (B) any Awards or other amounts received in connection with the
Condemnation of all or a portion of the Property, (C) any Rents following an
Event of Default or (D) any Tenant security deposits or Rents collected in
advance;
 
(vi)         failure to pay Taxes, charges for labor or materials or other
charges that can create liens on any portion of the Property and/or failure to
pay Insurance Premiums in accordance with the terms and provisions hereof, but
only to the extent the net cash flow of the Property (that is, Operating Income
less Operating Expenses) was sufficient to permit payment of the same by
Borrower;
 
(vii)        any security deposits, advance deposits or any other deposits
collected with respect to the Property which are not delivered to Lender upon a
foreclosure of the Property or action in lieu thereof, except to the extent any
such security deposits were applied in accordance with the terms and conditions
of any of the Leases prior to the occurrence of the Event of Default that gave
rise to such foreclosure or action in lieu thereof;
 
(viii)       any tax on the making and/or recording of the Security Instrument,
the Note or any of the other Loan Documents (whether due upon the making of the
same or upon Lender’s exercise of its remedies under the Loan Documents), but
excluding any income, franchise or other similar taxes;
 
 
- 77 -

--------------------------------------------------------------------------------

 

(ix)          the seizure or forfeiture of the Property, or any portion thereof,
or Borrower’s interest therein, resulting from criminal wrongdoing by Borrower,
its agents, Affiliates, officers, or employees; or
 
(x)           any violation or breach of any representation, warranty or
covenant contained in Article 5 hereof;
 
(b)           Notwithstanding anything to the contrary in this Agreement, the
Note or any of the Loan Documents, (A) Lender shall not be deemed to have waived
any right which Lender may have under Section 506(a), 506(b), 1111(b) or any
other provisions of the Bankruptcy Code to file a claim for the full amount of
the Debt or to require that all collateral shall continue to secure all of the
Debt owing to Lender in accordance with the Loan Documents, and (B) the Debt
shall be fully recourse to Borrower in the event that: (i) the first full
monthly payment of principal and interest under the Note is not paid when due;
(ii) Borrower fails to permit on-site inspections of the Property, fails to
provide the Required Financial Items or fails to appoint a new property manager
upon the request of Lender, each as required by, and in accordance with the
terms and provisions of, this Agreement and the Security Instrument; (iii) any
representation, warranty or covenant contained in Article 6 hereof is violated
or breached; (iv) Borrower files a voluntary petition under the Bankruptcy Code
or any other Creditors Rights Laws; (v) an Affiliate, officer, director, or
representative which Controls, directly or indirectly, Borrower files, or joins
in the filing of, an involuntary petition against Borrower under the Bankruptcy
Code or any other Creditors Rights Laws, or solicits or causes to be solicited
petitioning creditors for any involuntary petition against Borrower from any
Person; (vi) Borrower files an answer consenting to or otherwise acquiescing in
or joining in any involuntary petition filed against it, by any other Person
under the Bankruptcy Code or any other Creditors Rights Laws, or solicits or
causes to be solicited petitioning creditors for any involuntary petition from
any Person; (vii) any Affiliate, officer, director, or representative which
Controls Borrower consents to or acquiesces in or joins in an application for
the appointment of a custodian, receiver, trustee, or examiner for Borrower or
any portion of the Property; or (viii) Borrower makes an assignment for the
benefit of creditors, or admits, in writing or in any legal proceeding, its
insolvency or inability to pay its debts as they become due.
 
ARTICLE 14

 
NOTICES
 
Section 14.1.          Notices. All notices or other written communications
hereunder shall be deemed to have been properly given (a) upon delivery, if
delivered in person or by facsimile transmission with receipt acknowledged by
the recipient thereof and confirmed by telephone by sender, (b) one (1) Business
Day after having been deposited for overnight delivery with any reputable
overnight courier service, or (c) three (3) Business Days after having been
deposited in any post office or mail depository regularly maintained by the
U.S.  Postal Service and sent by registered or certified mail, postage prepaid,
return receipt requested, addressed as follows:
 

 
- 78 -

--------------------------------------------------------------------------------

 


If to Borrower:
Moody Narional RI Perimeter Holding, LLC
Moody National RI Perimeter Master Tenant, LLC
c/o Moody National Realty Company, L.P.
6363 Woodway, Suite 110
Houston, Texas 77057
Attn: Brett Moody
Facsimile No.:  (713) 977-7505
   
With a copy to:
Moody National Realty Company, L.P.
6363 Woodway, Suite 110
Houston, Texas 77057
Attn:  Lisa Bunner
Facsimile No.:  (713) 977-7505
   
If to Lender:
Citicorp North America, Inc.
388 Greenwich Street
19th Floor
New York, New York 10013
Attention :  Ana Rosu
Facsimile No.:  (646) 328-2938
   
With a copy to:
Sonnenschein Nath & Rosenthal LLP
Two World Financial Center
New York, New York 10281
Attention:  Peter  Mignone, Esq.
Facsimile No.:  (212) 768-6800
   



or addressed as such party may from time to time designate by written notice to
the other parties.
 
Either party by notice to the other may designate additional or different
addresses for subsequent notices or communications.
 
ARTICLE 15

 
FURTHER ASSURANCES
 
Section 15.1.          Replacement Documents. Upon receipt of an affidavit of an
officer of Lender as to the loss, theft, destruction or mutilation of the Note,
this Agreement or any of the other Loan Documents which is not of public record,
and, in the case of any such mutilation, upon surrender and cancellation of the
Note, this Agreement or such other Loan Document, Borrower will issue, in lieu
thereof, a replacement thereof, dated the date of the Note, this Agreement or
such other Loan Document, as applicable, in the same principal amount thereof
and otherwise of like tenor.
 
Section 15.2.          Recording of Security Instrument, etc. Borrower forthwith
upon the execution and delivery of the Security Instrument and thereafter, from
time to time, will cause the Security Instrument and any of the other Loan
Documents creating a lien or security interest or evidencing the lien hereof
upon the Property and each instrument of further assurance to be filed,
registered or recorded in such manner and in such places as may be required by
any present or future law in order to publish notice of and fully to protect and
perfect the lien or security interest hereof upon, and the interest of Lender
in, the Property.  Borrower will pay all taxes, filing, registration or
recording fees, and all expenses incident to the preparation, execution,
acknowledgment and/or recording of the Note, the Security Instrument, this
Agreement, the other Loan Documents, any note, deed of trust or mortgage
supplemental hereto, any security instrument with respect to the Property and
any instrument of further assurance, and any modification or amendment of the
foregoing documents, and all federal, state, county and municipal taxes, duties,
imposts, assessments and charges arising out of or in connection with the
execution and delivery of the Security Instrument, any deed of trust or mortgage
supplemental hereto, any security instrument with respect to the Property or any
instrument of further assurance, and any modification or amendment of the
foregoing documents, except where prohibited by Applicable Law so to do.
 
 
- 79 -

--------------------------------------------------------------------------------

 
 
Section 15.3.          Further Acts, etc. Borrower will, at the cost of
Borrower, and without expense to Lender, do, execute, acknowledge and deliver
all and every further acts, deeds, conveyances, deeds of trust, mortgages,
assignments, notices of assignments, transfers and assurances as Lender shall,
from time to time, reasonably require, for the better assuring, conveying,
assigning, transferring, and confirming unto Lender the property and rights
hereby mortgaged, deeded, granted, bargained, sold, conveyed, confirmed,
pledged, assigned, warranted and transferred or intended now or hereafter so to
be, or which Borrower may be or may hereafter become bound to convey or assign
to Lender, or for carrying out the intention or facilitating the performance of
the terms of this Agreement or for filing, registering or recording the Security
Instrument, or for complying with all Legal Requirements.  Borrower, on demand,
will execute and deliver, and in the event it shall fail to so execute and
deliver, hereby authorizes Lender to execute in the name of Borrower or without
the signature of Borrower to the extent Lender may lawfully do so, one or more
financing statements to evidence more effectively the security interest of
Lender in the Property.  Borrower grants to Lender an irrevocable power of
attorney coupled with an interest for the purpose of exercising and perfecting
any and all rights and remedies available to Lender at law and in equity,
including without limitation, such rights and remedies available to Lender
pursuant to this Section 15.3.
 
Section 15.4.          Changes in Tax, Debt, Credit and Documentary Stamp Laws.
 
(a)           If any law is enacted or adopted or amended after the date of this
Agreement which deducts the Debt from the value of the Property for the purpose
of taxation and which imposes a tax, either directly or indirectly, on the Debt
or Lender’s interest in the Property, Borrower will pay the tax, with interest
and penalties thereon, if any.  If Lender is advised by counsel chosen by it
that the payment of tax by Borrower would be unlawful or taxable to Lender or
unenforceable or provide the basis for a defense of usury then Lender shall have
the option by written notice of not less than ninety (90) days to declare the
Debt immediately due and payable.
 
(b)           Borrower will not claim or demand or be entitled to any credit or
credits on account of the Debt for any part of the Taxes or Other Charges
assessed against the Property, or any part thereof, and no deduction shall
otherwise be made or claimed from the assessed value of the Property, or any
part thereof, for real estate tax purposes by reason of the Security Instrument
or the Debt.  If such claim, credit or deduction shall be required by Applicable
Law, Lender shall have the option, by written notice of not less than ninety
(90) days, to declare the Debt immediately due and payable.
 
 
- 80 -

--------------------------------------------------------------------------------

 
 
(c)           If at any time the United States of America, any State thereof or
any subdivision of any such State shall require revenue or other stamps to be
affixed to the Note, the Security Instrument, or any of the other Loan Documents
or impose any other tax or charge on the same, Borrower will pay for the same,
with interest and penalties thereon, if any.
 
ARTICLE 16

 
WAIVERS; CONTRIBUTION
 
Section 16.1.          Remedies Cumulative; Waivers.
 
The rights, powers and remedies of Lender under this Agreement shall be
cumulative and not exclusive of any other right, power or remedy which Lender
may have against Borrower pursuant to this Agreement, the Security Instrument,
the Note or the other Loan Documents, or existing at law or in equity or
otherwise.  Lender’s rights, powers and remedies may be pursued singularly,
concurrently or otherwise, at such time and in such order as Lender may
determine in Lender’s sole discretion.  No delay or omission to exercise any
remedy, right or power accruing upon an Event of Default shall impair any such
remedy, right or power or shall be construed as a waiver thereof, but any such
remedy, right or power may be exercised from time to time and as often as may be
deemed expedient.  A waiver of one Default or Event of Default with respect to
Borrower shall not be construed to be a waiver of any subsequent Default or
Event of Default by Borrower or to impair any remedy, right or power consequent
thereon.
 
Section 16.2.          Modification, Waiver in Writing.
 
No modification, amendment, extension, discharge, termination or waiver of any
provision of this Agreement, the Security Instrument, the Note and the other
Loan Documents, nor consent to any departure by Borrower therefrom, shall in any
event be effective unless the same shall be in a writing signed by the party
against whom enforcement is sought, and then such waiver or consent shall be
effective only in the specific instance, and for the purpose, for which
given.  Except as otherwise expressly provided herein, no notice to, or demand
on Borrower, shall entitle Borrower to any other or future notice or demand in
the same, similar or other circumstances.
 
Section 16.3.          Delay Not a Waiver.
 
Neither any failure nor any delay on the part of Lender in insisting upon strict
performance of any term, condition, covenant or agreement, or exercising any
right, power, remedy or privilege under this Agreement, the Security Instrument,
the Note or the other Loan Documents, or any other instrument given as security
therefor, shall operate as or constitute a waiver thereof, nor shall a single or
partial exercise thereof preclude any other future exercise, or the exercise of
any other right, power, remedy or privilege.  In particular, and not by way of
limitation, by accepting payment after the due date of any amount payable under
this Agreement, the Security Instrument, the Note or the other Loan Documents,
Lender shall not be deemed to have waived any right either to require prompt
payment when due of all other amounts due under this Agreement, the Security
Instrument, the Note and the other Loan Documents, or to declare a default for
failure to effect prompt payment of any such other amount.
 
 
- 81 -

--------------------------------------------------------------------------------

 
 
Section 16.4.          Waiver of Trial by Jury.
 
BORROWER AND LENDER, BY ACCEPTANCE OF THIS AGREEMENT, HEREBY WAIVE, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM, WHETHER IN CONTRACT.  TORT OR OTHERWISE,
RELATING DIRECTLY OR INDIRECTLY TO THE LOAN, THE APPLICATION FOR THE LOAN, THIS
AGREEMENT, THE NOTE, THE SECURITY INSTRUMENT OR THE OTHER LOAN DOCUMENTS OR ANY
ACTS OR OMISSIONS OF LENDER OR BORROWER.
 
Section 16.5.          Waiver of Notice.
 
Borrower shall not be entitled to any notices of any nature whatsoever from
Lender except (a) with respect to matters for which this Agreement specifically
and expressly provides for the giving of notice by Lender to Borrower and (b)
with respect to matters for which Lender is required by applicable law to give
notice, and Borrower hereby expressly waives the right to receive any notice
from Lender with respect to any matter for which this Agreement does not
specifically and expressly provide for the giving of notice by Lender to
Borrower.
 
Section 16.6.          Remedies of Borrower.
 
In the event that a claim or adjudication is made that Lender or its agents have
acted unreasonably or unreasonably delayed acting in any case where by
applicable law or under this Agreement, the Security Instrument, the Note and
the other Loan Documents, Lender or such agent, as the case may be, has an
obligation to act reasonably or promptly, Borrower agrees that neither Lender
nor its agents shall be liable for any monetary damages, and Borrower’s sole
remedies shall be limited to commencing an action seeking injunctive relief or
declaratory judgment.  The parties hereto agree that any action or proceeding to
determine whether Lender has acted reasonably shall be determined by an action
seeking declaratory judgment.  Lender agrees that, in such event, it shall
cooperate in expediting any action seeking injunctive relief or declaratory
judgment.
 
Section 16.7.          Marshalling and Other Matters.
 
Borrower hereby waives, to the extent permitted by Applicable Law, the benefit
of all appraisement, valuation, stay, extension, reinstatement and redemption
laws now or hereafter in force and all rights of marshalling in the event of any
sale under the Security Instrument of the Property or any part thereof or any
interest therein.  Further, Borrower hereby expressly waives any and all rights
of redemption from sale under any order or decree of foreclosure of the Security
Instrument on behalf of Borrower, and on behalf of each and every person
acquiring any interest in or title to the Property subsequent to the date of the
Security Instrument and on behalf of all persons to the extent permitted by
applicable Legal Requirements.
 
 
- 82 -

--------------------------------------------------------------------------------

 
 
Section 16.8.          Waiver of Statute of Limitations.
 
To the extent permitted by applicable Legal Requirements, Borrower hereby
expressly waives and releases to the fullest extent permitted by Applicable Law,
the pleading of any statute of limitations as a defense to payment of the Debt
or performance of its obligations hereunder, under the Note, Security Instrument
or other Loan Documents.
 
Section 16.9.          Waiver of Counterclaim. Borrower hereby waives the right
to assert a counterclaim, other than a compulsory counterclaim, in any action or
proceeding brought against it by Lender or its agents.
 
Section 16.10.        Sole Discretion of Lender. Wherever pursuant to this
Agreement (a) Lender exercises any right given to it to approve or disapprove,
(b) any arrangement or term is to be satisfactory to Lender, or (c) any other
decision or determination is to be made by Lender, the decision to approve or
disapprove all decisions that arrangements or terms are satisfactory or not
satisfactory, and all other decisions and determinations made by Lender, shall
be in the sole discretion of Lender, except as may be otherwise expressly and
specifically provided herein.
 
Section 16.11.        Contributions and Waivers.
 
(a)           As a result of the transactions contemplated by this Agreement,
each Borrower will benefit, directly and indirectly, from each Borrower’s
obligation to pay the Debt and perform its Obligations and in consideration
therefor each Borrower desires to enter into an allocation and contribution
agreement among themselves as set forth in this Section 16.11 to allocate such
benefits among themselves and to provide a fair and equitable agreement to make
contributions among each of Borrowers in the event any payment is made by any
individual Borrower hereunder to Lender which is in excess of the amount
attributable to that Borrower or its Property (such payment being referred to
herein as a “Contribution,” and for purposes of this Section 16.11, includes any
exercise of recourse by Lender against any Collateral of a Borrower and
application of proceeds of such Collateral in satisfaction of such Borrower’s
obligations, to Lender under the Loan Documents).
 
(b)           Each Borrower shall be liable hereunder with respect to the
Obligations only for such total maximum amount (if any) that would not render
its Obligations hereunder or under any of the Loan Documents subject to
avoidance under Section 548 of the Bankruptcy Code or any comparable provisions
of any State law.
 
(c)           In order to provide for a fair and equitable contribution among
Borrowers in the event that any Contribution is made by an individual Borrower
(a “Funding Borrower”), such Funding Borrower shall be entitled to a
reimbursement Contribution (“Reimbursement Contribution”) from all other
Borrowers for all payments, damages and expenses incurred by that Funding
Borrower in discharging any of the Obligations, in the manner and to the extent
set forth in this Section 16.11.
 
(d)           For purposes hereof, the “Benefit Amount” of any individual
Borrower as of any date of determination shall be the net value of the benefits
to such Borrower and its Affiliates from extensions of credit made by Lender to
(a) such Borrower and (b) to the other Borrowers hereunder and the Loan
Documents to the extent such other Borrowers have guaranteed or mortgaged their
Property to secure the Obligations of such Borrower to Lender.
 

 
- 83 -

--------------------------------------------------------------------------------

 

(e)           Each Borrower shall be liable to a Funding Borrower in an amount
equal to the greater of (A) the (i) ratio of the Benefit Amount of such Borrower
to the total amount of Obligations, multiplied by (ii) the amount of Obligations
paid by such Funding Borrower, or (B) ninety-five percent (95%) of the excess of
the fair saleable value of the property of such Borrower over the total
liabilities of such Borrower (including the maximum amount reasonably expected
to become due in respect of contingent liabilities) determined as of the date on
which the payment made by a Funding Borrower is deemed made for purposes hereof
(giving effect to all payments made by other Funding Borrowers as of such date
in a manner to maximize the amount of such Contributions).
 
(f)           In the event that at any time there exists more than one Funding
Borrower with respect to any Contribution (in any such case, the “Applicable
Contribution”), then Reimbursement Contributions from other Borrowers pursuant
hereto shall be allocated among such Funding Borrowers in proportion to the
total amount of the Contribution made for or on account of the other Borrowers
by each such Funding Borrower pursuant to the Applicable Contribution. In the
event that at any time any Borrower pays an amount hereunder in excess of the
amount calculated pursuant to this Section 16.11 above, that Borrower shall be
deemed to be a Funding Borrower to the extent of such excess and shall be
entitled to a Reimbursement Contribution from the other Borrowers in accordance
with the provisions of this Section.
 
(g)           Each Borrower acknowledges that the right to Reimbursement
Contribution hereunder shall constitute an asset in favor of Borrower to which
such Reimbursement Contribution is owing.
 
(h)           No Reimbursement Contribution payments payable by a Borrower
pursuant to the terms of this Section 16.11 shall be paid until all amounts then
due and payable by all of Borrowers to Lender, pursuant to the terms of the Loan
Documents, are paid in full in Cash.  Nothing contained in this Section 16.11
shall limit or affect in any way the Obligations of any Borrower to Lender under
this Note or any other Loan Documents.
 
(i)           Each Borrower waives:
 
(A)           any right to require Lender to proceed against any other Borrower
or any other person or to proceed against or exhaust any security held by Lender
at any time or to pursue any other remedy in Lender’s power before proceeding
against Borrower;
 
(B)           the defense of the statute of limitations in any action against
any other Borrower;
 
(C)           any defense based upon any legal disability or other defense of
any other Borrower, any guarantor of any other person or by reason of the
cessation or limitation of the liability of any other Borrower or any guarantor
from any cause other than full payment of all sums payable under the Note, this
Agreement and any of the other Loan Documents;
 
(D)           any defense based upon any lack of authority of the officers,
directors, partners or agents acting or purporting to act on behalf of any other
Borrower or any principal of any other Borrower or any defect in the formation
of any other Borrower or any principal of any other Borrower;
 
 
- 84 -

--------------------------------------------------------------------------------

 

(E)           any defense based upon any statute or rule of law which provides
that the obligation of a surety must be neither larger in amount nor in any
other respects more burdensome than that of a principal;
 
(F)           any defense based upon any failure by Lender to obtain collateral
for the indebtedness or failure by Lender to perfect a lien on any collateral;
 
(G)           except as otherwise provided in the Loan Documents or as may be
required by applicable law, presentment, demand, protest and notice of any kind
except as set forth in this Agreement;
 
(H)           except as otherwise provided in the Loan Documents or as may be
required by applicable law, any defense based upon any failure of Lender to give
notice of sale or other disposition of any collateral to any other Borrower or
to any other person or entity or any defect in any notice that may be given in
connection with any sale or disposition of any collateral;
 
(I)            Intentionally omitted;
 
(J)            any defense based upon any election by Lender, in any bankruptcy
proceeding, of the application or non-application of Section 1111(6)(2) of the
Bankruptcy Code or any successor statute;
 
(K)           any defense based upon any use of cash collateral under Section
363 of the Bankruptcy Code;
 
(L)           any defense based upon any agreement or stipulation entered into
by Lender with respect to the provision of adequate protection in any bankruptcy
proceeding;
 
(M)          any defense based upon any borrowing or any grant of a security
interest under Section 364 of the Bankruptcy Code;
 
(N)           any defense based upon the avoidance of any security interest in
favor of Lender for any reason; and
 
(O)           any defense based upon any bankruptcy, insolvency, reorganization,
arrangement, readjustment of debt, liquidation or dissolution proceeding,
including any discharge of, or bar or stay against collecting, all or any of the
obligations evidenced by the Note or owing under any of the Loan Documents.
 
(j)           Each Borrower waives:
 
(A)           all rights and defenses arising out of an election of remedies by
Lender even though the election of remedies, such as nonjudicial foreclosure
with respect to security for the Loan or any other amounts owing under the Loan
Documents, has destroyed Borrower’s rights of subrogation and reimbursement
against any other Borrower;
 
 
- 85 -

--------------------------------------------------------------------------------

 

(B)           all rights and defenses that Borrower may have because any of Debt
is secured by another Borrower’s real property. This means, among other things:
(i) Lender may collect from Borrower without first foreclosing on any real or
personal property collateral pledged by any other Borrower, (ii) if Lender
forecloses on any real property collateral pledged by any other Borrower, (a)
the amount of the Debt may be reduced only by the price for which that
collateral is sold at the foreclosure sale, even if the collateral is worth more
than the sale price, (b) Lender may collect from Borrower even if any other
Borrower, by foreclosing on the real property collateral, has destroyed any
right Borrower may have to collect from any other Borrower. This is an
unconditional and irrevocable waiver of any rights and defenses Borrower may
have because any of the Debt is secured by another Borrower’s real property;
 
(C)           during the existence of an Event of Default, any claim or other
right which Borrower might now have or hereafter acquire against any other
Borrower or any other person that arises from the existence or performance of
any obligations under the Note, this Agreement, the Security Instruments or the
other Loan Documents, including, without limitation, any of the following: (i)
any right of subrogation, reimbursement, exoneration, contribution, or
indemnification; or (ii) any right to participate in any claim or remedy of
Lender against any other Borrower or any collateral security therefor, whether
or not such claim, remedy or right arises in equity or under contract, statute
or common law.
 
ARTICLE 17

 
MISCELLANEOUS
 
Section 17.1.          Survival. This Agreement and all covenants, agreements,
representations and warranties made herein and in the certificates delivered
pursuant hereto shall survive the making by Lender of the Loan and the execution
and delivery to Lender of the Note, and shall continue in full force and effect
so long as all or any of the Debt is outstanding and unpaid unless a longer
period is expressly set forth in this Agreement, the Security Instrument, the
Note or the other Loan Documents.  Whenever in this Agreement any of the parties
hereto is referred to, such reference shall be deemed to include the legal
representatives, successors and assigns of such party.  All covenants, promises
and agreements in this Agreement, by or on behalf of Borrower, shall inure to
the benefit of the legal representatives, successors and assigns of Lender.
 
Section 17.2.          Governing Law. This Agreement shall be governed,
construed, applied and enforced in accordance with the applicable laws of the
State and applicable laws of the United States of America.
 
Section 17.3.          Headings. The Article and/or Section headings in this
Agreement are included herein for convenience of reference only and shall not
constitute a part of this Agreement for any other purpose.
 
Section 17.4.          Severability. Wherever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable Legal Requirements, but if any provision of this Agreement shall be
prohibited by or invalid under applicable Legal Requirements, such provision
shall be ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.
 
 
- 86 -

--------------------------------------------------------------------------------

 
 
Section 17.5.          Preferences. Lender shall have the continuing and
exclusive right to apply or reverse and reapply any and all payments by Borrower
to any portion of the obligations of Borrower hereunder.  To the extent Borrower
makes a payment or payments to Lender, which payment or proceeds or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside or required to be repaid to a trustee, receiver or any other party
under any Creditors Rights Laws, state or federal law, common law or equitable
cause, then, to the extent of such payment or proceeds received, the obligations
hereunder or part thereof intended to be satisfied shall be revived and continue
in full force and effect, as if such payment or proceeds had not been received
by Lender.
 
Section 17.6.          Expenses. Borrower covenants and agrees to pay or, if
Borrower fails to pay, to reimburse, Lender upon receipt of written notice from
Lender for all reasonable costs and expenses (including reasonable, actual
attorneys’ fees and disbursements) reasonably incurred by Lender in accordance
with this Agreement in connection with (i) the preparation, negotiation,
execution and delivery of this Agreement, the Security Instrument, the Note and
the other Loan Documents and the consummation of the transactions contemplated
hereby and thereby and all the costs of furnishing all opinions by counsel for
Borrower (including without limitation any opinions requested by Lender as to
any legal matters arising under this Agreement, the Security Instrument, the
Note and the other Loan Documents with respect to the Property); (ii) Borrower’s
ongoing performance of and compliance with Borrower’s respective agreements and
covenants contained in this Agreement, the Security Instrument, the Note and the
other Loan Documents on its part to be performed or complied with after the
Closing Date, including, without limitation, confirming compliance with
environmental and insurance requirements; (iii) Lender’s ongoing performance and
compliance with all agreements and conditions contained in this Agreement, the
Security Instrument, the Note and the other Loan Documents on its part to be
performed or complied with after the Closing Date; (iv) the negotiation,
preparation, execution, delivery and administration of any consents, amendments,
waivers or other modifications to this Agreement, the Security Instrument, the
Note and the other Loan Documents and any other documents or matters requested
by Lender (except as specifically provided for herein); (v) securing Borrower’s
compliance with any requests made pursuant to the provisions of this Agreement;
(vi) the filing and recording fees and expenses, title insurance and reasonable
fees and expenses of counsel for providing to Lender all required legal
opinions, and other similar expenses incurred in creating and perfecting the
lien in favor of Lender pursuant to this Agreement, the Security Instrument, the
Note and the other Loan Documents; (vii) enforcing or preserving any rights, in
response to third party claims or the prosecuting or defending of any action or
proceeding or other litigation, in each case against, under or affecting
Borrower, this Agreement, the Security Instrument, the Note, the other Loan
Documents, the Property, or any other security given for the Loan; and (viii)
enforcing any obligations of or collecting any payments due from Borrower under
this Agreement, the Security Instrument, the Note and the other Loan Documents
or with respect to the Property or in connection with any refinancing or
restructuring of the credit arrangements provided under this Agreement in the
nature of a “work-out” or of any insolvency or bankruptcy proceedings; provided,
however, that Borrower shall not be liable for the payment of any such costs and
expenses to the extent the same arise by reason of the gross negligence, illegal
acts, fraud or willful misconduct of Lender.
 
 
- 87 -

--------------------------------------------------------------------------------

 

Section 17.7.          Cost of Enforcement. In the event (a) that the Security
Instrument is foreclosed in whole or in part, (b) of the bankruptcy, insolvency,
rehabilitation or other similar proceeding in respect of Borrower or any of its
constituent Persons or an assignment by Borrower or any of its constituent
Persons for the benefit of its creditors, or (c) Lender exercises any of its
other remedies under this Agreement, the Security Instrument, the Note and the
other Loan Documents, Borrower shall be chargeable with and agrees to pay all
costs of collection and defense, including attorneys’ fees and costs, incurred
by Lender or Borrower in connection therewith and in connection with any
appellate proceeding or post judgment action involved therein, together with all
required service or use taxes.
 
Section 17.8.          Schedules Incorporated. The Schedules annexed hereto are
hereby incorporated herein as a part of this Agreement with the same effect as
if set forth in the body hereof.
 
Section 17.9.          Offsets, Counterclaims and Defenses. Any assignee of
Lender’s interest in and to this Agreement, the Security Instrument, the Note
and the other Loan Documents shall take the same free and clear of all offsets,
counterclaims or defenses which are unrelated to such documents which Borrower
may otherwise have against any assignor of such documents, and no such unrelated
counterclaim or defense shall be interposed or asserted by Borrower in any
action or proceeding brought by any such assignee upon such documents and any
such right to interpose or assert any such unrelated offset, counterclaim or
defense in any such action or proceeding is hereby expressly waived by Borrower.
 
Section 17.10.        No Joint Venture or Partnership; No Third Party
Beneficiaries.
 
(a)           Borrower and Lender intend that the relationships created under
this Agreement, the Security Instrument, the Note and the other Loan Documents
be solely that of borrower and lender.  Nothing herein or therein is intended to
create a joint venture, partnership, tenancy-in-common, or joint tenancy
relationship between Borrower and Lender nor to grant Lender any interest in the
Property other than that of mortgagee, beneficiary or lender.
 
(b)           This Agreement, the Security Instrument, the Note and the other
Loan Documents are solely for the benefit of Lender and Borrower and nothing
contained in this Agreement, the Security Instrument, the Note or the other Loan
Documents shall be deemed to confer upon anyone other than Lender and Borrower
any right to insist upon or to enforce the performance or observance of any of
the obligations contained herein or therein.  All conditions to the obligations
of Lender to make the Loan hereunder are imposed solely and exclusively for the
benefit of Lender and no other Person shall have standing to require
satisfaction of such conditions in accordance with their terms or be entitled to
assume that Lender will refuse to make the Loan in the absence of strict
compliance with any or all thereof and no other Person shall under any
circumstances be deemed to be a beneficiary of such conditions, any or all of
which may be freely waived in whole or in part by Lender if, in Lender’s sole
discretion, Lender deems it advisable or desirable to do so.
 
(c)           The general partners, members, principals and (if Borrower is a
trust) beneficial owners of Borrower are experienced in the ownership and
operation of properties similar to the Property, and Borrower and Lender are
relying solely upon such expertise and business plan in connection with the
ownership and operation of the Property.  Borrower is not relying on Lender’s
expertise, business acumen or advice in connection with the Property.
 
 
- 88 -

--------------------------------------------------------------------------------

 
 
(d)           Notwithstanding anything to the contrary contained herein, Lender
is not undertaking the performance of (i) any obligations under the Leases; or
(ii) any obligations with respect to such agreements, contracts, certificates,
instruments, franchises, permits, trademarks, licenses and other documents.
 
(e)           By accepting or approving anything required to be observed,
performed or fulfilled or to be given to Lender pursuant to this Agreement, the
Security Instrument, the Note or the other Loan Documents, including, without
limitation, any officer’s certificate, balance sheet, statement of profit and
loss or other financial statement, survey, appraisal, or insurance policy,
Lender shall not be deemed to have warranted, consented to, or affirmed the
sufficiency, the legality or effectiveness of same, and such acceptance or
approval thereof shall not constitute any warranty or affirmation with respect
thereto by Lender.
 
(f)           Borrower recognizes and acknowledges that in accepting this
Agreement, the Note, the Security Instrument and the other Loan Documents,
Lender is expressly and primarily relying on the truth and accuracy of the
representations and warranties set forth in Article 3 of this Agreement without
any obligation to investigate the Property and notwithstanding any investigation
of the Property by Lender; that such reliance existed on the part of Lender
prior to the date hereof, that the warranties and representations are a material
inducement to Lender in making the Loan; and that Lender would not be willing to
make the Loan and accept the this Agreement, the Note, the Security Instrument
and the other Loan Documents in the absence of the warranties and
representations as set forth in Article 3 of this Agreement.
 
Section 17.11.        Publicity. All news releases, publicity or advertising by
Borrower or its Affiliates through any media intended to reach the general
public which refers to this Agreement, the Note, the Security Instrument or the
other Loan Documents or the financing evidenced by this Agreement, the Note, the
Security Instrument or the other Loan Documents, to Lender or any of its
Affiliates shall be subject to the prior written approval of Lender, not to be
unreasonably withheld.
 
Section 17.12.        Conflict; Construction of Documents; Reliance. In the
event of any conflict between the provisions of this Agreement and the Security
Instrument, the Note or any of the other Loan Documents, the provisions of this
Agreement shall control.  The parties hereto acknowledge that they were
represented by competent counsel in connection with the negotiation, drafting
and execution of this Agreement, the Note, the Security Instrument and the other
Loan Documents and this Agreement, the Note, the Security Instrument and the
other Loan Documents shall not be subject to the principle of construing their
meaning against the party which drafted same.  Borrower acknowledges that, with
respect to the Loan, Borrower shall rely solely on its own judgment and advisors
in entering into the Loan without relying in any manner on any statements,
representations or recommendations of Lender or any parent, subsidiary or
Affiliate of Lender.  Lender shall not be subject to any limitation whatsoever
in the exercise of any rights or remedies available to it under this Agreement,
the Note, the Security Instrument and the other Loan Documents or any other
agreements or instruments which govern the Loan by virtue of the ownership by it
or any parent, subsidiary or

 
- 89 -

--------------------------------------------------------------------------------

 

Affiliate of Lender of any equity interest any of them may acquire in Borrower,
and Borrower hereby irrevocably waives the right to raise any defense or take
any action on the basis of the foregoing with respect to Lender’s exercise of
any such rights or remedies.  Borrower acknowledges that Lender engages in the
business of real estate financings and other real estate transactions and
investments which may be viewed as adverse-to or competitive with the business
of Borrower or its Affiliates.
 
Section 17.13.        Entire Agreement. This Agreement, the Note, the Security
Instrument and the other Loan Documents contain the entire agreement of the
parties hereto and thereto in respect of the transactions contemplated hereby
and thereby, and all prior agreements among or between such parties, whether
oral or written between Borrower and Lender are superseded by the terms of this
Agreement, the Note, the Security Instrument and the other Loan Documents.
 
Section 17.14.        Liability. If Borrower consists of more than one person,
the obligations and liabilities of each such person hereunder shall be joint and
several.  This Agreement shall be binding upon and inure to the benefit of
Borrower and Lender and their respective successors and assigns forever.
 
Section 17.15.        Duplicate Originals; Counterparts. This Agreement may be
executed in any number of duplicate originals and each duplicate original shall
be deemed to be an original.  The failure of any party hereto to execute this
Agreement, or any counterpart hereof, shall not relieve the other signatories
from their obligations hereunder.




[NO FURTHER TEXT ON THIS PAGE]


 
- 90 -

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.
 

   
BORROWER:
         
MOODY NATIONAL RI PERIMETER MASTER TENANT, LLC, a Delaware limited liability
company
         
By:
/s/ Brett C. Moody
   
Name:  
Brett C. Moody
   
Title:
President



 

   
MOODY NATIONAL RI PERIMETER HOLDING, LLC, a Delaware limited liability company
         
By:
/s/ Brett C. Moody
   
Name:  
Brett C. Moody
   
Title:
President


 
 

--------------------------------------------------------------------------------

 
 

   
LENDER:
         
CITICORP NORTH AMERICA, INC., a Delaware corporation
         
By:
/s/ Ana E. Rosu
   
Name:  
Ana E. Rosu
   
Title:
Authorized Signatory

 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE I


ORGANIZATIONAL CHART


(attached hereto)

 
 

--------------------------------------------------------------------------------

 

SCHEDULE II


Reserved

 
 

--------------------------------------------------------------------------------

 


EXHIBIT A

 
[Form of Notice Letter - Tenants]
 
___________, 201__
 
[TENANT]
 
Re:           [Describe Lease] (the “Lease”)
 
To Whom it May Concern:
 
A cash management system has been adopted in connection with our loan from
[_________________], its successors and/or assigns (“Lender”).  Consequently,
from and after the date of this letter, all payments due under the Lease should
be delivered as follows:
 
(a)           If by check, money order, or its equivalent, please mail such
items to:
 
__________________________________
__________________________________
__________________________________
Attention:       _______________________
Facsimile No.:_______________________
 
(b)           If by wire transfer to:
 
Payee:                 ______________________
ABA Routing #:______________________
For Account:     ______________________
Account #:         ______________________
Bank Contract:  ______________________
 
This payment direction may not be rescinded or altered, except by a written
direction signed by the Lender or its agent.
 
We appreciate your cooperation.
 
Very truly yours,
 
[BORROWER]
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B


PIP WORK
